Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19

Re: STA, 3161{a) = mchannon@hushmail.com - Hushmail ~~. ~-

Re: STA, 3161(a)

From John Robbenhaar <John_Robbenhaar@fd.org>
To mchannon <mchannon@hushmail.com>

Cc Marc Robert <Marc_Robert@fd.org>

Sent Wednesday, September 23, 2015 at 8:29 AM
Encrypted No

Signed No

Matt, the research/writing lawyers are extremely busy, as they all have
deadlines in the Tenth Circuit (in fact, 2 of my cases on appeal have
briefs-in-chief due Monday!), so I haven't been able to get any outside
opinions from them.

Regarding a trial court's sua sponte continuance as the subject of a STA
motion, I located US v. Rushin, 642 F3d 1299 (10th 2011) which is a
habeas/ineffective assistance case surrounding the trial lawyer's failure
to file for dismissal under the STA:.

"Subsection (h)(7)(A) permits a district court, sua sponte or upon
motion, to continue a trial setting and exclude the delay, provided the
court, after considering at a minimum the factors set forth in
subsections (h)(7)(B)(i), (ii), and (iv), places on the record “either
orally or in writing, its reasons for finding that the ends of justice
served by the granting of such continuance outweigh the best interests ©
of the public and the defendant in a speedy trial.”

United States v. Rushin, 642 F.3d 1299, 1302 (10th Cir. 2011).

Page 1 of 191

1/19/19, 7:24 AM

In our case, it would appear Judge Herrera did NOT make the required (h)(7)

findings in either of the sua sponte continuances. So there certainly
appears to be a bona fide issue there. But is it an issue with legs? My
opinion is that we are almost certain to lose a STA motion, on whatever
grounds, in the district court.. And even if we were to win, the dismissal
would almost certainly be without prejudice:

"Absent a showing of appreciable prejudice to the defendant, a district
court generally should dismiss serious charges without prejudice under §

https://secure.hushmail.com/preview/hushmail/mchannon@hushmail.com/print/Inbox/4131

’ BRANDI CHANNON’S
EXHIBIT

201

ng enced
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 2 of 191

Re: STA, 3161(a) - mchannon@hushmail.com - Hushmail 1/19/19, 7:24 AM

3162(a)(2) unless the delay is extended and attributable to “intentional -
dilatory conduct, or a pattern of neglect on the part of the
Government.” United States v. Saltzman, 984 F.2d 1087, 1093 (10th
Cir.1993); see United States v. Artez, 290 Fed.Appx. 203, 207 (10th
Cir.2008) (unpublished) (opining that defendant's showing of “some
prejudice from the delay ... was not sufficient to compel dismissal with
prejudice”).

United States v. Rushin, 642 F3d at 1304. And US v. Tolutau, 2012 WL 28722
(D. Ut. 2012) (Not Reported) confirms that dismissal with prejudice is very
rare.

I suspect there isn't much caselaw on 3161 (a) as a sole basis for
dismissal, but I haven't done the research. Whether the STA issue gains
any traction in the Tenth is another story, but I'm never optimistic when
it comes to appeals. I'm not sure what to advise here, but I'd suggest we
revisit this issue when Marc is back in the office.

John

From: mchannon@hushmail.com
To: john_robbenhaar@fd.org,
Date: 09/22/2015 09:28 AM
Subject: STA, 3161(a)

John,

Since Marc's unavailable until next week, I was hoping you'd be kind enough
to leverage the FPD clerks to see if they can unearth any caselaw or
precedents that indicate if my way of counting STA days has ever been tried
(sua sponte continuances stop tolling EOJ continuances), and if so, if they
succeeded.

Also, in a departure from Koerber, I'd like your opinion on 18 USC 3161(a)

https://secure.hushmail.com/preview/hushmail/mchannon@hushmail.com/print/Inbox/4131 Page 2 of 3

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 3 of 191

Re: STA, 3161(a) - mchannon@hushmail.com - Hushmail 1/19/19, 7:24 AM

as a sole basis for a motion to dismiss with prejudice. We've had no trial
setting for 76 days and counting, despite calls or at least reminders from
both sides. It'd be interesting to know if it's a toothless bromide of a
statute since it's got no corresponding sanction in 3162 or if it can count
as just as important as 3161(c).

Appreciate it.

Thanks!
Matt Channon

https://secure.hushmail.com/preview/hushmail/mchannon@hushmail.com/print/Inbox/4131 Page 3 of 3

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 4 of 191
Case 1:13-cr-00966-JCH-KK Document 358. Filed 09/13/16 Page 3 of 5

© OfficeMax Financial Schedule 2011 with cartridge count and recycling payments from

Clover from January 2011 through June 2011 with all non-responsive and. confidential

information redacted (Bates Stamped 008)

e 2011 Business Liability Accrual Report for 2011 Recycling Rewards (Bates Stamped

009)

e 2011 Clover VI (Vendor Income) Breakdown for 2011 recycling payments from Clover

with all non-responsive and confidential information redacted (Bates Stamped 010-011)

e Summary of profits for remanufactured products purchased from Clover (Clover Store

POS Sales 08/25/2009 = 06/08/2011) (Bates Stamped 012-013)

Office Depot does not represent that the documents produced comprise the entire
universe of available documents that may exist; rather, this collection is the entirety of the
information that Office Depot was able to gather after expending significant man-hours over a
two week period by more than twenty Office Depot employees. As part of its search efforts
Office Depot engaged multiple “legacy OfficeMax” employees” in Office Depot’s efforts to
determine where certain data, if available, would be located. Office Depot also contacted
numerous former employees with respect to the possible location of additional financial
information for the MaxPerks ink recycling program. |

Pre-merger OfficeMax data is located in archived, antiquated data management systems.
Office Depot cannot easily retrieve additional data without knowing how responsive files and/or
financial and accounting information was coded, named, labeled or otherwise identified or where
within the system or financial records the information may be stored. Office Depot was not in

control of OfficeMax during the time period referenced in the subpoena and, despite its best

 

? A legacy OfficeMax employee is a current Office Depot employee that was employed by OfficeMax before the
merger in 2013.

BRANDI CHANNON'S
EXHIBIT

202

‘nennenennnnenanneanananssnsenane
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 5 of 191
Case 1:13-cr-00966-JCH-KK Document 358 Filed 09/13/16 Page 4 of 5

efforts to obtain the necessary knowledge, does not have direct knowledge as to how and
precisely where additional information is stored, —

Office Depot enlisted a team’ of accountants, attorneys, and IT professionals to comb
through archived data. Without knowing how the OfficeMax accountants and records custodians
organized and labeled the data in 2009 through 2011, however, it is simply not possible to locate
additional responsive data.

Respectfully submitted,
BUTT THORNTON & BAEHR PC

/s/Phillip W. Cheves
Phillip W. Cheves

~~Jay Jy Athey~
Attorneys for Nonparty Office Depot, Inc.
P.O. Office Box 3170
Albuquerque, NM 87190-3170
Telephone: (505) 884-0777
pwcheves@btblaw.com

jjathey@btblaw.com

 

> Office Depot estimates that it has incurred thousands of dollars in employee man-hours attempting to comply with
Defendants’ subpoena.

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 6 of 191
Case 1:13-cr-00966-JCH Document 41 Filed 08/28/13 Page 1 of 3

UNITED Fil E

r; . TTS BS an
IN THE UNITED STATES DISTRICT COURT Mt /?AUG 6 2g 8 Py y. is
FOR THE DISTRICT OF NEW MEXICO LER SANT, IA Fe
UNITED STATES OF AMERICA, )
Plaintiff,
VS. Cr, No. 13-966 JCH
MATTHEW CHANNON and BRANDI 5
CHANNON, )
Defendants.
SCHEDULING ORDER

On June 27, 2013, the Court granted the Defendants’ joint motion to declare this case
complex (Doc. 28) and ordered the parties to submit a proposed scheduling order. Having
received the parties’ proposed schedule, and noting that no party has an objection to the proposed
schedule, the Court ORDERS that the remaining discovery and pre-trial submissions shall be

filed and the trial shall begin according to the following schedule proposed by the parties:

 

 

August 26, 2013 : Government to disclose any remaining Rule 16 discovery and Brady
materials
October 14,2013. __| Government notice of intent to offer evidence pursuant to Fed. R.

Evid. 404(b) and 609(b)

 

October 28, 2013 Defendants to provide all reciprocal discovery under Rule 16(b)

 

Parties to file pretrial motions under Rule 12(b)(3)

 

 

 

 

BRANDI CHANNON'S
EXHIBIT

203

stonmenacomsnnennsuneoaonnesssanunemasssninniaiaiatommaiasiis
1:13-CR-966-JCH-KK 2255 MOTION

   

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 7 of 191
Case 1:13-cr-00966-JCH Document 41 Filed 08/28/13 Page 2 of 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

November 4, 2013 Government disclosure of expert witnesses and reports
November 11, 2013 Responses to pretrial motions
November 18, 2013 Defendants’ objections to government’s experts
November 25, 2013 Replies to pretrial motions
December 2, ZO13 | Defendants’ disclosure of expert witnesses and reports
December 16, 2013 Motions in limine
December 30, 2013 Responses to motions in limine
January 6, . zoey od Jury instructions~ Ee ee
Exhibit lists
Witness lists and Jencks disclosures
January 10, Zory Replies to motions in limine
January 13, Zo 144 | Government objections to defense experts
Voir dire
Deadline to file objections to Jury instructions, exhibit lists, witness
lists
January 24, 20 it} Jury selection and trial

 

The parties understand that the trial date listed above is contingent upon the Court’s

calendar. Should the Court need to set trial on a different date, the parties may propose

corresponding alterations to

the above schedule.

The Court will schedule any necessary pretrial hearings by separate notice,

IT IS FURTHER ORDERED that the parties have a continuing duty to disclose any

additional witness material and evidence if discovered, and that if good cause exists for not

complying with the above-designed schedule the Court be so advised.

2

 

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 8 of 191
Case 1:13-cr-00966-JCH Document 41 Filed 08/28/13 Page 3 of 3

Entered this 2 day of August, 2013. 00.0000...

 
    
 

ITH C. HERRERA
ited States District Judge

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 9 of 191

Case 1:13-cr-00966-JCH-KK Document 231 Filed 07/20/15 Page 1-of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
UNITED STATES OF AMERICA,
Plaintiff,
Cr. No. 13-966 JCH

VS.

MATTHEW CHANNON and
BRANDI CHANNON,

Nw Nee Nee Nee ee ee ee ee

Defendant.

MOTION FOR A FIRM TRIAL SETTING, OR IN THE ALTERNATIVE TO BE
PLACED ON A TRAILING DOCKET

The United States respectfully moves the Court for a firm trial setting in the matter of
United States v. Channon, or, in the alternative, to be placed on one of the Court’s upcoming
trailing dockets. Because of the complexity of coordinating travel for witnesses from several
states, the United States would prefer a firm trial setting if possible but understands that the
schedules of the Court, counsel, and necessary witnesses may require the matter to be placed on
a trailing docket.

The United States has attached to this motion a calendar showing the availability and
unavailability of the necessary witnesses or counsel for the United States during the months of
August, September, and October. Dates marked with an “x” represent dates of previously-
scheduled personal travel of a necessary witness or counsel. Dates marked with a straight line

indicate that a necessary. witness.is scheduled.to.be.at training .or.a professional conference; the
United States hopes that trial will not interfere with the commitments of these witnesses, but if
these dates are otherwise the best dates available, then trial would take precedence. The United

States is willing to provide more detail of the reasons for unavailability of witnesses or counsel

upon request if the Court desires, but counsel hesitates to put additional details of an individual’s

BRANDI CHANNON'S
EXHIBIT

204

1:13-CR-966-JCH-KK 2255 MOTION

  

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 10 of 191

Case 1:13-cr-00966-JCH-KK Document 231 Filed 07/20/15 Page 2 of 2

travel in a publicly filed document. The United States further requests that trial not be scheduled
later than October because lead counsel for the United States is expecting a baby and has been

‘medically advised to avoid firm commitments after November I; 2015.

Respectfully submitted,

DAMON P. MARTINEZ
United States Attorney

/s
C. PAIGE MESSEC
TARA C. NEDA
Assistant U.S. Attorneys
201 Third St. NW, Suite 900
Albuquerque, NM 87102
(505) 346-7274
(505) 346-7296 fax

I hereby certify that a copy of this

pleading was delivered via CM/ECF

to counsel for.Defendants.

filed electronically
C. Paige Messec

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 11 of 191

Case 1:13-cr-00966-JCH Document 57 Filed 01/28/14 Page 1 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,
Plaintifg ~~

v. Case No. 13-CR-966 JCH

MATTHEW CHANNON and
BRANDI CHANNON,

Defendants.

DEFENDANTS’ JOINT MOTION TO COMPEL DISCOVERY

COMES NOW defendant Matthew Channon, through the Law Office of Amy
Sirignano, P.C., (Amy Sirignano, Esq. and Kevin L. Nault, Esq.), and Brandi Channon,

_ by and through counsel of record,.Todd B. Hotchkiss of Frechette & Associates, jointly
and respectfully move this Court to compel the government to produce the specifically
requested material identified below pursuant to Fed. R. Crim. P. 16, the Fifth, Sixth, and
Fourteenth Amendments to the United States Constitution, Brady v. Maryland, 373 U.S.
83 (1963); Kyles v. Whitley, 514 U.S. 419, 433 (1995); Smith v. Sec’y of N.M. Dep't. of Corr.,
50 F.3d 801 (1995); Banks v. Dretke, 540 U.S. 668, 698-99 (2004); and Cone v. Bell, 556 U.S.
449, 470 n. 15 (2009). The basis for this motion is as follows.

1. BACKGROUND

_1.. Mr, Matthew Channon is charged in an eleven-count Indictment filed

March 27, 2013, with ten counts of wire fraud contrary to 18 U.S.C. §§ 1343 and 2, and

BRANDI CHANNON'S
EXHIBIT

205

1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 12 of 191

Case 1:13-cr-00966-JCH Document 57 Filed 01/28/14 Page 2 of 21

conspiracy to commit wire fraud contrary to 18 U.S.C. § 1349 (Doc. 2). His wife, Brandi
Channon is charged only in counts 7-11 (Doc. 2).

2. Mr. and Mrs. Channon were arraigned on April 12, 2013 at which time
they pleaded not guilty’as to-all counts (Docs:9, 10).Both Mr.and-Mrs. Channon
requested appointment of counsel and the court denied this request [no entry on
docket]. On May 23, 2013 Chief Magistrate Judge Karen B. Molzen granted the
Channons’ pro se motion to reconsider appointment of counsel, (Doc. 22). On May 24,
2013, Attorney Amy Sirignano was appointed as CJA counsel for Mr. Channon and
Attorney Todd B. Hotchkiss was appointed as CJA counsel for Mrs. Channon (Docs. 23
and 24). On July 22, 2013, the Court appointed Attorney Kevin Nault as CJA counsel for
the defendant Mr. Channon (Doc. 39).

3.° The Channons were released from ‘custody pursuant to orders setting
conditions of release. They both are out of custody (Docs. 12, 13).

4. Trial in this matter is currently set for May 19, 2014 (Doc. 45). Thus far,
the government has disclosed to appointed counsel for Mr. Channon and Mrs. Channon
over 2500 Bates-numbered pages of discovery (some items are voluminous spreadsheets
labeled with a single Bates number, making the actual number of pages difficult to
estimate), and approximately three hundred and sixty six (366) photos related to this

case.

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 13 of 191

Case 1:13-cr-00966-JCH Document 57 Filed 01/28/14 Page 3 of 21

5. The government has not produced any admissible evidence i.e., records or
documents that tie Mr. and Mrs. Channon to the creation of the relevant Google email
accounts and MaxPerk accounts as alleged in the indictment. (Doc. 2); See Exhibit A
(defense index of discovery). Specifically for: teechur12345678@gmail.com basis for
count 1; OfficeMax MaxPerks account created with the email address of
teech.u.t.1,2345.6.78@gmail.com basis for count 2; coach12345678@gmail.com basis for
count 3; OfficeMax MaxPerks account created with the email address of
co.a.ch.1.2.3.4.56.78@gmail.com basis for count 4; bargle12345678@gmail.com basis for
count 5; OfficeMax MaxPerks account created with the email address of
b.a.rgl.e.12.34.56.78@gmail.com basis for count 6; sandeepshwawar@gmail].com basis for

count 7; OfficeMax MaxPerks account created with the email address of

 

sandeepshwawar@gmail.com basis for count 8; ameriodespatch@gmail.com basis for
count 9; and OfficeMax MaxPerks account created with the email address of
a.m.eriodespatch@gmail.com basis for count 9.

6. Also not included in the discovery were original copies or duplicates
receipts of each alleged fraudulent in-store purchase or transaction or “each
extrapolated receipt” and/or a original copy or duplicate of receipt for each recycled
cartridge transaction alleged as fraudulent by the government in the introduction and

scheme or artifice sections of the indictment (Doc. 2); See Exhibits B & C.

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2--Filed 03/11/19 Page 14 of 191

Case 1:13-cr-00966-JCH Document 57 Filed 01/28/14 Page 4 of 21

7. The government also has not produced an Encase computer report (or
similar computer forensic report/analysis) regarding the images of the two seized
computer hard drives still remaining in FBI custody, though the defense has made
repeated requests. Defense counsel requested the FBI's forensic analysis of each
computer seized and the.search.warrant return of the.computers. .The government
responded by providing insufficient “summaries” of the forensic analysis rather than
providing the complete analysis. The defense needs to determine whether any data on
the computers supports the government's criminal allegations, and whether any
exculpatory or mitigating evidence also exists. See Exhibits D & E.

8. The government asserts that the computer images themselves and
unspecified logs, without verification or inspection of the computers from which the
images were made, are self-verifying. Exhibit E. Upon information and belief, the

- parity information generally contained in computer forensic images verifies that the
individual blocks' have not been altered since the image was created, but they do not
verify that the image is an accurate copy of the original data. More significantly, and
also upon information and belief, forensic computer imaging software is not frequently
used for creating forensic computer images by professionals working in the field of

computer forensics because there are devices that create the images much more quickly.

 

| A block is a term for an arbitrarily-sized section of data. See, e.g., Merriam-Webster
Online Dictionary, Block (8), http://www.merriam-webster.com/dictionary/block (last
accessed Jan. 28, 2014).

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 15 of 191

Case 1:13-cr-00966-JCH Document 57 Filed 01/28/14 Page 5 of 21

See, e.g., Berryhill Computer Forensics, Voom Hardcopy II,
http://www.computerforensics.com/voom.html (last accessed January 28, 2014)
(discussing speed testing of imaging devices). Finally, and also upon information and
belief, because Apple Macintosh computers are often constructed such that the hard
drives are difficult to reach, professionals in the field of computer forensics often image
Macintosh computers differently, for instance, relying on boot disks rather than
removing the hard drive and using write-blocking cables. Cf iFixit, iMac Intel 21.5”
EMC 2544 Teardown, http://www .ifixit.com/Teardown/iMactIntel+21.5-InchtEMC+
2544+Teardown/11936/ (last accessed Jan. 28, 2014) (requiring heat gun to soften
adhesive in Step 4).

9, Without knowing what device was used to create the computer images,
the settings selected and pre-set in the imaging device, and how complete the image

created was (e.g., whether unallocated space was imaged or not), the defense cannot be

"sure of the accuracy and completeness of the government’s computer images without

creating their own images from the original computers for comparison.

10. Asof this date, two computers remain in the custody of the FBI. The two
computers are: Mac Mini A 1103 (Inventory no. 1B31) and Mac Mini A 1179 (Inventory
no. 1B37). These two devices have been characterized by the prosecutor as “relevant” to
the government's case, and the government apparently believes that they contain

significant evidence against both Mr. Channon and Mrs. Channon. Defense counsel has

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 16 of 191

Case 1:13-cr-00966-JCH Document 57 Filed 01/28/14 Page 6 of 21

requested access to the originals and images of the computer evidence on numerous
occasions. The government has been unwilling to provide the defense with access to
the view or image the computer evidence. Defense counsel requested access to this
relevant evidence in writing on August 14, 2013 and again October 2, 2013 (Exhibits B,
D). The government responded on August 20, 2013 and October 24, 2013. See Exhibits
CE.

11. The government desires the defense to provide them a hard drive (at CJA
expense) and stipulate to the copy of evidence on the mirror imaged hard drives, sight
unseen. In addition, the FBI refuses to certify that its own copies of the computer match
the original seized computer evidence. The defense has no information that the seizure
and copy of the hard drives were done properly or accurately and thus, at this point
cannot stipulate to the accuracy of the evidence. The evidence on these computers is
integral to Mr. Channon and Mrs. Channon’s defense. Defense counsel requests access
to the data so that their expert may determine whether the government's copies/images
are accurate. See Exhibits F and G.

12. Asanexample, the government requested and served a search warrant for
the contents of thirteen (13) e-mail addresses, but only alleges that five (5) of those
addresses are attributable to Mr. Channon. Compare, In the Matter of Google, Inc., No. 11-
MR-172 (D.N.M. 2011) with Doc. 2. Based on the fact that Mr. Channon was charged in

relation to only four of the thirteen e-mail addresses searched, it appears that other

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 17 of 191

Case 1:13-cr-00966-JCH- Document 57. -Filed-01/28/14 Page 7 of 21

persons not charged in the Indictment (Doc. 2) may have also been involved in
allegedly breaching OfficeMax policies as the government charged in this case.

13. | Defense counsel has thus far encountered great difficulty scheduling
sufficient time with the FBI and the government to review evidence in this case, and the
defense anticipates similar difficulty to schedule several hours for creating computer
hard drive images by the defense computer expert. Defense counsel and the defense

investigator (Doc. 38). attempted.to. schedule.a.time.to.view.the.approximately. four
dozen numbered items of evidence seized during execution of the search warrant on
Mr. Channon’s residence, several of which contain multiple pieces of physical evidence
(e.g., item number 1 is “travel documents itinerary, Staples, OfficeMax Cards, docs”).
The FBI scheduled only two hours to view the evidence, when counsel was expecting
the majority of a work day. Follow-up meetings were attempted by both parties; yet
defense counsel has been unable to schedule a subsequent appointment due to FBI case
agent unavailability and defense scheduling conflicts. The government attempted to
-rectify the situation by providing-copies-of some documents taken from the Channons’
home during the search warrant, but the entire collection of documents was not

. provided on the disk labeled and produced on October 24, 2013. See Exhibit E.

14, Counsel reviewed the discovery produced by the government, and
identified the following categories of discovery that the government either did not

respond to, or are allegedly not in the custody of the government:

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 18 of 191

Case 1:13-cr-00966-JCH..Document.57. .Filed.01/28/14 . Page 8 of 21

11.

All receipts (including, but not limited to “electronic journal receipts”
see Bates 1144), records, backup documents, screen captures of
receipts, profile(s), Max Perks profile detail, accurate reprinted copies
of each transaction, record(s) of transactions for each alleged
purchase/sale/transaction/“qualified purchase” at each Office Max
store that the government alleges is related to Mr. Channon, identified
in the countless spreadsheets provided by the government in the
discovery relevant to Mr. Channon (See Bates numbers 1420-1424,
1374).

Copies of all register receipts, electronic journal receipt, or internal
Office Max or MaxPerk document(s) for any and all recycled ink
accounts that the government alleges is related to Mr. Channon. The

- following Bates numbers-are not complete: Bates 1315a and 1315i

(missing photos), 1521, and 1526.

Any and all documents to ascertain what the government refers to as
a “qualified purchase” (See Bates 1367).

Any and all receipts, including, but not limited to, “electronic journal
receipts,” records, backup documents, screen captures of receipts,
profile(s), Max Perks profile detail, accurate reprinted copies of each
transaction, record(s) of transactions for each alleged
purchase/sale/transaction/“qualified purchase” at each Office Max
store identifying the dollar amounts for both loss and restitution
claimed in the discovery and the plea agreement dated September 24,
2013.

Any government offset or reduction in the loss calculation as
determined in the discovery or the plea agreement dated September
24, 2013.

" Copies of missing pages initially disclosed as Bates: 1346 and 1556.

Clear, legible copies of Bates numbers 1339 and 1620.

Complete and unredacted copies of Bates numbers 206-208, 215-217,
and 621-623, which are blank or redacted.

Copies of all documentation supporting the forfeiture allegation,
including, but not limited to, any and all bank statements and reports
of money tracing and forensic accounting analysis performed by the
government.

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 19 of 191

Case 1:13-cr-00966-JCH Document 57 Filed 01/28/14 Page 9 of 21

12.

13.

14.

15.

16.

17.

18.

19.

~ 20.

21.

22.

Copies of all subpoenas issued by the Grand Jury during its
investigation of this case and the alleged conduct set forth in the
indictment.

Copies of all CDs, pictures and descriptions of physical items, and
hard copies of documents produced in response to all subpoenas
issued by the Grand Jury during its investigation of this case and the
underlying alleged conduct (See Bates 0548).

Copy of all the Grand Jury transcripts relating to the present
indictment.

Copies of any and all e-mails and other correspondence including, but
not limited to intra-office correspondence, text messages, and
voicemails from the pre-indictment investigative period to the present
between any FBI employee working on the instant case and Steven
Gardner, Chuck Sipko, and any and all employees or consultant of

" OfficeMax that relates to the activities charged in this case.

Copies of any and all e-mails and other correspondence including, but
not limited to intra-office correspondence, text messages and
voicemails from the pre-indictment investigative period to the present
between any FBI employee working on the instant case and any
employee of Blackhawk, including, but not limited to Chanel Rabb,
EBay, Google, and Ceridian (See Bates 1956, 1286).

Any and all surveillance video from OfficeMax stores of the ink
cartridge recycling transactions related to 123 MaxPerks accounts (See
Bates 1335).

A copy of the recording of OfficeMax loss prevention personnel made
of the interview of Matt Channon referenced in Bates 1335.

A copy of Mr. Chuck Sipko’s report regarding the interview of Matt
Channon (See Bates 1335).

~ Any and all reports of interviews with Mr. Channon and documents

identifying Mr. Channon (See Bates 1328 — the actual Bates number is
missing).

The “Intellix” software program required to view video footage
disclosed by OfficeMax (Bates 1379).

A copy of all Maxperks program policies, terms and conditions from
inception to the present, including the date of enactment of the policy
and the date of each policy change (See Bates 1381).

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 20 of 191

Case 1:13-cr-00966-JCH Document 57 Filed 01/28/14 Page 10 of 21

23.

24.

25.

26.

28.
29.

30.
31.
34.
35.
36.

37.

A copy of all MaxPerks qualifying ink cartridge lists, and revisions
dating from its inception to the present.

Any and all statements, records, documents, and confirmation of
activity for each gift card issued by Ceridian relevant to this
investigation and indictment alleged to have been issued or sold to
Mr. or Mrs. Channon, identified by card number and store, and all
activity on each gift card (See Bates 1145).

Any and all statements, records, documents, and confirmation of
activity for each gift card issued by Blackhawk relevant to this
investigation and indictment, alleged to have been issued or sold to
Mr. or Mrs. Channon, identified by card number and store, and all
activity on each gift card (See Bates 1384).

Any and all Office Max policies regarding purchase and sale of gift
cards, including but not limited to the specific policy regarding gift

“card fees

Copies of all FBI 1A envelopes and their contents.

Copies of all FBI chains of custody for each piece of evidence seized
by law enforcement in this case.

Copies of all documents and records obtained by law enforcement
during the search warrant of Mr. Channon’s residence and any other
search warrant executed in conjunction with this case.

A copy of the government's Encase (or similar computer forensic
report/analysis) for each computer or electronic device/medium
seized by the government in this case.

Any and all documents and records of relevant MaxPerk account
signups including the IP addresses the requests were made from,
dates, and times.

_ Any and all documents and records of relevant MaxPerk receipt

adjustments including the IP addresses the requests were made from,
dates, and times.

Any and all documents and records of relevant MaxPerks logins
including the IP addresses the requests were made from, dates, and
times.

A companywide financial summary of OfficeMax's ink cartridge
program for redemption of ink and toner cartridges accepted, number

10

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 21 of 191

Case 1:13-cr-00966-JCH Document 57 Filed 01/28/14 Page 11 of 21

--of used -ink-cartridges- sold; and: median, mean, and maximum retail
prices of refilled ink cartridges sold, detailed by the makes and
models OfficeMax accepted for redemption, from the date of the
initiation of this investigation to the present.

38. A companywide financial disclosure of the MaxPerks program from
2009 to the present, including, but not limited to, the amount of
qualifying transactions, number and dollar amount assigned to
rewards card numbers, number and dollar amount of rewards points
issued, number and dollar amount of rewards points redeemed, with
each category broken down by rebates from ink cartridge recycling
and rebates from qualifying purchases.

39. Any and all records and documents identifying the date and time
each MaxPerks account alleged to be related to Mr. Channon was shut
down, the balance of at the time of shut down, the person who shut it
down, and the cited reason for the account closure from the date of

. the initiation-ofthis investigation-to.the-present......

40. Defense expert access to all of the data on the two computers still in
the custody of the FBI, the Mac Mini A 1103 (1B31) and Mac Mini A
1179 (1B37).

Al. Copies of the missing pages Bates: 43-44; 153-202; 478-482; 1338; 1369-
1370; 1630-1633; 1638-1683; and 2166-2532.

42. Any and all records of Mr. Channon and Mrs. Channon’s credit card
and debit card transaction records relating to Office Depot and
Staples.

See Exhibits D, F.

The aforementioned discovery is necessary to the defense for both Mr. Channon
and Mrs. Channon and the filing of this motion has become necessary since the
government has failed to comply with Defense Counsel’s written discovery requests.
The Court set deadlines to disclose witness lists, Giglio materials, and experts/reports

pursuant to Daubert that have not yet passed (Doc. 45). Without waiving their rights to

 

1]

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 22 of 191

Case 1:13-cr-00966-JCH Document 57 Filed 01/28/14 Page 12 of 21

those materials, Mr. and Mrs. Channon do not request that the Court further order the
government to-produce.those materials-at-this time...

Lastly, the defense requested that contact information including addresses,
telephone numbers, and computer account information not be redacted from the
discovery in order to permit the defense to conduct its investigation. The defense is
willing to review these documents at the U.S. Attorney’s Office to prevent further
unnecessary dissemination of identifying information.

II. ARGUMENT

On April 12, 2013, the Court entered a standing discovery Order in Mr.
Channon’s case. which is.applicable to.all.criminal cases.in the District. of New Mexico
(Doc. 11). The discovery Orders track Fed. R. Crim. P. 16(a)(1)(C), and provides:

The government shall permit the defendant to inspect and

copy or photograph books, papers, documents,

photographs, tangible objects, buildings or places, or copies

or portions thereof, which are within the possession, custody

or control of the government, and which are material to the

preparation of the defendant’s defense or are intended for

use by the government as evidence in chief at the trial, or

were obtained from or belong to the defendant.
According to the terms of the standing discovery Order, this information is to be
provided automatically to the defense, without the necessity of a formal request. As
stated above, the government has initially produced thousands of pages of discovery

relating to this case. Despite the government's production of some items, many still

12

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 23 of 191

Case 1:13-cr-00966-JCH Document 57 Filed 01/28/14 Page 13 of 21

remain missing, or the government has refused to comply with defense discovery
requests.

The information requested herein is material to the Channons’ defense.
Materiality, for the purposes of Rule 16, is not a heavy burden. See, e.g., United States v.
Jackson, 850 F. Supp. 1481, 1503 (D. Kan. 1994) (allegation that evidence existed that
would show bias was sufficient for Brady and Rule 16 materiality). Under Rule 16,
“evidence is material as long as there is a strong indication that it will play an important
role in uncovering material evidence, aiding witness preparation, corroborating
testimony, or assisting impeachment or rebuttal.” United States v. Caro, 597 F.3d 608,
621 (4 Cir. 2010). Due Process requires the production of documents that are “material
either to guilt or to punishment. ” Brady » Maryland, 373 US. 87, 87 (1963). This
includes the production of impeachment evidence. Giglio v. U.S., 405 U.S. 150, 154-55
(1972); United States v. Torres, 569 F.3d 1277 (10% Cir. 2009).

Federal Rule of Criminal Procedure 16(a)(1)(E) requires the government to
provide Mr. Channon and Mrs. Channon any document or object within the
government's possession, custody, or control that “is material to preparing the
defense.” “Where doubt exists as to the usefulness of the evidence to the defendant, the
government must resolve all such doubts in favor of full disclosure.” United States v.
Safavian, 233 F.R.D. 12, 16, 17 (D.D.C. 2005); see also Jencks, 353 U.S. 657, 668-69 (“only the

defense is adequately equipped to determine the effective use for purpose of

13

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 24 of 191

Case 1:13-cr-00966-JCH Document 57 Filed 01/28/14 Page 14 of 21

discrediting the [g]overnment’s witness and thereby furthering the accused’s defense”);
People v. Rosario, 173 N.E.2d 881, 883, 9 N.Y.2d 286, 290 (N.Y. 1961) (“[O]missions,
contrasts and even contradictions, vital.perhaps, for discrediting a witness, are certainly
not as apparent to the impartial presiding judge as to single-minded counsel for the
accused; the latter is in a far better position to appraise the value of a witness’ pretrial
statements for impeachment purposes.”).

Further, defense counsel has a right to material exculpatory information under
Rule 16, the Fifth and Sixth Amendments to the United States Constitution, Brady, Kyles,
Smith, Banks, and Cone. Brady held that “the suppression by the prosecution of evidence
favorable to an accused upon request violates due process where the evidence is
material either to guilt or punishment, irrespective of-the-good faith or-bad faith of the
prosecution.” Brady v. Maryland, 373 U.S. at 87. The Court observed: “Society wins not
only when the guilty are convicted but when criminal trials are fair; our system or the
administration of justice suffers when any accused is treated unfairly.” Id. More
recently, in Kyles v. Whitley, the Court re-affirmed that information that discredits,
undermines, or impeaches the government's evidence or the way it was obtained is
exculpatory and material information: “[w]hen, for example, the probative force of
evidence depends on the circumstances in which it was obtained and those
“circumstances raise a possibility of fraud,-indications of conscientious police work will

enhance probative force and slovenly work will diminish it.” Kyles v. Whitley, 514 U.S.

14

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 25 of 191

Case 1:13-cr-00966-JCH Document 57 Filed 01/28/14 Page 15 of 21

at 446, n. 15. Any information relevant to also show “integrity of the investigation” or a
conclusion within the investigation is likewise Brady material. Id. at 447.

Also, the prosecution has a duty to disclose information even if it is inadmissible
at trial. State v. Potts, 334 N.C. 575, 433 S.E.2d 736 (1993) (evidence need not be
admissible if it would lead to admissible favorable evidence);. Maynard v. Dixon, 943
F.2d 407 (4th Cir. 1991) (evidence must be disclosed if it would assist the defendant in
discovering other evidence or preparing for trial). The prosecution must provide a
criminal defendant “the widest possible opportunity to inspect and receive such
materials in the possession of the government as may aid him in presenting his side of
the case.” United States v. Poindexter, 727 F. Supp. 1470, 1473 (D.D.C. 1989). Evidence is
material if there is indication that it may play an “important role in uncovering
admissible evidence, aiding witness preparation, corroborating testimony, or assisting
impeachment or rebuttal.” United States v. George, 786 F. Supp. 11, 13 (D.D.C. 1991).

Here, the requested evidence is relevant and necessary in preparing for Mr.
Channon and Mrs. Channon’s defense. The government has even acknowledged the
relevancy of the information on the two computers that remain in the FBI's custody yet
refuse to allow the Defense's expert access to them. The government has not produced
any records or documents tying Mr. and Mrs. Channon to the relevant OfficeMax
accounts or emails as alleged in counts 1 through 9 of the Indictment. (Doc.2). The

government has a duty to provide the requested documents to Mr. Channon and Mrs.

15

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 26 of 191

Case 1:13-cr-00966-JCH Document 57 Filed 01/28/14 Page 16 of 21

Channon and thus should be ordered to comply with Defense counsel’s discovery

requests.
Ill. GOVERNMENT'S POSITION

Due to the nature of the motion, the government's position was not sought. The
defense presumes the government opposes. Oo - |

IV. CONCLUSION

Therefore, and for the foregoing reasons, Mr. Channon and Mrs. Channon
respectfully request the Court order the government to respond to the above-listed
discovery requests, and further order the government to produce unredacted copies of
all materials produced to the defense for inspection.

Respectfully Submitted,

/s
~» oo Amy Sirignano, Esq.-
Kevin L. Nault, Esq.
Law Office of Amy Sirignano, P.C.
20 First Plaza NW, Suite 310
Albuquerque, NM 87102
(505) 242-2770
(505) 242-2774 facsimile
amy@abqnmlaw.com

Counsel for Matthew Channon

/s
Todd B. Hotchkiss
Frechette & Associates
P.O. Box 26807
Albuquerque, NM 87125
+= 505-247-8558"

16

 
Case 1:19-cv-00201-JCH-SMV Document 4-2. Filed 03/11/19 Page 27 of 191

Case 1:13-cr-00966-JCH Document 57 Filed 01/28/14 Page 17 of 21

505-842-8560 fascimile
tbhotchkiss@frechettelaw.com

Counsel for Brandi Channon

CERTIFICATE OF SERVICE

I hereby certify that a copy of the

foregoing wassentviatheCourt’s == ssi—i‘—s™~™s~S™
CM/ECF system to counsel for the

government on this 28th day of

January, 2014.

/s
Amy Sirignano, Esq.

 

17

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 28 of 191

Case 1:13-cr-00966-JCH Document 57 Filed 01/28/14 Page 18 of 21

MOTION TO COMPEL
A. Legal Standard
Rule 16 of the Federal Rules of Criminal Procedure governs the discovery
and inspection in this case. Rule 16(a)(E) requires the government to provide Mr.
Channon any document or object within the government's possession, custody, or
control that “is material to preparing the defense.” Fed. R. Crim. P. 16(a)(1)(E). Rule 16
“is intended to prescribe the minimum amount of discovery to which the parties are
entitled, and leaves intact a court's discretion to grant or deny the broader discovery
requests of a criminal defendant.” United States v. Richards, 659 F.3d 527, 543 (6% Cir.
2011). Due Process requires the production of documents that are “material either to
guilt or to punishment.” Brady v. Maryland, 373 U.S. 87, 87 (1963). This includes the
production of impeachment evidence. Giglio v. U.S., 405 U.S. 150, 154-55 (1972); United
States v. Torres, 569 F.3d 1277 (10% Cir. 2009).
B. Argument and Authority
The government apparently intends to introduce a summary of Mr. Channon’s
Office Max transaction history at trial. It has produced these summary spreadsheets to
Mr. Channon but has refused to produce any records supporting the transactions

including backup documents, or screen captures of receipts for each of Mr. Channon’s

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 29 of 191
Case 1:13-cr-00966-JCH Document 57 Filed 01/28/14 Page 19 of 21

alleged purchases, sales, transaction, or “qualified purchases” at Office Max stores.
Exhibit 2. The government has the duty to prove beyond a reasonable doubt that the
alleged transactions happened. In Re Winship, 397 US 358, 362 (1963). However, the
government has not provided the defense with competent evidence that these
transaction actually occurred. Exhibits 1, at 3-4, and 2, at 2, These requested receipts
may contain information necessary to Mr. Channon’s defense or potentially exculpatory
information.
In United States v. Kilroy, as in the case at bar, the government intended to

use a summary of the requested documents as evidence at trial. Kilroy, 523 F.Supp 206,
214-15 (E.D. Wis. 1981). The court in Kilroy, summarized the defendant's position in his
motion to compel as follows:

The defendant . . . states that the Government intends to

present its case in part through the use of summary

evidence and takes the position that the defendant's bank

records not.involving Standard Oil are not relevant to.this .

case. Finally, the defendant contends that all of his bank

records should be available so that the jury can be

presented with a complete financial picture, that he does

not himself have copies of the records, and that the

Government should obtain the copies for him.

Id. Mr. Channon’s position in this case is stronger than then defendant's position

in Kilroy. In Kilroy the defendant was requesting his own bank records. Id. Here, Mr.

Channon is not requesting his personal records, but the records of a third party, Office

Max, which provided material information to the government. In Kilroy, the court

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 30 of 191

Case 1:13-cr-00966-JCH Document 57 Filed 01/28/14 Page 20 of 21

ordered the government to provide the defendant with all of the defendant's financial
records that were considered when compiling the summary introduced into evidence.
Id. at 216. In this case, Mr. Channon is requesting the government be compelled to
produce those Office Max receipts and records, which Mr. Channon has no access to,
which the government and Office Max relied upon when creating the summary
spreadsheets and those that the government intends to rely upon at trial. Exhibits 1, at
3-4, and 2, at2. The government has a duty to provide the requested documents to Mr.
Channon. -Kilroy, at 216; People v. McDonald, 15P.3d 788, 791 (2000) (“it is a condition
precedent to the admissibility of summaries of voluminous records that the original or
copies be made available for examination by the other party at a reasonable time and
place”); United States v. Gorel, 622 F.2d 100, 106 (5th Cir. 1979) (the Federal Rules of
Evidence permit admission of summaries of recordings when the original or copies of
the originals are made available to the other party); In re Shelley Furniture, Inc., 283 F.2d

540, 543 (7th Cir. 1960) (the entire mass of the records themselves need not be admitted

 

in evidence, where the records are available and can be made accessible to the opposing
party for inspection).

The requested receipts are critical to the government's case in chief, and as
such are material to Mr. Channon’s defense, potentially exculpatory, and may be used
by the Mr. Channon for impeachment at trial. Under Rule 16, “evidence is material as

long as there is a strong indication that it will play an important role in uncovering

20

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 31 of 191

Case 1:13-cr-00966-JCH Document 57 Filed 01/28/14 Page 21 of 21

material evidence, aiding witness preparation, corroborating testimony, or assisting
impeachment or rebuttal.” United States v. Caro, 597 F.3d 608, 621 (4 Cir. 2010). Here,
the receipts are material because the government cannot obtain a conviction without the
Office Max receipts. 18 U.S.C. §§ 1343, 2, 1349.

The transaction records or receipts are potentially exculpatory. Brady requires
the production of documents that are exculpatory, meaning that are material either to
guilt or to punishment.” Brady v. Maryland, 373 U.S. (1963). Itis the government's
“duty to learn of any favorable evidence known to the others acting on the
government's behalf in this case.” Kyles v. Whitley, 514 U.S. 419, 438 (1995). Here, the
government claims that the original receipts do not exist and if they existed were in the
possession of a third party, namely Office Max (Doc. 2, at 2). The government has a
duty to obtain from Office Max the original or copies of the original business records
which Office Max used in its production of the summaries. McDonald, 15 P.3d 788, 789-
90 (2000). Without the proper foundation for the summaries, Mr. Channon will not
have an “adequate opportunity to challenge the accuracy of the summaries and to

cross-examine the witness who presented the evidence.” Id. at 791.

21

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 32 of 191

IN THE, UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

Plaintiff,
Vv. Case No. 13-CR-966-1 JCH
MATTHEW CHANNON,

Defendant.

MOTION TO WITHDRAW AS COUNSEL

COMES NOW, Amy Sirignano, Esq., of the Law Office of Amy Sirignano, PC,
appointed counsel for Mr. Channon, and respectfully moves to withdraw as counsel of
record in the above-captioned case. The basis for this motion is as follows.

Effective May 1, 2014, Ms. Sirignano is closing her law practice and moving out
of the State of New Mexico. Mr. Nault has accepted a position with the Eighth Judicial
District Attorney’s Office, and will be unable to continue representing Mr. Channon.

WHEREFORE, because Ms. Sirignano will no longer be practicing law, she
respectfully requests that she be permitted to withdraw as counsel, and that other

counsel be appointed for Mr. Channon.

BRANDI CHANNON'S
EXHIBIT

206

eS REED eTEENEENeeeTTTminaate
1:13-CR-966-JCH-KK 2255 MOTION

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 33 of 191

CERTIFICATE OF SERVICE

Respectfully Submitted,
ls

- Amy Sirignano, Esq.

Law Office of Amy Sirignano, PC
20 First Plaza NW, Suite 310
Albuquerque, New Mexico 87102
(505) 242-2770

(505) 242-2774 facsimile

amy@abgnmlaw.com

Thereby certify hata copy ef the ee

foregoing was sent via the Court’s
CM/ECF system to AUSA Paige Messic
counsel for the government, on this
11th day of April, 2014.

/s
Amy Sirignano, Esq.

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 34 of 191

UNITED STATES DISTRICT COURT
DISTRICT OF NEW MEXICO
Clerk’s Minutes

- Before the Honorable Kirtan Khalsa

CASE No: 13cr966 JCH/KK DATE: 10/9/2014
COURTROOM CLERK: E. Hernandez COURT REPORTER: Liberty-Pecos
COURT IN SESSION: 9:32-9:58 TOTAL TIME: 26 minutes

TYPE OF PROCEEDING: Status Conference
ATTORNEYS PRESENT FOR PLAINTIFF(S): ATTORNEYS PRESENT FOR DEFENDANT(S):
Jonathon Gerson Marc Robert for Matthew Channon
Todd Hotchkiss for Brandi Channon
. PROCEEDINGS:
9:32 Court in Session; Court calls case
9:32 Counsel enter their appearances

9:32 Defense counsel Robert addresses court regarding status of motion; suggests evidentiary hearing
be held

9:33 Court responds

9:40 Defense counsel Robert agrees a meet and confer is necessary
9:42 Defense counsel Hotchkiss does not have anything to add
9:43 Government addresses court

9:51 Court; parties are to meet and confer by Monday, October 13, 2014 and send a letter to
chambers by Tuesday, October 14,2014

9:53 Defense counsel Robert and Hotchkiss are available
9:54 Court to set evidentiary hearing for next week

9:58 Court in recess

BRANDI CHANNON'S
EXHIBIT

207

reearenereemarenmiremecsiainininseaanaamanesnnnnanemet
1:13-CR-966-JCH-KK 2255 MOTION

   

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 35 of 191

 

 

Case 1:13-cr-00966-JCH-KK Document 135 *SEALED* Filed 10/15/14 Page 1 of 1

FEDERAL PUBLIC DEFENDER
DISTRICT OF NEW MEXICO
Margaret A. Katze Robert E. Kinney
First Assistant FPD Stephen P. McCue Supervisory Assistant
_ . Albuquerque Office. ae wen wee. Federal Public Defender. 00.0. . Las Cres Office
111 Lomas NW, Suite 501 Albuquerque 506 S, Main, Ste. 400
Albuquerque, NM 87102 Las Cruces, NM 88001
Te) (505) 346-2489 Tel (575) 527-6930
Fax (505) 346-2494 Fax (575) 527-6933

October 15, 2014

Hon. Kirtan K. Khalsa

United States Magistrate Judge
333 Lomas Blvd NW
Albuquerque, New Mexico 87102

Re: United States v. Matthew Channon, et al.
Cause Number CR 13-966 JH

Dear Judge Khalsa:

As directed, counsel for all parties met on Tuesday, October 14, 2014 to attempt to resolve or
detine the remaining issues presented in the discovery motion [Doc. 57] filed on January 28, 2014 by
Mr. Channon’s previous counsel.. We believe that we have addressed or resolved all of the issues
raised in the motion, and that an evidentiary hearing will not be necessary.

I have provided the government with a blank hard drive of sufficient capacity to receive mirror-
image copies of the hard drives of the Channons’ computers which remain in government custody.
We anticipate receiving the copies shortly, resolving that issue.

We have scheduled an on-site evidence view for Monday, October 20, 2014.

At our meeting on Monday, we went down the list of the discovery issues raised in the motion,
itera by item, and determined that there does not appear to be a need to litigate any of those issues
further.

Counsel for the government and for Ms, Channon have reviewed this letter and have approved its
transmittal in this form. Please let us know if there will continue to be a need for hearing as
scheduled for this Friday. Thank you very much for your assistance in resolving these issues.

Sincerely,
Mare H. Robert
Assistant Federal Public Defender
Albuquerque Office
MHR:mg
c: AUSA Paige Messec
Todd Hotchkiss BRANDI CHANNON’S

EXHIBIT

208

sereernsaaaanininineseanieeseA RAE AAS
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 36 of 191

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,
Plaintiff, ©
Vv.

MATTHEW CHANNON and
BRANDI CHANNON,

Defendants.

Cause No. CR 13-966 JH

NOTICE OF WITHDRAWAL OF MOTION TO COMPEL DISCOVERY

MATTHEW CHANNON, Defendant, by and through the undersigned appointed

counsel, Marc H. Robert, Assistant Federal Public Defender, hereby notifies the Court and all

‘parties of the withdrawal of the Defendants’ jomt motion to compel discovery [Doc. 57]. The

parties met and conferred, and resolved all of the pending issues raised in the motion. The

undersigned counsel has conferred with Todd Hotchkiss, counsel for co-defendant Brandi

Channon, who joined in the original motion, and he concurs with this Notice.

Respectfully Submitted,

FEDERAL PUBLIC DEFENDER
111 Lomas Blvd NW, Suite 501
Albuquerque, New Mexico 87102
(505) 346-2489

Fax (505) 346-2494

filed electronically on November 20, 2014
MARC H. ROBERT

Assistant Federal Public Defender
marc_robert@fd.org

Counsel for Mr. Channon

BRAND! CHANNON'S
EXHIBIT

NOTICE OF WITHDRAWAL OF MOTION TO COMPEL DISCOVERY - PAGE 1 209

 

-aanasententsinenemeninsnanasimesnincnetaditantaaes
1:13-CR-966-JCH-KK 2255 MOTION

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 37 of 191

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Notice of Withdrawal of
Motion to Compel Discovery was served on Assistant United States Attorney Paige Messec,
P.O. Box 607, Albuquerque, New Mexico 87103; and on Todd B. Hotchkiss, 610 Gold
Avenue SW, Suite 228, Albuquerque, New Mexico 87102, through the operation of the

-CM/ECF electronic filing system and pursuant to the CM/ECF Administrative Procedures
Manual §§ 1(a), 7(b)(2), on November 20, 2014.

Filed electronically on November 20, 2014
MARC H. ROBERT

L:\Robert\channon\pleadings\notice of withdrawal of motion to compel discovery.wpd

NOTICE OF WITHDRAWAL OF MOTION TO COMPEL DISCOVERY - PAGE 2

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 38 of 191
Case 1:13-cr-O00966-JCH-KK Document 333 Filed 06/28/16 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

Plaintiff,
vs. CR 13-966 JCH
Defendant.

MR. CHANNON’S MOTION FOR RULE 17(c) SUBPOENA TO THE
CUSTODIAN OF RECORDS FOR OFFICE DEPOT/OFFICE MAX

MATTHEW CHANNON, Defendant, by and through the undersigned appointed counsel,
Assistant F ederal Public Defenders Marc H. Robert and John F. Robbenhaar, respectfully moves this
Court, pursuant to Rule 17(c) of the Federal Rules of Criminal Procedure, to order the issuance of
a Rule 17(c) subpoena to the Custodian of Records for Office Depot’. Mr. Channon requests that

the Court order Office Depot, successor in interest to Office Max, to deliver to the counsel, the

following:
a. Financial records prepared and kept by Office Max (or its successor in interest) with
regard to the various ink and toner cartridge recycling programs operated during the
time period encompassed by the second superseding indictment, August 25, 2009
through June 8, 20117.
b. Documents reflecting the identity of all third party contractors used by Office Max

during the time period encompassed by the indictment in connection with the various
aspects of its ink and toner cartridge recycling programs.

 

' Office Max was consolidated with Office Depot subsequent to the events giving rise to
this prosecution. It is presumed that the request for documentation made herein will need to be
-~presented to the successor organization, Office Depot. -As-a result, Mr. Channon requests the
issuance of a subpoena to Office Depot seeking the relevant records regarding Office Max.

* Reference to the time period encompassed by the indictment(s) herein means the time

  

from August 25, 2009 through June 8, 2011. BRANDI CHANNON’S
EXHIBIT

210

seneeemneneneemmnecenmnmaaasannnemanannmmmmaaeies
1:13-CR-966-JCH-KK 2255 MOTION

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 39 of 191
Case 1:13-cr-00966-JCH-KK Document 333 Filed 06/28/16 Page 2 of 12

c. Documentation of all financial transactions among Office Max and its contractors
regarding the ink and toner cartridge recycling programs for transactions relating to
those programs and during the time period encompassed by the indictment.

d. Financial records reflecting costs and revenues relating to the acquisition, restoration
and sale of ink and/or toner cartridges which are recycled using the recycling
machines located in the various Office Max stores during the time period relevant to
the indictment.

_ In support of his motion, Mr. Channon would respectfully show the Court as follows:

1. Matthew Channon is pending sentencing on convictions after trial of conspiracy and
wire fraud. The Pre-Sentence Report recommends a 46-57 month Guideline imprisonment range.
Pre-Sentence Investigation Report (“PSR”), 7 89. That imprisonment range was derived after
application of loss calculations, per U.S.S.G. § 2B1.1, finding “an intended loss of more than
$250,000". PSR, 43. The PSR concludes that restitution is due and owing to Office Depot in the
amount of $105,191. PSR, ¢ 102.

2. The charges arose from an investigation by Office Max personnel into irregular
activity among customer loyalty reward accounts created and held in fictitious names. It was
discovered that thousands of user accounts had been created, each in one of four email sequences,
in order to earn store credits towards future Office Max purchases. Store credits would be earned
by either crediting purchases to an individual customer loyalty program account, or by recycling
printer ink and toner cartridges for additional reward points. It is claimed that, even though Office
Max would sell the empty ink and toner cartridges to third party retailers, who would fill them for
resale, “on average” Office Max lost money on each ink cartridge recycled. PSR, 9 9. Steve

Gardner, the Office Max/Office Depot employee who testified for the government at trial, admitted

that some recycled ink and toner cartridges would be refurbished and sold directly by OfficeMax,

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 40 of 191
Case 1:13-cr-O0966-JCH-KK Document 421 Filed 01/20/17 Page 44 of 126

10
11
12
13
14
15
16
17
18
19
20

24
22
23
24
25

=

>
_

oO ON OOH FF ODO PD

COURT102020160931_Channon Sent enci ng. t xt
for here.

The -- the "7 SO 1 heard M. Hot chki ss talk
about there’ s no cont ract bet ween QO fi ceMax and
Cover. But by the sane token, there's certainly no
agreement between the Channons and Offi ceMax that
together they have this joint venture that they would
bring in inkjet cartridges and they would -- they
woul d somehow have a stake in the ultimate sale of
inkjet cartridges by OfficeMax.

The problemfor nme is that the Channons,
along Wth whoever else in the world who brought
enpty inkjet cartridges to Ofi ceMax, the transaction

bet ween the Channons and OfficeMax was nothing nore

‘than we're sell-i-ng-you-our --used-i-nkj-et--cartri-dges:

That's the end of the story. They got the $3
benefit, the $3 gift card rewards benefit, and that
was the end of it. Nothing more was expected of them
by OfficeMax, and that was really the end of the

50

story.
So then OfficeMax takes these inkj et

cartridges and sells whichever ones are usable to

QGover, but that has nothing to do wth the Channons.

a over “then ‘remanuf act ures ‘them ‘and
OficeMax purchases however many they purchase from
Clover, and then they sell them

None of what occurred bet ween the time the
Channons sold these inkjet -- used inkjet cartridges
to OfficeMax to -- nothing else that they did
benefited OfficeMax.

Page 44 BRANDI CHANNON'S
EXHIBIT

211

-seteeteencanenmnsramemamnasanasnmsamasaassnnsaanaineie
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 41 of 191
Case 1:13-cr-00966-JCH-KK Document 421 Filed 01/20/17 Page 45 of 126

CQURT102020160931_Channon Sent enci ng. t xt
12 So -- so somebody else took these
13 cartridges and did whatever they needed to do to make
14° “them usable. “l“heard sone’ testimony that -- “that-
15 it's not just a matter of filling themup wth ink
16 and putting themout onthe shelf. What | heard was
17 that it was more complicated than that.
18 There could be pieces fromcartridges that
19 are used or salvaged or usable or not usable.
20 The point being that there is a lot of work
21 that goes fromrecei ving these empty cartridges to
22 putting them back on the shelf.
23 And | didn't hear any evidence that it was
24 a seamess transaction. In other words, that the
25 _hannons had no reason to expect that the inkjet _

51

_—

cartridges that they sold to OfficeMax would ever be
sold again by OfficeMax.

There's just no way for me to say that the
Channons would have had any reasonable expectation
that the product that they were selling would be then
sold again by OfficeMax.

Qe of you mentioned a Wil rmart exanpie,
that Walmart buys products, and if that were the end

-of the story; then Wal-mart woul d-never-have- any”

oO 80 ON OD OH Fe OO DN

profit because all they did was lose money by buying
11 products that they sold.

12 The difference -- well, one of the

13. differences is that whatever product they buy, it's

14 presumably ready to be sold. There's no addi ti onal

Page 45
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 42 of 191

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

two ways that a customer could earn rewards.
You will hear that the first way is that a

customer could spend money to earn rewards. And

‘these rewards, they're -- essentially, it's like a

gift card. It's like money that can only be spent at
OfficeMax. And so if a customer went in and they
spent a certain amount of money, then they would
start to earn a specific amount of rewards, and then
they could use those rewards to buy almost anything
at OfficeMax.

Now, the second way that a customer could
earn rewards was to take in empty ink cartridges for
recycling.

And this -- this is what I'm talking about
here, one of these.

A customer, a loyalty customer, a MaxPerks
customer, would bring one of these into OfficeMax and
turn it in, and in exchange, the evidence will show
you, that they would get $3 worth of rewards for
recycling one of these. |

Now you're going to hear that the MaxPerks

programs, they had limits. And so there were limits

on the number of rewards that could be accumulated
for buying stuff at OfficeMax.

And you're going to hear that there were

Soe wr NN

PAUL BACA, OFFICIAL COURT REPORTER

Page 285

 

BRANDI CHANNON'S
EXHIBIT

212

rd
1:13-CR-966-JCH-KK 2255 MOTION

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 43 of 191

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sunset Recycling, LLC

1333 Christy Ave. * Louisville, KY 40204
Phone: 502.639-2524 * E-mail: info@SunsetRecycling.com * www.SunsetRecycling

Aaemmmsneaineneninnnasensnesnnnasessaninnatannaienens
1:13-CR-966-JCH-KK 2255 MOTION

 
 
  

Sunset \ recyctine.com
Empty Inkjet Cartridge Buyback List Page 1
January 2008
Virgin
* Please send a minimum of 30 inkjet and cell phones per shipping label.

TeV) Saati 3 i Price yates Price
7Y743 $ 0.75 CB335W (74) $ 1.50 17G0050 (50) $ 1.00
7Y745 $ 1.00 CB336W (74 XL) $ 2.00 17G0060 (60) $ 0.50
T0529 / A920 $ 2.00 CB337W (75) $ 2.00 15M0120 / 125 (20/25) | $ 0.50
T0530 / A920 $ 2.50 CB338W (75 XL) $ 2.00 12A1970 / 75 (70/75) $ 1.00
N5878 $ 0.50 6656 (56) $ 0.25 12A1980 / 85 (80/85) $ 0.50
N5882 $ 0.50 6657 (57) $ 2.00 12A1990 / 95 (90/95) $ 0.25
T0601 / J740 $ 0.50 6658 (58) $ 0.10 10N0016 (N16) $ 1.50
T0602 / J740 $ 0.50 8727 (27) $ 0.25 10N0026 (N26) $ 2.00
M4640 $ 3.00 8728 (28) $ 2.50 10N0017 (N17) $ 1.50
M4646 $ 3.00 9362 (92) $ 0.35 10N0027 (N27) $ 1.50
JF333 Series 6 $ 1.00 9361 (93) + $ 0.50 1801428 (28) $ 1.00
J4844 $ 1.00 8765 (94) $ 0.25 18C1429 (29) $ 2.00
J5566 $ 2.00 8766 (95) $ 0.25 18L0032 (82) $ 1.00
J5567 $ 2.00 8767 (96) $ 0.25 18L0042 (83) $ 2.00
Series 7 DH828/29 ‘$ 1.00] 19363(97) ‘)$ 0.25] [48L0000 (88) $ 1.00
Series 8 MJ264 $ 1.00 9364 (98) $ 0.50 Lexmark 1 $ 1.00
Series 9 MK991/92/93 | $ 1.00 9369 (99) $ 0.25 Lexmark 2 $ 1.00
Series 10 $ 1.00 9368 (100) $ 0.25 1801623 (23) $ 1.00
Series 11 $ 1.00 9351 (21) $ 0.75 1801524 (24) $ 1.00

ate ; 9352 (22) $ 2.00 1800031 (31) $ 1.00
BCI-3 Black and Color | $ 0.25 6578 (78) $ 1.00 1800032 (32) $ 1.00
BCI-6 Black and Color | $ 0.25 6614 (20) $ 0.50 180033 (33) $ 1.00
PGI-5 $ 0.25 6615 (15) $ 0.15 1800034 (34) $ 1.50
CLI-8 $ 0.25 6625 (17) $ 0.50 18C0035 (35) $ 1.50
BC-01 $ 1.00 1823D (23) $ 0.50 18Y0141 / 341 (41) $ 1.00
BC-02 $ 1.00 §1626A (26) $ 0.50 18Y0142 / 342 (42) $ 1.00
BC-05 $ 1.25 51629A (29) $ 0.10 18Y0143 (43) $ 1.00
BC-20 $ 0.25 51640 (40) $ 0.25 18Y0144 (44) $ 1.00
BX-3 $ 1.50 51645A (45) $ 0.15 13400 HC $ 0.10
PG-30 $ 1.50 C8721 (02) $ 0.15 : ee
CL-31 “$1.50 [-~ [C8771-75 (02) $0.15 |" [8R7880 $ 0.25
PG-40 $ 3.00 Seis) ante 8R7881 $ 0.25
CL-41 $ 3.00 Sharp UX-C70 $ 1.00 8R12591 $ 0.25
PG-50 $ 3.00
CL-51 $ 3.00 * Virgin = Never refilled or tampered with, OEM empty C jggaiaana
CL-52 $ 5.00 BRANDI CHANNON'S

EXHIBIT

213

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 44 of 191

sunset

RECYCLING.com

 

 
 

Empty Inkjet Cartridge Buyback List

  

Page 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

December 2007
Non-Virgin
* Please send a minimum of 30 inkjet and cell phones per shipping label.
NV Dell .Price.J.p... NV AP w.....Price _... NV_Lexmark Price

TY743 $ 0.05 CB335W (74) $ 0.25 17G0050 (50) $ 0.05
7Y745 $ 0.25 CB336W (74 XL) $ 0.25 17G0060 (60) $ 0.05
T0529 / A920 $ 0.05 CB337W (75) $ 0.25 15M0120 / 125 (20/25) | $ 0.05
T0530 / A920 $ 0.25 CB338W (75 XL) $ 0.25 12A1970 / 75 (70/75) $ 0.05
N5878 $ - 6656 (56) $ 0.05 12A1980 / 85 (80/85) $ 0.05
N5882 $ - 6657 (57) $ 0.25 12A1990 / 95 (90/95) $ -
T0601 / J740 $ 0.25 6658 (58) $ - 10N0016 (N16) $ 0.05
T0602 / J740 $ 0.25 8727 (27) $ 0.05 10N0026 (N26) $ 0.25
M4640 $ 0.50 8728 (28) $ 0.25 10N0017 (N17) $ 0.05
M4646 $ 0.50 9362 (92) $ 0.05 10N0027 (N27) $ 0.05
JF333 Series 6 $ 0.25 9361 (93) $ 0.10 1801428 (28) $ 0.25
J4844 $ 0.25 8765 (94) $ 0.05 18C1429 (29) $ 0.25
J5566 $ 0.25 8766 (95) $ 0.10 18L0032 (82) $ 0.05
J5567 $ 0.25 8767 (96) $ 0.05 18L0042 (83) $ 0.25
Series 7 DH828/29 $ 0.25 9363 (97) $ 0.10 18L0000 (88) $ 0.05
Series 8 MJ264 $ 0.25] {9364 (98) $0.25] [Lexmark 1 $ 0.25
Series 9 MK991/92/93 | $ 0.25 9369 (99) $ 0.05] [Lexmark 2 $ 0.25
Series 10 $ 0.25 9351 (21) $ 0.25 1801623 (23) $ 0.25
Series 11 $ 0.25 9352 (22) $ 0.50 1801524 (24) $ 0.25

NV Canon Price 6578 (78) $ - 1800031 (31) $ 0.25
BCI-3 Black and Color| $ - 6614 (20) $ 0.25 18C0032 (32) $ 0.25
BCI-6 Black and Color | $_ - 6615 (15) $ - 1800033 (33) $ 0.25
PGI-5 $ - 6625 (17) $ - 1800034 (34) $ 0.25
CLI-8 $ - 1823D (23) $ - 1800035 (35) $ 0.25
BC-01 $ - 51626A (26) $ - 18Y0141 / 341 (41) $ 0.25
BC-02 $ - 51629A (29) $ - 18Y0142 / 342 (42) $ 0.25
BC-05 $ 0.25 51640 (40) $ - 18Y0143 $ 0.25
BC-20 $ - 51645A (45) $ - 18Y0144 $ 0.25
BX-3 $ - C8721 (02) $ - 13400 HC $ -
PG-30 $ 0.25 C8771-75 (02) $ - NV Xerox Price
CL-31 $ 0.25 NV Sharp Price 8R7880 $ -
PG-40 $ 0.50 Sharp UX-C70 | $ 0.25 8R7881 $ -
CLA $050) ee Rg $-
PG-50 $ 0.50
CL-51 $ 0.50 * Virgin = Never refilled or tampered with, OEM empty cartridge.
CL-52 $ 0.50

 

 

 

 

Sunset Recycling, LLC
1333 Christy Ave. * Louisville, KY 40204

Phone: 502.639-2524 * E-mail: info@SunsetRecycling.com * www.SunsetRecycling.com

 
 

Case 1:19-cv-00201-JCH-SMV__Document 4-2. Filed 03/11/19 Page 45 of 191

Steven Gardner - Direct by Ms. Vierbuchen

 

 

 

WwW N

10
11
12
13
14
15

16

17
18
19
20
21
22
23
24

25

need a better printer, right, something that's going
to be a little more economical. Think of buying 20
inkjet cartridges every month for your printing
needs, how much money that would cost you. You'd
probably want to find a more effective way.
What we realized, though, was there were
people out there that would go and they'd buy empty
inkjet cartridges on websites like eBay or
Craigslist, and they'd buy them for much, much
cheaper, sometimes 30, 33 cents a cartridge, and then
they would bring them to us, and we're giving them $3
for the cartridge. And we're actually winding up
behind, losing money on the deal, is probably the

best way to put it.

One of the --
(Q. Mr. Gardner, could you wait just for one second
for us?
A. Sure.

(Discussion off the record.)
BY MS. VIERBUCHEN:
Q. You know, there was a lot of information there,
and I'm sorry. I think I lost some of it.

And I think I started off because I
misspoke. I think it's three -- $3 per cartridge,

“not $3 per month ee

 

PAUL BACA, OFFICIAL COURT REPORTER

Page 332

 

BRANDI CHANNON'S
EXHIBIT

214

eemaesernteninaeiaaieettanteinmaannaiasaaamniaiis
7:13-CR-966-JCH-KK 2255 MOTION

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 46 of 191

Michael Boady - Direct by Ms. Kastrin

   
 

 

 

10
11
12
13
14
15

16

17

18
19
20
21
22
23
24

25

She was.
-And is that why you were there?

Yes.

oO FP O PY

Okay. Did Ms. Channon tell you that she had
created fictitious reward accounts through retailer

websites, including OfficeMax, Staples, and Office

Depot?
A. She did.
Q. Okay. . And did she tell you that she had

created these fictitious reward accounts because of

the limitations that one account could do for

recycling?
A. She did.
QO. And so she created extra accounts to be able to

recycle more ink?

A. Yes.

Q. And did Ms. Channon tell you that she would ©

purchase the used ink online, or get it from a guy in

Arizona?
A. She did.
Q. And did she tell you she could get it usually

from anywhere between 10 to 60 cents?
A. Yes.
Q. And then did she tell you: that she could get $3

for that same ink at OfficeMax?

 

PAUL BACA, OFFICIAL COURT REPORTER

   

 
  
  
  
  
  
  
    
  
   
  
  
  
  
  
  
   
   
   
  
   
   
  
   
   
 
  

Page 1062

 

BRANDI CHANNON'S
EXHIBIT

215

"ate eRe ARA AALAND
1:13-CR-966-JCH-KK 2255 MOTION

    
   
   
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 47 of 191

Subject: Re: Redirected lot of 416 Inks

From: Convenient Video

Date: 5/4/2010 6:39 PM
To: warren@jmwgreen.com

Warren,

I'm relieved you're keeping some aside just for me.
I'm still planning on coming on the 19th (and the 2 boxes don't need to ship until the 19th).

Since there's a "bing cashback outage" going on, I'll let you know when I'm ready to buy.

Thanks!
Matt

On Tue, May 4, 2010 at 6:03 PM, Warren Tsang <warren@jmwercen.com> wrote:

Hi Matt,

I have more that I- didn't list on-Ebay.-E was afraid that-if-Eisted-everything-at-once they would be purchased by other
people before you had a chance. '

I can list the remaining lots whenever you're ready. But, I thought you were planning to come by on the 19th? Is that
still your plan? If it is, then I can list the other lots closer to the date you're planning to come by to pick up.

Thanks,
Warren Tsang,

Crystal Max
JMW Green

 

PH: 909-930-6188
FX: 909-930-6288
Mobile: 951-283-1888

----- Original Message-----

From: Convenient Video [mailto: cvid.us@gmall.com]
Sent: Tuesday, May 04,..2010.4:56 PM.

To: w: jmwor
Subject: Re: Redirected lot of 416 Inks

Warren,

I'm just about ready to place my order with you. Looks like as of now you only have 6 lots of the 416
available, so I was wondering if I should wait until you have a solid 7 to bid. (Wasn't sure if breaking it
into two purchases would ruin the shipping agreement we had).

Cheers,
Matt

  

GOVERNMENT

   

On Thu, Apr 29, 2010 at 3:42 PM, Warren Tsang < -om> wrote:

 

   
 

BRANDi CHANNON'S
EXHIBIT

216

rel
1:13-CR-966-JCH-KK 2255 MOTION

Hi Matt,

  

  

Looks like we were both a bit confused on how this was going to work. What you just prop

  
   

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 48 of 191

I can work with that. For the shipping cost going to Pleasanton it will only cost $15.99, I can refund some
of the shipping cost back to you for the boxes that you end up picking up.

Thanks,
~ Warren Tsang,

Crystal Max
J MW Green

 

PH: 909-930- 6188
FX: 909-930-6288
Mobile: 951-283-1888

tose Original Message-----

From: Convenient Video [mailto:cyid us@gmail.com]
Sent: Thursday, April 29, 2010 2:31 PM

To: warren@imwgreen.com
Subject: Re: Redirected lot of 416 Inks

Warren,
I do want to pick up the cartons, just not pay with cash.

‘I don't need particularly discounted pricing this first’time out; my main concern is just
availabilty and pickup-ability. In the future all-cash may be an option.

1 understand the reluctance to get hit with ebay/paypal/credit card/shipping fees.

The only reason I mentioned shipping as an option was to satisfy your 2-box-ship
minimum-Ebay-Paypal condition.

If you still want to go that route, the ship-to address for 2 boxes would be:

Matt Channon

2025 Santa Rita Road

Pleasanton, CA 94566

So how about we try the following?:

I buy 7 boxes from you on eBay at regular price ($139.99), incl. regular shipping ($19.99).
‘You ship 2 of the boxes to the address ‘above to satisfy eéBay/Paypal.

I pick up 5 1/2 boxes from you on the afternoon of May 19th.

How does all this sound?

Matt
On Tue, Apr 27, 2010 at 9:32 PM, Warren Tsang <warren@jmwereen.com> wrote:
Hi Matt,

| thought you were going to pick up most of the cartons, and pay with cash. If I'm going to ship
everything, it might be better if you just purchase everything off Ebay at the regular prices

plus shipping, and | ship them. It's really not worth it for me to sell to you for less and then have
to ship them. | lose out on the shipping cost and the fees in the end, especially if you're going to
pay with credit card instead of cash. There are still fees involved with a credit card.

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 49 of 191

Let me know where you want the boxes shipped and I'll check on the UPS shipping cost.
Thanks,

Warren

cere Original Message-----

From: Convenient Video [mailto:cvid. us@amail.com]
Sent: Tuesday, April 27, 2010 5:20 PM

To: warren@jmwgreen.com

Subject: Re: Redirected lot of 416 Inks

Warren,
I think we can work a deal here; my main concern with the shipping is I'll be
flying into LA and not too keen on checking boxes of ink that originated there in
the first place. I can probably provide a local-ish address for you to ship to if
that's essential to the deal.

" eBay gift cards are involved, yes

So, would this work as follows?

*I buy 5 lots of 416 inks at the eBay price of $139.99 + $10S&H, providing you
with an address to ship 2 of them to, total cost of $749.95.

*I show up, pay $250 for another 2 1/2 boxes of cartridges via credit card.

Let me know how this sounds.

Thanks!
Matt
On Tue, Apr 27, 2010 at 3:38 PM, Warren Tsang <warren@jmwegreen.com>
wrote:
Hi Matt, ©

I apologize for the late reply. Bigger and Bigger customers are always welcome.

That may work, but I will have to ship at least 2 boxes to complete the Ebay
transaction. I'm assuming you're going to use an Ebay Gift Card, or something
similar, to pay for the stuff you buy on Ebay?

You can decide how many boxes you want to pick up, as well as how many extra you
want to pay cash/credit card for when you come to pick up the balance. As long as
I can show that I shipped something to you, Ebay/Paypal will be satisfied.

3200 cartridges would make slightly over 7.5 boxes. If I ship 2 boxes, you
can come by to pick, up the other 5 1/2 boxes. I can put shipping charges at
$10/box and you can pick up extra cartridges to make up the difference. Will that

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 50 of 191

work for you?
Thanks,

Warren

Warren Tsang,
Crystal Max. oon eke ce nein ine pte neste ane tate nee
IMW Green

 

PH: 909- 930- 6188
FX: 909-930-6288
Mobile: 951-283-1888

arene Original Message-----

From: Convenient Video [mailto:cvid.us@gmail.com]
Sent: Sunday, April 25, 2010 3:46 PM

To: warren@jmwareen.com

Subject: Re: Redirected lot of 416 Inks

Warren,
Thanks for the prompt reply.

Plans have changed a bit; am now looking at wanting to do a pickup on
-May- 1 9th:-
Am also wanting to get a approx. - 3200 cartridges (7- 8 boxes of 416).

I don't think supply will be a problem, but is there some way we could
make this work through eBay? I'd ordinarily prefer to deal in cash/credit
card as well to save you the fees, but in this particular instance it's my
only way to make the deal work on my end. Perhaps I could buy a
smaller number of boxes, pay the shipping, and we'd be agreed that you'd
throw an extra box or two on when we pick up?

Let me know what you think; am trying to be a bigger and bigger
customer as the months go by.

Cheers,
Matt

On Fri, pr 23, 2010 at t2: 18 PM, Warren Tsang

 

Hi Matt,

Nice hearing from you. Sure, I can have 5 boxes of the Virgin/Non-virgin
HP ink cartridges ready for you to pick up on May 5-6. But, I don't want to
have to go through Ebay/Paypal for this. I've had some problems with them
whenever people pickup the cartridges instead of me shipping to them.

Ts it possible for you to pay me cash, or credit card, when you come to pick
up? This will help me to avoid some problems I've run into in the past.

Thanks,
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 51 of 191

Warren

Warren Tsang,

Crystal Max

JMW Green
‘arren@j

909-930-6188

    

V

PH:
_ FX: 909-930-6288
Mobile: 951-283-1888 = =

coeoe Original Message-----
From: Convenient Video [mailto: cvid.us@gmail.com]
Sent: Friday, April 23, 2010 1:12 PM

To: warren@jmwagreen.com
Subject: Re: Redirected lot of 416 Inks

Warren,

I have the potential to be in your area on May 5-6, and was
wondering if you could make available to me (5) boxes of
your 416 HP ink cartridges for direct pickup 5/5-5/6 in a
special eBay buy-it-now. deal.

Thanks!
Matt

E-mail message checked by Spyware Doctor (7.0.0.514)
Database version: 6.14850

E-mail message checked by Spyware Doctor (7.0.0.514)
Database version: 6.14890

http; //www.pctools.com/spyware-doctor-antivirus/

E-mail message checked by Spyware Doctor (7.0.0.514)
Database version: 6.14920

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 52 of 191
Case 1:13-cr-00966-JCH-KK Document 436 Filed 01/23/17 Fage 4 of 126

 

 

10
11
12
13
14
15
16
17
18
19
20

21

22

23
24

25

Page 4

MR. ROBERT: Yes, Your Honor.
THE COURT: All right. Go ahead.

MS. MESSEC: Would you like us to go first,

Your Honor?

THE COURT: I would.

MS. MESSEC: Okay.

MR. ROBERT: Excuse me, Your Honor. I'm
not sure who the gentleman in the back of the
courtroom is. I think if there are witnesses -- this
is Ms. McHard. She will be our witness.

I would invoke the rule.

MR. BACA: I'm Sam Baca, a CPA. I've been

engaged by the US Attorney's Office.

THE COURT: Ali right. So an expert?

MR. BACA: Yes.

MR. ROBERT: That's news to us.

THE COURT: Well --

MS. MESSEC: He's not testifying today.

MR. ROBERT: Is he going to testify in the
future?

MS. MESSEC: Well, that may depend on the

outcome of this hearing.

But we're not required to notice up
rebuttal witnesses.

MR. ROBERT: In any event, I will invoke

BRANDI CHANNON'S
EXHIBIT

 

Paul Baca, Official Court Reporter 217

ST
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 53 of 191
Case 1:13-cr-00966-JCH-KK Document 436 Filed 01/23/17 Page 5 of 126

 

 

10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

Page 5

the rule and ask that anybody who may testify today
or in the future be excluded from the courtroom.

THE COURT: And you're applying that toa
potential expert witness?

MR. ROBERT: Yes, Your Honor. |

MS. MESSEC: Your Honor, I don't think the
rule applies to a Daubert hearing like this,
especially when an expert is allowed to listen to the
testimony of the other expert.

It's certainly something -- he would be

allowed to read the transcript later, and I don't see

any reason why he can't sit in the courtroom and

consult with us in any matters that may come up.

THE COURT: I think -- well, is there
anything further, Mr. Robert?

MR. ROBERT: No, Your Honor.

THE COURT: I'il allow the expert to remain
in the courtroom. Generally speaking, on issues such
as these, I -- experts are allowed to observe the
testimony of other expert witnesses, so I'll overrule
the objection for today's purposes.

MS. MESSEC: Your Honor, before we get
started with the witnesses, I would like to just
clarify what I believe is still at stake today.

We are not pressing the timing issues of

 

Paul Baca, Official Court Reporter

 

 

 
 

10

11

12

13

14

15°"

16

17

18

19

20

21

22

23

5a"

25

“from Monday.

 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 54 of 191

Page 262
Nandukumar -- Kumar.
And this was one of those days, Your Honor,
where I mentioned to the Court we may have to
interrupt testimony. We'll try to find a good spot

to do that, but there were many witnesses who only

~-gould testify later~-in-the- week, and~so- we will -try

to make it as seamless as possible, if the Court will
permit us to interrupt the testimony.

THE COURT: And I generally try to
accommodate schedules. So...

MR. ROBERT: In that regard, Your Honor, we
have a problem that we didn't anticipate until things
got pushed back. But Ms. McHard is going to be out
of the country starting on the 25th, which is a week

MR. ROBBENHAAR: The 23rd. I'm sorry. She
has to be...

THE COURT: Weill, the 23rd is a Saturday,
right?

MR. ROBBENHAAR: That's when she's leaving,
so she's here through the 22nd, if I'm not mistaken.
I can doublecheck that, but that's my understanding.

THE COURT: Okay.

MR. ROBERT: Obviously, we don't know where

things are going to be at that time. Maybe we don't

BRANDI CHANNON'S
EXHIBIT

PAUL BACA. OFFICTAL COURT REPORTER 218

cnnssesennsennneomamacicanssnaastavemanssecmmssseeine
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
 

10

11

12

13

14

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 55 of 191

Page 263

have a problem and we could put her right on. If we

do have a problem we're going to have to take it up.

We've discussed it with the government.

They're thinking about what they're -- how they're

going to react to it if it happens.

THE COURT: All right. Well, we'll see

where we are at that point.

evening.

15

16

17

18

19

20

21

22

23

240

25

Anything else?
MS. KASTRIN: No, Your Honor.

THE COURT: All right. Have a nice

We're in recess.

(Proceedings concluded at 4:57 p.m.)

 

 

 

 

PAUL BACA. OFFICTAL COURT REPORTER

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 56 of 191

steven Gardner - further Redirect by Ms. Vierbuchen

 

 

10

11.

12
13
14
15
16
17
18
19

20.

21
22
23
24

25

Now, the third parties present at the

“scene. Again, I do think that’ that goes to a general

explanation of the circumstances surrounding the
search and -- and could be relevant to why the FBI
agents handle things in a particular manner.

So it is -- again, that's something that
the Court will permit.

And then the motions -- renewed motions to
sever.

The Court will deny the motions to sever

-for the reasons..prevLously~ Stabe denn nner cer nen

Now the request to lead, I'm very sensitive
to not getting into issues that would become Bruton
issues. And so I'm willing to see how it goes. I'll
give you some leeway.

If there's a problem, I'm happy to address
it at the bench. But at least for purposes of trying
to keep things focused and narrow, I'm willing to at

least begin with leading. And if there is -- ifa

problem develops we can take it Up.

So we'll proceed in that manner.

MR. ROBERT: Your Honor, there is one other
thing, if T might mention it briefly.

THE COURT: Okay.

MR. ROBERT: During a bench conference, if

 

 

 

PAUL BACA. OFFICIAL COURT REPORTER

 

Page 1036

 

 

 

BRAND! CHANNON'S
EXHIBIT

219

namnemsenmananneenennseomuanetemenvanananasncnnmnaanantel
1:13-CR-966-JCH-KK 2255 MOTION #%

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 57 of 191

steven Gardner —- Further Redirect by Ms. Vierbuchen

 

 

10

11

12.

13
14
15
16
17
18
19
20
21
22
23
24

25

 

Page 1037
I miss -- unless I misunderstood, it was -- you said

that Ms. McHard wasn't going to be allowed to testify

-about anything that -wasntt-introduced tnto-evidence,

If that's so, of course, she's going to
talk about the work that she did with the
spreadsheets that are the basis of all the
Government's summary exhibits.

If it's the Court's ruling that she's not
going to be allowed to testify about the work that
she did with the spreadsheet that is the basis for

all the government's summary exhibits, then that

.sounds to me like exclusion. And I guess I need to

let her know if that's going to be the Court's
ruling.

THE COURT: Any comment before I tell you
what I'm thinking on this?

MS. KASTRIN: I understood the Court's
prior ruling with the Daubert hearing to be that she
could not testify as to anything that was not relied
on in creating pieces of evidence.

And so that- would include, like, the hidden
tabs. It would include the summary chart that we
explicitly told defense counsel and the Court through
the filings that was on the all account details tab

of it.

PAUL BACA. OFFICIAL COURT REPORTER

 

 

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 58 of 191

steven Gardner - Further Redirect by Ms. Vierbuchen

 

10
11

12

14
15
16
17
18
19
20
21
22
23
24

25

 

3

 

Page 1038

But my understanding of it was -- I did not

hear the Court's ruling to go so far as unless the

actual item was not in evidence that she couldn't

opine on it, but she couldn't opine on things that
were not relied on in creating evidence in this case
because it simply wouldn't be relevant.

THE COURT: All right. Anything else?

MR. ROBERT: If Ms. McHard is going to be
allowed to talk about the original or enhanced
spreadsheets, those things that are included in that
spreadsheet necessarily should be allowed for her as
a subject for her testimony, including the hidden
worksheets. ob coe eetanangeees het sure cu cine ates aaltepet spits atin

The government obviously would like that
not to be presented to the jury. But in fact, it was
a part of the spreadsheet that was used by the
government to create all the summary exhibits.

Whether or not they say that they relied on
it I think is irrelevant, and she should be allowed
to talk about it.

MR. HOTCHKISS: All right.

MS. KASTRIN: If I may briefly, Your Honor.

THE COURT: Very briefly. And then we need

to take a break. We'll probably be late with the

jury, so please be brief.

 

 

PAUL BACA. OFFICIAIL COURT REPORTER

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 59 of 191

steven Gardner —- Further Redirect by Ms. Vierbuchnen

 

 

oO a4 HD OM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 1039

MS. KASTRIN: I'm just -- I'm quoting from
the Court's Daubert order, which is Docket
Number 262.

"Testimony on evidence not presented would,
of course, be irrelevant and inadmissible. The Court
assumes, however, that by the time McHard's testimony
1s presented at trial it will have become clear on
which evidence the government is using. The Court
will limit McHard's trial testimony to such
evidence."

Along the same lines the Court, within the

same ruling, said that -- noted that:

"The government argues that some of the

“analyses that Ms. McHard had given, which may have

been run on spreadsheets but the government will not
use at trial, are irrelevant. The Court presumes by
the time that McHard's testimony is presented at
trial it will have become clear on what data the
government is using and that McHard's testimony will
be limited to such evidence."

And we believe that under the Court's

ruling that, to the extent that a spreadsheet did

“inform +- did,~ infact; -form-a~basis~of- the

United States' exhibits, that's relevant, and they

can go into that.

 

PAUL BACA. OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 60 of 191

steven Gardner - Further Redirect by Ms. Vierbuchen

 

 

10
11
12

13

15
16
17
18
19
20
21
22
23
24

25

Page 1040

But to the extent that we are not relying
on it in any way to form the basis of evidence that
this jury has heard, it's not only irrelevant, it

would be confusing. It wiil fall squarely within

“Rule 403 as to -- we would say not relevant at all,

and even if there was some small amount of relevance
to it, the danger of confusion created by it would
substantially outweigh the minimal amount of
relevance that could be attributed to it.

So we believe the Court's order already
covers this.

THE COURT: Is there any idea when
Ms. McHard will be testifying?

MR.:-ROBERT:---Well, -obviously, that-depends
on the progress of the government's case. Right now
it's looking like Friday.

And I would say, Your Honor, the
spreadsheet is a single file, and it's the foundation
for the bulk of the government's evidence.

THE COURT: All right.

Well, I will -- I'm going to have to pull
up 262 and review it again. And I will -- we'll have
this -- we'll conclude this discussion before

Ms. McHard takes the stand.

So we'll take about a 10-minute break at

 

 

 

 

PAUL BACA. OFFICTAL COURT REPORTER

 
 

19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 61 of 191

Case 1

 

NOILOW SSZZ_ t-H9-996-YD-EL FL

A

LISIHX4a

S.NONNVH) IGNVUG

 

 

 

 

 

 

Bui ADDY JBAO|D 3e [edu

 

 

 

 
 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

syueAow JO apeu xeulo IO AauoUs Jo JUNOWe ON! Jaweg YeW/Dsapyas WIL] Of
au} ‘sabpupes ul GuppAces 10j syuauasinbas sped pue AYNSLyIP Mot ayy ‘BuljDAde4 Jo SULA] UF OW SQHEWXd7 8 dH
F Sabplyeos yur Guypdoes Joy syuausaumbad Spied pue AYIMoIWIP Mol 843 ‘HulpAdal JO SULIA] UI OW S1eWX9T on! Hadxg abpupe xu] yeWxIT ulapt ey! 62!
: BuljpAdas UI INOGe MOU PIHOM SaBAo|dwWa XeWSILYO: ON! JBUPses) JsueGe SsauIAA JaDeIeYD.-g SaAO|dUIA XBWEDIYO “TA; OUuBLIaS [ney 82!
s6ulg] 42UjO ‘ssayjo pue Gulyo}xe youpsed YIM Sadualiedxe sly pue Yeupses ynoge sseuyM JuaWYDeEdW] 3
s pawlep ipuewg yeym OF dnydeq saypNy: ON: Apeog yS yseeduy] 03 Quaby |elseds Igy Aijag Jajuuar! dz
‘sadqoeid Bupjej}-330U ajqeuoysenb ‘jueseid sem ays y6nou] uaAa JdiedeJ JueeM Yoseas 0} alweU UBiS 3,UpIC' :
: ; BoUapIAa Siyj BdNpO.qU! ON : LI 40 peaH, DHS sauidg axIW 92
0} peyyent JOU ae SIIIW/A|ED ’Si0149 Peonpoujqu! jo |jny ave syaayspeaids ‘jeulGiso JOU sie syeayspeauds U| eed 5
1 @dUspIAs S14} BONpOwU! ON { yweat soiAjeuy, DHS a40oW UYO[ Sz
0} payiienb you ae SI|IW/a/eD ‘Sioia paosnpoju! Jo |iny ae sjaauspeaids ‘jeul5io you Sue sjeauspeaids ul e]eq 5
AJeSSadau JOU PaAjOAU! SEM UOIdadep OU ‘BuljoAdeJ 4U] UO ABUOLU APR XEWBIINO ON [ JapAday AUT ,aWwa.yxg,, ueing Aqqog| 2
Way} UO yee pEe"$ URL] SIOLU ABM quads MaUeW ‘SebpiiyseEd HUI JO Jo] e pjos} ON Jaxo1g sbpupe> UL’ 4BqUIAA YURH €z
Way} UO Wdee pes ueY] auOW AeM quads Mayne ‘sSbpies yu! Jo jo] e P| ON day401g shpiyes xu] Bues, uate Zz
MauREW 0} SPIEMa P/OS PUB ‘S}diaoes Jo SjusUASN(pe 'S]UNIDE B/BJ 10) Biqisuodsai UBAq BAeY PiNod gni>1aQS ON BSED qniD4aqgs 3uj Ul YSNy ainosds uaysisy5| TZ
prey Bulop asam Aayj Jey Jep|suo2 2,upip ‘sjueAow Aq pajooy Jou ‘sjUaWUaZINbas 3143S Jaa 03 pey SSHpLYe AUT ON! SWIQDIA pney aiam Ady) Ja4yI@4M 09 SSAUUM ‘GU}OADa/ YU! 0} SSBUZM! saahojduig XPWIAO] O%-bT
paysnipe sem ydiadel 41 ssa] 849 2,Up|noo ‘sysadxeua Joy dn ubIs 03 Jou paydo: ON JBWIOYSND XEWSIINO Jasies) YEW €T
paysnipe sem \dlaoaJ J! ssa] ase },upino ‘sysedxeus 40) dn ubIs 03 Jou paydo' ON - Jawoysn> XWSIINO ON1 Xery; ZI
Pp 349M AdY) JEYUM JIPISUOD 7,UPIp ‘SUBAOW Aq palo) jou ‘syUaWduINbas PLYs Jaa OF pey sebpuyes ul ON! SUJIDIA pneay auaMm Ady] J94jJaUM 07 SSEUIM ‘HUIPADa4 HU! 07 SSBUIM Sisbeuep XEWIaDYO TTed
S]aayspeasds JUSWUIaAOD JO diyssouyne ajqeuonsanb pue siseq jenyoey ayy uoONSsaNb ojuI |/eD Et quequnozsy D1suas04 pue “y'g'D PaeHPW yeuer| 9
uaauas Juauysnipe ay} uo abenbuey aaissiuuad ayy paypeuyz ON BYSGEM SHIdXeW JO Payyosy uelizesg: UR)|PWS JapueM S
uaazs Juawysn(pe 3y3 uo abendue aaissiuad au) yyim dn awe: Sd, wesbold Spiemay XPWAIYO JO Peay eIMed-—JaxSeYL fui ¥
AJESSOI9U JOU PSA[OAUI Sem UOdazap OU ON Ud|SSsasuOD pue ‘suNzIsS ‘YoIess 0) SS8UM: IBA, YL €
“Buypkoe4 yu UO AaUOLU BPEW KeWB2LYO UY JO [0.1U09 j2/P03SND 400) syUabe ‘jensussuo> 3,USeM UOISSajUOD S,IPUBIG!
aiqeljaiun sajou ,sjuabe ‘Alessadau Jou panjoAul Sem UOKdadap oF S®A; UOISSaJUOD PUe ‘BINZlaS ‘YDJeas 0} SSBUIIM Waj2AI9y AU] ,BWI4}XZ,! Sajezu0s-ueing epaqoy zZ
*BuyjoAda4 Yul UO ABUOL BPEL XBWAIIJO YY JO JO.jUO> |eIPOYsN2 400} syushe “|ensuesuod 7,USeM UOISSajUO? S,IpURIE!
AJBSS8998U JOU PAA[OAU! SEM UOI}daDeP OU: SOA BANZIBS WY YDIBVS 0} SSauzAA QB 4Ja[OADIY AUT ,BW2I]Xg,, ueiow uoserl T
*BurjAde4 Yul UO AQUOW BPEL XBWADLJO YAY JO (0..UOD }eIPOJSND 400} sjuabe ‘|ensUasuod },USeM UOISSAjLOD S,|PUes :
: AUOUWSa! ¢p3}2e3U0>! > 3517 SSOUIIM SIUBPUaJEG

 

 

 

 

 

 

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2. Filed 03/11/19 Page 62 of 191

Steven Gardner - Direct by Ms. Vierbuchen

 

 

Page 645

 

1 55, so you're now at 75.

2 So it would be -- actually be a quarter as

3 opposed to a month, because we pay teacher out

4 quarterly.

5 But it adds up as you do more transactions.

6 It doesn't reset itself in the month or the

7 quarter. Things get reset more so at the end of the

8 year.

9 So as long as you're spending that within

10 the year, once you reach that amount you start

11 getting rewards.

12 Q. Okay. And so I'm sorry if I'm -- I'm just a

13 little slow this morning.

14 But with ink recycling, I'm not quite
15---understanding the -quailified-spend~-difference,.

16 Because if I just heard you correctly, with the

17 teacher account as opposed to just regular spending,

18 you spend 75, you get $10, and you can use it on

19 anything?
20 A. Correct.
21 Q. But with the ink, with the qualifying purchase,
22 don't I have to do something else? Do I just get to
23 spend my $3 that I get when I recycled my one
24 cartridge? |
25 A. You have to wait until the -- if you're a

BRANDI CHANNON'S
— — EXHIBIT
PAUL BACA, OFFICIAL COURT REPORTER 221

1: 13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV--Document 4-2 Filed 03/11/19 -Page 63 of 191

Steven Gardner - Direct by Ms. Vierbuchen

 

 

Page 646

1 teacher -- to the end of the quarter, or a business,

2 until the end of the month, for that to get released

3 into your reward card. .

4 Q. Okay. So in our example, the $14 that was

5 spent at the time I did one ink, when you -- at the

6. .time you're issuing the rewards at the quarter —~_

7 A Correct.

8 Q -- I would get $3?

9 A Yes.
10 Q. Okay.
11 A That may explain it better.
12 Q Okay. So I mean, you couldn't just take --
13 take -- if you recycle ink and you never spend you
14 don't get any rewards? |
15 A. Correct. If you just recycle ink with us but
16 you never buy anything or equal that amount on
17 qualified spend, you're not going to get -- we don't
18 release those rewards back out.
19 Q. Okay. So now with that kind of -- how reward
20 cards are issued, I would like to talk to you about
21 Government's Exhibit 34, and ask you if you -- when
22 you were analyzing OfficeMax records, if you were
23 able to analyze the records regarding reward cards
24 that were spent on Group 1 and Group 2 accounts.
95° RL Yes, Po wage

= TT

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 64 of 191

Steven Gardner - Cross by Mr. Robbenhaar

 

 

 

 

Page 950
1 A Correct.
2 Q “Recycled is $35, the new one is almost 47?
3 A. Correct.
4 Q All right. And then back to the ink recycling
5 program.
6 In this case customers could come in with
7 their cartridges, they would be awarded $3 credit per
8 cartridge?
9 A. Correct.
10 Q. But to claim that credit they'd have to spend
11 an equal amount of money back in the store, right?
12 A. Yes.
13 Q. All right. And Office Depot in this case, in
14 the exhibits, or the aids that I'm having you
15 identify, is reselling it for almost $36?
16 A. That is correct.
1 o. a right.
18 MR. ROBBENHAAR: If I may approach the
19 witness, Your Honor?
20 THE COURT: You may.
21 BY MR. ROBBENHAAR:
22 Q. Now, you're familiar with the history of the
23 ink recycling program at OfficeMax?
24 A. Pretty familiar, yes.
25 Q. All right. It's been part of the MaxPerks
BRAND! CHANNON'S
oo fees ok tne ie me ce ee EXHIBIT
PAUL BACA, OFFICIAL COURT REPORTER 222

TARLETON
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 65 of 191

Steven Gardner - Direct by Ms. Vierbuchen

 

 

 

Page 499
1 up the video where you can and you see who's making a
2 purchase or recycling the ink.
3 Q. And how did you marry up the video with the
4 records -- with the OfficeMax records?
5 A. It depended. If the video was in syne froma
6 time standpoint, because we use a time/date stamp on
7 our video, it would be as simple as going to that
8 time on the video and checking it.
Q There are some occurrences where the video
10 was off, daylight savings, or they had a power outage
11 and the store manager forgot to sync the video back
12 up to the actual time.
13 Those cases, comparing via the electronic
14 journal, what transaction came before it or after it
15 and what was in that purchase.
16 And if you have -- somebody comes in before
17 and buys some DVDs and then the next transaction was
18 ank recycle, the trkeithoodof that--happening the
19 same day with two other people was very small, so you
20 look for that transaction.
21 And then, you know, as I started going
22 through the video and you see the same person over
23 and over again, well, if you're -- if you have a
24 feeling your person lives in New Mexico and you're
25 looking at a video from California or Arizona or
BRANDI CHANNON'S
_ EXHIBIT
PAUL BACA, OFFICIAL COURT REPORTER ff 223

reed
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 66 of 191

Steven Gardner - Direct by Ms. Vierbuchen

 

 

Ww N

10
11
12
13
14
15
16
17

18

19°

20
21
22
23
24
25

somewhere else and that person shows up on that day,
you're kind of like, What's the odds of that
happening where you've actually pulled the wrong
transaction?

Q. And so just so I -- just for a little more

clarity. So you went through all of these videos

yourself?
A. Correct.
Q. And then what did you do with -- how did you

“marry them up to a transaction? |
A. I just -- I married them up by looking at what
was purchased or being recycled. And if it's -- you
know, if there shows 20 inkjet cartridges being
recycled, you may all recall where I had that
Eyournal and there was, like, that ink that it kept
saying penny, penny, penny?

Well, when you look at that video, that's a
cashier shooting, with a gun, a little bar code 20
“times, so that*s pretty easy-to" identifysoe

And then if right after that there was two
gift cards being purchased in that transaction, okay,
wow, there's 20 scans and now you've got a gift card
here and a gift card here.

Or another transaction and you see the

person buying what looks like a glue stick and after

Page 500

 

 

SMM mm

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 67 of 191

Steven Gardner - Direct by Ms. Vierbuchen

 

10
11
12
13
14
15
16
17
18

21
22
23
24

25

 

19
20

 

“it, you know, -a prepaid -credit--card,- well, here is
that transaction.

And from the video, yeah, that looks like
what's occurring here.
Q. And so did you try to do that in at least 80
instances of where you were able to obtain video?
A. Yes.
Q. And did you -- what did you do with that video
after you had gone through this process?
A. | Well, I secured it, of course. And then once

we reported our findings to the FBI, I forwarded it

to them.
Q. Let's go to Government's Exhibit 22.

MS. VIERBUCHEN: One second. Don't pull it
up.

I move for the admission of Government's
Exhibit 22. It is simply a compilation of 4 and 19.

THE COURT: Is there objection?

MR. ROBBENHAAR: The same objection,
vous Honor.

MR. HOTCHKISS: Join by Ms. Channon.

THE COURT: All right. And it's a
compilation of 4 and 19?

MS. VIERBUCHEN: That's correct,

Your Honor.

Page 501

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 68 of 191

NOILOW SS2Z_ WH-HOP-996-YD-EL:L

ve?

LISIHXGa
S.NONNVHO IGNVUad

 

4

 

S600-219-202

;: Aemyed Bulssoig oAowy 0869

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Z800-Z1.9-202 LOL68 AN seben se) ; cbel
LgSe°eve cod OSSe’epe col 6rL68 AN seban se] oe ee
200¢'1S6°ZO2 o00r' lS6°202 ZLL68 AN seBay se] 2 “PAIG UOJSELEYD ISOM OZLE] SOLE
vv 199202 pres 299°2OL oc068 AN seban Se1'N "py Bled MELLEL] 6620
bPS6 LEP cod 7968 ZEP' COL OLies AN sebap se] ‘PAIC SIION “N EP] S6S0
8P9r Lb9°ZOL Ser Ly9'ZOL 80168 AN seba, se] : MOqUIEN YON LOZZ} BESO
€gso' cel ZOl veer cel col 60168 AN sebe, se] : Aemped pueuew unos 2e9z] 9z0
0282995108 8252999" 108 BPA “PAI UOIUN HOF "3 9LOL

  

 

 

 

 

   

   

 

02102 0s

$$9000000000000

010z/£0/£0),

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

02 00°0$ LO00000000 QO} e394: 9210 Wd Ov:02:2 Li 9L6S80962' SESESLZEIL'S
4 L¢ L2°0$ 00°0$ 2000000000: 6%6Z00000000000{ 0 | [1839u: 92%0! Wd 22:O0r'v! OLOZ/E0/E0!: 1} 6E9061962: GEILEZZEL S
02 Q2 02'0$ 00°0$ LO000000000: S$ LOPOOOOOO00000NO} O| [el9yi S650! Wd 00:0l:¥! O10Z/E0/E0}: L | GLOSSL9GZ! ZLOOSLZ6lL S
Oe 02 02'0$ 00°0$ 6000000000: 2z20900000000000} 0; 118184: 6620: Wd Zr:61°€! OLOZ/E0/E0:: |: 8BEZE9L9GZ! SSZE9EZEIL'S
02 O¢ 02'0$ 00°0$ €000000000: LpS800000000000! O; 1e198u: S221: Wd v:0€:2: OLOZ/E0/E0!: L: E60P9L9G2: OEEPLZZEL S
OL OL OL'O$ 00°0$ 7000000000:919000000000000; O| lel8ui BESO: Wd Ev:Ol:Z! OLOZ/E0/EO: Li 22061962! BASZIEZEL'S
Ol Ol OL'0$ 00°0$ 1000000000: 6S9700000000000} 0: !818u: SESO: Wd 9L:€0-2: OLOZ/E0/EO! 1: 427061962: ZZLSELZEL S
02 02 02'0$ 00'0$ 2000000000: ZOLEOO000000000!} O} [eI8y: ELEL! Wd 6O:6E:ZL! OLOZ/EO/EO! 1; ZE6ZP1962! 216602Z2617S
02 O02 02°0$ 00°0$ L000000000:089800000000000} O | 118394: SOLL! Wd 6v:ZL:1! OLOZ/E0/EO!: Li PAIVELOGZ: 9ILOZLZEL S
byWWGns:4 su! sajes ssosy sajes ON|h ( 401sIbay AQN 3419994 {UO! 3403S :q] 8103S owl] suet] ajeqg sues: sug = ql dequey Ay SURI]
0Z/L/OL Suis sjiejep Juswysnipe suljuCE 7p SUOHDeSUe1} AyeAC] poinjded jy -- suoNoesues) AyjeAO7] Spagxey

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 69 of 191

NO!LLOW $S$22_ MI-HO-996-D-EL-L

G22

LISIHXA

S.NONNVHD

 

1aNVH4 -

 

 

 

  

xeg

 

 

 

 

 

 

0902°8ze"L08 Oeey'b29°b08 ZOLvS LA AID aye7 NES SEQ 006 “INOS OLY] SzvO
9976'689'S0S 9696'688'S0S 20128 WN anbienbnaqry V SINS “AN ‘PAIg InEUSW LOEE] 7z70
e222 L8v' 108 2022 28% 108 90178 Ln Ata exe7 WeS peoy pueAyoug jsea Ogtl| LOLO

  

 

 

 

 

 

  

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oz 2 B1L'92$ 86'SZ$ ¥000000000: 886900000000000)!: 0; {1€19Y: @zvO: Wd Ev:12:1; OLOZ/80/E0; L bOvPSESz9 6Z86EZE6L S
02 O02 02°0$ 00°0$ €000000000: S9ZEQ00000000000;: O | !238u: SZvO! Wd 8i:S2:2: OL0Z/80/E0} Li 962001962: ZSS10Z2E61'S
Oz O02 02'0$ 00'0$ LO00000000:S’SZ00000000000;: O | HeleY: LOLO: Wd 00:9S:2: 0102/80/E0) Li vESOOL9GZ: LEGEOZSEGL S
BIWWANS 4 SHUN! Safes sso1g! sajesienii: qi 4a3sIbay JQN Wiadey iH] a403S!q] 21035; OWL Sued; ayeq sues|/sue Ql sequiay Aay sues)
OZ/L/OL SOUIS SjleJop juaw}snipe SUIIUD suol}oesuel} Aye O| poinjdeo lv -- suoijoesuel | AyjeA07. Spadxey

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 70 of 191

fn] Gmail Matt Channon <hydrazok@gmail.com>

 

You created a shipping label with PayPal Shipping

service@paypal.com <service@paypal.com> Mon, Mar 8, 2010 at 1:56 PM

To: Channon Silichem <hydrazok@gmail.com>

PB PayPal

Transaction ID: 698588433 72587 10X
You created a shipping label

Hello Channon Silichem,

You created a shipping label using PayPal Shipping with U.S. Postal Service®. Track your
shipment .

Please note that tracking information updates occur mostly in the afternoon or evening, so
you might not see it until the next day.

Tracking number 9101 785091401434759363
Label purchase date Mar 8, 2010 12:56:45 PST
Total shipping cost $2.94 USD
Insured value

Shipping label transaction ID 04F84822EK368334H

Ready to ship?

You can:

e Ship your items at any of the 38,000 U.S. Postal Service locations nationwide.
e Give it to your mail carrier, or request a pickup for the next postal delivery day.

All you need to.do.is print and send..\We'll email your. buyer with. all.the tracking information... |.

Made a mistake on the label?
You have 48 hours to void it. We'll let the U.S. Postal Service know you've voided the label,

and we'll respond within 15 calendar days. If your void is approved, we'll credit the amount
to your PayPal account.

Need to print your label again?

You can reprint your U.S. Postal Service shipping label, but must do it within 24 hours of BRAND! CHANNON'S
creating it. EXHIBIT

226

‘rm eememictenenesmaninnnneicemenmennammmcnnmasniainasasees
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 71 of 191

Buyer
Vincent Liuzza
karen@liuzza.net

Shipping address - confirmed
Vincent Liuzza

111 N. Causeway Blvd

Ste 200

Mandeville, LA

70448

United States

Description

New Sealed OmniForm v5.0 Form
Scanning OCR Software
Item# 150412925488

 

Note to seller

Please let me know if we can get this
shipped quicker than standard rate. We will
be glad to provide you with our fed ex
account number

Shipping details

Mailing date: Mar 8, 2010

Shipper: U.S. Postal Service

Tracking number:
9101785091401434759363

Service ‘ype: First-Class Mail® Parcel (2 -5

ays)

Shipping Status: ‘Shipped

Unit price Qty Amount
$35.97 USD 1 $35.97 USD
Subtotal $35.97 USD

Shipping and handling $0.00 USD
Insurance - optional $0.00 USD

~ Tax $0.00 USD

Total $35.97 USD

Payment sent to hydrazok@gmaii.com

Thanks,
PayPal

Help Center | Resolution Center) Security Center

Please do not reply to this email. This mailbox is not monitored and you will not receive a response.
For assistance, log in to your PayPal account and click the Help link in the top right corner of any

PayPal page.

To receive email notifications in plain text instead of HTML, update your preferences.

Copyright ©2010 PayPal Inc. All rights reserved. Designated trademarks and brands are the

_property of their respective owners. PayPal is located at 22

PayPal Email ID PP241

  

|. First St., San Jose, CA95131.

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 72 of 191

1 Gmail

Matt Channon <hydrazok@gmail.com>

 

You created a shipping label with PayPal Shipping

 

service@paypal.com <service@paypal.com>
To: Channon Silichem <hydrazok@gmail.com>

PB Pay Pi eects nt sone nn nen iets eh

Transaction ID: 7AR18333MX072500C

You created a shipoing label

Hello Channon Silichem,

You created a shipping label using PayPal Shipping with U.S. Postal Service®. Track your

shipment

Please note that tracking information updates occur mostly in the afternoon or evening, so

you might not see it until the next day.

evens tin et ai aemi we Tracking number ate 91 011501 34711 097066938 cr ntetnencnas ienenise PLQ MIRE cabot ye oe rie

Label purchase date
Total shipping cost
Insured value

Shipping label transaction ID

Ready to ship?

You can:

e Ship your items at any of the 38,000 U.S. Postal Service locations nationwide.
e Give it to your mail carrier, or request @ pickup for the next postal delivery day.

All you néed todo is print'and send: We'll’ ermal your buyer with all the tracking Information:

Made a mistake on the label?

You have 48 hours to void it. We'll let the U.S. Postal Service know you've voided the label,
and we'll respond within 15 calendar days. If your void is approved, we'll credit the amount

to your PayPal account.

Mar 8, 2010 13:00:04 PST
$8.82 USD

56B66863T4638472D

Need to print your label again?

You can reprint your U.S. Postal Service shipping label, but must do it within 24 hours of

creating it.

Mon, Mar 8, 2010 at 2:00 PM

    
   

BRANDI CHANNON'S
EXHIBIT

227

end
1:13-CR-966-JCH-KK 2255 MOTION

  

 
Case 1:19-cv-00201-JCH-SMV BABan NY tak s Filed 03/11/19 Page 73 of 191

Buyer
lan Tullock Mailing date: Mar 8, 2010
Squire_Whipple@hotmail.com Shipper: U.S. Postal Service
Tracking number:
Shipping address - confirmed 9101150134711097066938
lan Tullock Service type: Priority Mail® (2-3 days)
540 Hopmeadow St., Apt. 1 Shipping Status: Shipped
Simsbury, CT
06070
United States
Description Unit price Qty Amount
New Sealed Brother PT-1290 Handheld $14.51 USD 1 $14.51 USD
Label Printer Maker
Item# 150419422384

— Subtotal $14.51 USD
eh! Shipping and handling $6.99 USD
Insurance - optional $0.00 USD
Tax $0.00 USD
Total $21.50 USD

Payment sent to hydrazok@gmail.com

Thanks,
PayPal

Heip Center Resolution Center : Security Center

Please do not reply to this email. This mailbox is not monitored and you will not receive a response.
For assistance, log in to your PayPal account and click the Help link in the top right corner of any
PayPal page.

To receive email notifications in plain text instead of HTML, update your preferences.

Copyright ©2010 PayPal Inc. All rights reserved. Designated trademarks and brands are the
property of their respective owners. PayPal is located at 2211 N. First St., San Jose, CA 95131.

PayPal Email ID PP241

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 74 of 191

NOLLOW $S2Z_ WA-HP-996-YD-EL

8c7e

LigiHxa
S.NONNVH) IGNVUG

 

 

 

 

SLELZZS¢9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9EBL$ | OO'L$ | G691$- | 66'91$ | 1000000000! 625800000000000 Zv-uosony! [ey9y! E81 Lt] OOO'Hb:1 L:0z!0102/60/E0 Zr60r6E6 L
BZ ZL$ | OO'Z$ | BE'SL$. | BE'SI$ | LO000D00ON: 182900000000000] AN ‘uosuapuaH; WeIey!_2Z€0| OOO" LZ:LE:61/0102/60/E0 | L8PLOBrb9! 28B9E6E6L
QEESI$: OO'EZ$ | bL'90Z$! PE'SSL$! L00000000D! £€2200000000000| WN ‘enbuenbnajy! eeu? 9S 1 L| 000"9S:S0:6L'0102/60/E0 | 9ZEOEZEH9! ZLEEESESL
88'Ol$ | 00'8$ | OO'OL$ | OO'OL$ | 6000000000! O€OE00000000000! ZV ‘HeaApooy: WeIOY! ZOE 1! O00"Z2:€S:9L'0102/60/E0 | L8PLO8rb9! 26022161
7882 | OO'L$ | 66'92$ | 66'92$ | 1000000000: 9h92000000000001LN ‘AID aXe HES: EIS! LOLO| 000"L2Z:9S:S | OL0Z/60/E0 | bSB8LZ60b9; BZ2vZ06E6L
ZZ l$ | OOL$ | 6S'L$ | GS'L$ | LO000000D0: $09900000000000! AN ‘UossepuaH: e18y! 27 €0! O00'6F:E2:01:0L02/60/E0 | L8bl9sry9! SZLESSEGL
ed JPIOLId SHUN?S SSOID3/ES JONI 4aqsibay AQN jdlasey 9921S/AUD! 340}S B4JO}S| ouy Sues a}eq SUBILIT Jequidy)| Aa SuUeIL

uXS|X*SUOHIESUBIL pue SJUNODIY [IV - ZOGHL 0} GGGL., wo ‘,dnoiB mou - sjlejapsuesy,, wos }d1d9Xq

 

 

 
Case 1:19-cv-00201-JCH-SMV.. Document 4-2... Filed 03/11/19 .Page 75 of 191

NOLLOW SS2Z_ DI-HDP-996-YD-EL 1

6c7e

LIGIHXA
S.NONNVH9D IGNVUG

 

 

ggse’ ere’ 702

 

 

 

 

 

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

 

 

LSS€'€ve ZOL 6rL6S AN sepa, se] Aemped jeidod) senq 1922| SZZL
LO00v' $6202 odor Is6'zoz| = ZLL6S AN sepe, se] "pag UOJSALIEYD ISOM OZZE] SOLE
€OLL'968'Z0L Lppe'968'20Z| ezl6e seBa, se] ‘BAY BUBIOS JSEFOOLZ| €260
bere LS9'Z0L peEe'2S9°20Z| O£068 seBe, S27 'N "py BieID MIELE] 6620
LyS6Zer'Z0L Z968'Zer'ZOL|  O1L68 Sebo Sey “PAI SIIPN "N:+y] S6SO
Sr9P' 279° ZOL 8ZBr' 279702] 80168 _seBen se] moquiey UVON 10zz| sso
Grrl 9E2°ZOL Llpy9elZOZ] 6LL68 _seben se] enusay Wesel “S GEG] 9Sr0
9/70’ b22'Z0L LZpO'bzz'zoz| ZOL68 see, seq injeoag yINES OFOZ] 1Sr0
€880°ZE2'ZOL prer'zezz0z|  60l6e seBen se] Aemyeg pueliew yinog 269z| 9zr0
ZLEL LSP'ZOL ydil bSy'z0z| vLo6e uogiepueH{ ‘ys aueydeys ‘N 6yS] ZZ60
9S99'76Z'°S0S 00PL'Z6z°S0S anbsenbnaqiy AN P19 [8}0H OF

 

 

  

 

 

   

 

 

 

 

 

;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

02 02 02'0$ 0o'o¢ LOQ0000000} 1z8E00000000000!} Oj; Welew: €260: Wd EL:Sb:y OLOZ/EL/EO! Li BLSPELIGZ! 99Z6ZLS6L S
02 02 02'0$ 00°0$ 1000000000: 2¢9200000000000! O| 1le}8Yy: ZZE0; Wd 8z2-8S-€; OLOZ/EL/EO: Li: 6OSZ6S2729; Z2622S6L S
O02 02 02'0$ 00°05 1000000000; Zh LEO00000000000} OO; 1839y! 9S%0! Wd €S:62-€! OLOZ/EL/EO!] Li AGSZEZEZHO! ESEBLISEIS
O02 O02 02'0$ 00'0$ 2000000000: 9€S700000000000;, 0; He}8Y: 9270! Wd ¥O:80°€! OLOZ/E1/E0!} 1: ES¥O699S9: PSZBZISEL S
02 02 02'0$ 00°0$ v000000000: Z79600000000000} 0} lleleui S6S0! Wd SO0:S%:2! OLOZ/EL/EO;) Li Evy92S97Z9! 9B8SSSZS61L S
02 02 02°0$ 00°0$ L000000000: S80v00000000000} 0; lei8Y! 6620: Wd 2v:S0:2! OLOZ/E1/E0; Li LEvSZZSS9! SLZvOLS6L'S
O02 02 02°0$ 00°0$ 1000000000: +2Z2S00000000000} 0 | 1e]9u: SESO! Wd 0S:8S:21: OLOZ/EL/EO! Li vZ2e6SrEz29: GOZEEOSEL S
Og 02 02'0$ 00°0$ 000000000: 0€9LOO0000000000; O| 1e}9y: SOLL:! Wd 9S°EE:ZL! OLOZ/EL/EO! Li y20SO62H9! 1/1680S61L S
02 02 02'0$ 00°0$ L000000000'82'900000000000} 0; We19u: LS¥O! Wd €1:80:21: OLOZ/EL/EO} Li L868609E9: crZv8OS6L S|
02 Le 6L'002$ 66'78$ 1000000000: 6€ 1200000000000} O | [!8}9u! Z2LZO! Wd 2r:9L:1li OLOZ/EL/EO! Li 8rS9E9LZ9! LEO9GOSGEL™ S|
02 02 0z'0$ 00°0$ €000000000: 8%8600000000000} 0; ileieu: S2e2l Wd PO:SELi OLOZ/EL/EO} 1: €0E820929: 6Z8F1LZSE1 S
PyWwqns 4 Suu: sejesg ssquH sajes YNii Gl Jeisiboy JON 1019994 fNUQ, ) 8103S :J1 8401S ow] Sues) ayeq sues; sug Gg] saquoy Ady SURI]
02/L/OL souls sjiejep quswWySNn{pe SsUuIJUC #9 SUODeSUeL} AeA} painjded jy -- SuoljoesuBl| AljeAO] SpYagxey

 
 

19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 76 of 191

NOILOW $S2Z

ote

WH-HIP-996-YD-EL Lb

LIGIHX3
S.NONNVH)D IGNVUa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1

 

t : ELE So7eg WOls
00°0$ 02: 02 02°0$ 00'0$ 000000000: 2£6200000000000 Oo} eeu: ZV ayepua|: LEZO: | Wd 6L:0S'8!0L/92/E | LPI WeMb@sZpjobsy! p/OZ661LE9! EPS6OS861 S| 494y20
S$6'902$ ; 02: 22 SL'2Z02$ $6'902$ €000000000; 026700000000000 0 38y; ZV. ajepusj9: 97¢ 1 Wd ¥S°E 1:8: OL/92/E | Li Woo SAV®LLSMS) 4692026291 PLEGSZB61 S} 42yNI0
00'0$ 02: 02 02°0$ 00'0$ LQ00000000; €Lb’600000000000 O; eI8u: ZV XIUBOUd! BLHO! | Wd L¥:91'9!01/92/E | | b@sissduisyadwisa GBE98b0S9/ €22889861—S] 19NI0
00'0$ 02: 02 02°0$ 00'0$ LOC0000000; 2EES00000000000 O; WeI@u:; ~AN sebaa se): 990: i Wd E€:EE'b: OL/9Z/E! Li29Sped LM yseed € LEGPE9EL 60522986 1 “S} 49281 |
ev oLlg$: Oz: Lz O2'021$ os'Z0L$ 2000000000; 620S00000000000 O} HeI8u: ZV xiuaoud; ySLO: | Wd 9S°EL-h: OL/9Z/E | L WewBOgOsimusAsp] EZ 28erE79 | P99PEZBEL S| 10NI0
s6'902$: 0 2 S6'902$ S6'902$ ¥000000000; 122600000000000 0 ZV xiuaoud: B60! | Wd SL:GE-£:O1/9Z/E | | soo" peuB@eauess/Ul Jph2$9229} S2/Z0886EL S| 18NI10)
00'0$ 02: 02 02'0$ 00°0$ 000000000; 022600000000000 0 zv xius0ud! B60; © Wd LO:8E7E!O1/9Z/E | | sooweWH@euess/ul Jpp259229} BB9ZO8BEL S| 18NI0'
00°0$ Oz: 02 02°0$ 000s LOOOO0000N, 8E6600000000000 0 AN sebaq sey; S6S0! | Wd S0:92°€! O1/92/E ] LEZOSPEz LaNyoeed/ 97 ~SSE962/ LESB9OBEL S| yee]
00'0S$ | 02: Lz o2'0s$ 00'0s$ LQ00000000; 260100000000000 0 ZV xuaoyd: 6E20: : Wd LZ:€0-€:O1/92/E | 1} wooyewbebbbbill es LBELer9] 6OPS99BEL S; 29UI0'
00'°0$ 02: 02 02°0$ 00'0$ ZQ00000000; 90S900000000000 0 AN seBan SY: 92h0! © Wd SE:PS:2: OL/9Z/E | Li3Z9SPEZLUNYyIeEI ZG9OSE9EZ| ELOSZZBEL S| YOO
00°0$ el: et SL Os 00°0$ ¥000000000; +99£00000000000 0 AN seban SET: SESO! ‘Wd LL:Ob-ZLiOL/9Z/E | LizOSPecLsN'YyI903] ZL8ZSe96Z| 920262861 S| yaa]
00°0$ 02: 02 02'0$ 00°0$ LO00000000; 262500000000000 0 AN: SEDSA SE]: SOLL! Wd SO:ZL‘ZEIOL/9Z/E | LEZOSPEZLs'NYyd991| 9EZZSE9EZ | OOEOPOBEL S} YOR L!
00°0$ 02: 02 0z°0$ 00°0$ LOOOO0000O} 66£800000000000: 0 AN sebaa S71: LSvO! WV SS:ES‘LLIOL/9Z/E{ LHZ9SpEz?LuNyseEI| 21975962] 9EOZE9BEL S| 492]!
00'SZ$ : OZ: e2 o2'sz$ o0'sZ$ £€000000000! $20900000000000: OF HeIeU: ZV: yeysbely: 2€90! WV Zb:9S-01: OL/9Z/E | Li wewbe@z Lens} $Z21/7ES¢9 LOESSZ86LS} 49INO|
LUA |2JOLIQNS:szuy; Sajes S$O15} S9IES JONDIOU0: GI 493sibay: AQN Idladaylo_yuO!) 91015 3103S AY) 9401S ;| 8103S: awl] SUBS, 91eQ SUBJ] | SUE ssasppy me QI JoQuay) Aay sues} adAy

syun BuypAcoy ; i i . ;

OZ/L/P B0uls spiejep quow snipe suyUuC ¥ SuOTIeSUe) AqeAO} paunjdes |) —- suoNoesues, AYeAO7 SogxeW
a L pe ps i | i

 

 

 
NOLLOW SSZZ_ H-HI-996-YD-EL7L

Le?

LIGIHXS
S.NONNVHO IGNVUgd

 

 

 

LL00'€6S°026 2€S08

 

 

 

 

 

 

 

 

 

 

   

 

2200'€6S'026 PUB|SA07 i ‘pAlg 4omoyussiy yseQ eSpyl| O60L
876° 268'S0S $226'268°S0S viLZe enbuanbnqiy : (s1Wd PMUCHOD) MN PY UOSITA y-LeZe] 8690
SLS6 OPP e0e 600% OPP EOE Locos Jepinog : }091)S WOE O88L] 66PO
9976'688°S0S 9696°688°S0S ZOLL8 enbsenbnaiy VeliNs ‘AN ‘PAlg INeueW LOE] Zzr0
887 1S9'E0E OSZZ LS9°E0€ quowbu07 ‘PAIG Held UB OZEL

  
   

 

 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 77 of 191

 

 

 

 

 

 

 

 

1000000000

WV 20°61 :6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0 L 00°001$ 21S800000000000! 0; 1le}9u: zzv0 0102/92/70} Li S89ELSSZ29; EzAvZE990~ S
02 02 02'0$ 2000000000: Z2vSZ00000000000; 0 | 1!€]9Y: OGOL: Wd vE-8S:€! OLOZ/92/r0! 1: ZEBPOSOEO! OSLO9Z902 S
ord 4 02'0$ L000000000: 29%S00000000000} 0 | He}9y! 6670 WV 8r:lP:OL: 0102/92/70) 1! chvS089Z9: -2ZLL¥9902 S
0 @ $6'902$ L000000000:8z7S00000000000; 0 | lei9y! 8€90: WV 90:62:0L: O102/92/r0} 1: E66Z1LOBv9! vES6E9907 S
02 02 02'0$ 2000000000:997000000000000} 0; IlR19Hi SEO! WV SI:ZL:OL! 0102/92/r0] Li bELEYOZH9: LOEEEZIO? S
BWNS¥ syun: safes ssois qi 4aysibay JON JWlasayinUg!) a10IS J] as0IS: = uu | SUBTLE: SJeqsuesy sue | saequay Kay sued]

 

 

 

 

 

 

 

02/L/OL 99duls sjlz}ep JUeWASNipe SUl|UC +9 SUO!DeSUe.y AYeAO] peiNyded |[¥ -- SuooesueL| AyjeA07] SyadgxeW

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 78 of 191

NOILOW SS$22_ W-HOP-996-YD-EL:E

cee

LIGIHX3
S.NONNVHDO IGNVUa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$600-Z19-Z0Z Z800-219-Z0Z LOL68 AN seBa, se] Aempeg Buissoid oAouy 0869] ELEL
: LSSE'Eve ZOL QSse'erz zoz|  6rl6e AN sebe, Se] Aemeg [201doit ISeAA 19Z/] SZZL
‘ v8b2'1z8°S0S pele }ze'Sos}] LL Z98 WN enbsenbnqiy i "Z'N Buruohaa OOL8] 9S
200’ 1S6'Z0L O0Or S6'zOz] —-ZLL68 AN sebe, se} i ‘pAlg UOSAaLeYD JSAAA OZZ8]} SOL
8Pe6'69'S0S G2Z6'68'S0S]___ PltZ8 WN anbsenbnqiy (siusQ PMUOHOD) AAN PY UOSIIIF Y-1EZE] 8E90
byS6 Ley cOL zo6e'Zer'ZOZ| OLL6e AN see, se] “PAI SHIN ‘N Lv] S6SO
8b9r L9°ZOL eler'Zr9'ZOZ|  s0L6e AN sebe, se] MOQUIEN UHON 40zZz] 8ES0
910 bZe ZOL LZvo'Le@z'zoz] zoles || AN sea, sey inyeoaq YNOS OPEZ] 1Sr0
€880'ZEl'ZOL vec zeL'z0L| 60168 AN sebe, se] Aemyeg pueuew yinog 2¢8z| 9z¥0
9976'688'S0S g696'68e'S0S] 20128 WN anbsenbnqy : VAINS ‘AN ‘paig Ineusy Lose] Zzv0
9SS¢°262'S0S OOrt'z6z'S0s| Ezbze WN anbsenbnqiy : AN 82419 10H OF] ZLZO

 

 

 

    

 

 

 

 

 

 

 

 

 

“02

80Z 100000000000

0102/0€/¥0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Og 0z'0$ 00°0$ 2000000000 QO; esd; 9270! Wd 6L:bE:9 L: 609268229: Z64L6E802 S
| 02 02 02'0$ 00°0$ 000000000; 809800000000000; O| leisy: S6SO: Wd vrr:ZE:S' OLOZ/0E/r0; 1: ES~O699S9: OzezEeEso7? $s
02 02 02'0$ 00°0$ €000000000:01S900000000000! 0; 12184! S221: Wd LO:€E:7! OLOZ/OE/70} Li ZSZEZEZH9! 2SS6z¢r807 S

O02 02 02°0$ 00°0$ ¥000000000: LEGZOD000000000} O: Ile}9y: BESO: Wd 9E:SL‘¥: O10Z/OE/v0; Li EvP9ZS9Z9: EOLSSPE80Z S
02 02 oz 0$ 00°0$ L000000000:90S700000000000; O| [le}8Yy! SOLL: Wd 82:00°7: OLOZ/OE/¥0;' L: LEvSZZSS9: BZLOZE8OZ S

- 02 02 02'0$ 00°0$ 000000000! 89€E00000000000} Oj; Weley: LS7O! Wd 2S:0€:€: OLOZ/OE/70] L: GE90GLIGZ: VLEOLE8O? S
02 02 02°0$ 00°0$ €000000000: 198200000000000/ O| llel9y: ELEL Wd 70:20°€! OLOZ/OE/7O} 1: €0E8L09Z9: SOPEZHBO2 S
02 02 02°0$ 00°0$ £000000000:91S200000000000; 0} 1P3}9y: 2120: Wd 8L:Sl:z! OLOZ/OE/70! 1: vE80019GZ: ZO0OZr802 S
02 02 02'0$ 00°0$ LOQO0000000: P8PEODOO0OOOO0OO; CO; fle}9y: OSIL: Wd S€:92:21: OLOZ/OE/70; L: 9LES8096/: 8ZLE68zZ802 $S
02 0c 02'0$ 00°0$ LO00000000: 29S600000000000; 0; Ney: Zzv0! Wd 60-lb-1: OLOZ/OE/v0! L: 219202962! vESOOE8OZ S
02 02 02°0$ 00°0$ LO000000000; 6 L900000000000} O; ieIeYy: 8E90: Wd ly:Z0-L! OLOZ/OE/+r0) 1: 629S0Z962: 969"62802 S
BUNS 54 syup: sajes ssois Sales YONhi Gl 4oysiboy JQN 1d1999y MJUQ) 3103S J] 8403S Sup sued] 97eq sues}: sug GQ] Jaquoy Aay| sues]
02/1/01 Souls sjieyep Juewysn[pe sulluO, y SUODesUeI) AYA] Pain}ded jy — suo esueL| AYeAO7] Syagxey

 

 

 
19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 79 of 191

Case 1

NOLLOW $$2Z_ MH-HOP-996-YD-EL FL

ee?

Liainxa
S.NONNVHO IGNVua

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i €ZZ€ sayeg wold
00'0$ ; O2: O02 02°0$ 00'0$ LOOO00000N} LEZ 100000000000 0 WN a4 ejues: 96/0: Wd WEILE:9 OL/LL/S | LP@ouxnegapisaieis! @p2S9EZE9| SLOStZLZ S| 45410)
00°0$ | 02: 02 02°0$ 00°0$ L000000000; 299200000000000 0 AN! = SB8A SCT; £260: Wd SO-LO:S!OL/LL/S | LtZ9SPE? LaNYD8eq| 9/pSSE9GZ | LLOEOPZLZ S$} YyooeL
S6'SOL$: OZ! 22; SL'9OLS S6'SOL$ €000000000: 961 100000000000 Oj; WeIeu: WN aj ewes: 9E20; Wd OE-OL:S!OL/LL/S | L 2a wewbHowedanow) B/980LEZ9} ELGOLSZLZ S$} 480
UAB JBIOLAQNS:SHUN: sayeS ssos5) SateS JON0:40 q| 2e3siBay 4QN 3dlad3y/07JU!) 34035 35035 AND 8403S |} 2103S dull] subsp 93eq SUBJ] SUE ssauppy jlewy; ql) s2quiew Aay subst! add]
sun BuryjoAcey

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

equiay syegxew 0} poubisse | L0Z/L/p dus sjeyep yuewASN{pe eUlJUD B SUO;IeSUBI AIeAO] Pounyded | -- SUOesUeI) AYeAOT SpagxeW
a pi oe i pi |

 

  

 
 

NOLLOW SSZ2_WN-HOP-996-YD-ELt

ve)

LIGIHX3
S.NONNVHO IGNVUa

 

2200°€6S'026 bL00°€6S'026 pue|arc> “PAlg Jemouuasis jseq esp
LOLL 667 COE per 667 C0E Jouadng ‘Iq 19}U9D OLY
SLS6 Orr COE 600# Orr’ coe Jepinog yeeN)S WOE 088}
88d LS9O°COE 0S24°1S9°E0€ quowBu07 “PAIG HEJd US OZ}
8SSS°c67'S0S OOrE'Z6z°S0S anbsenbnaiy AN @1I9 [10H OF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

re

*

O02 02 02'0$ 00°0$ = {{§ 6000000000! 292200000000000 Werey: =SSOk: WV Sb 2r:0L: OLOZ/21/90 ZE6vOSOE9: LSELZZLZ2 S$
2 02 02°0$ 00°0$ £000000000: Sz L00000000000 Weisy: 6670: WV 6S:61L:0L! 0102/21/90 BiSZESrS9: LESE69l272 S
Og 02 02°0$ 00°0$ _ {|} 2000000000; 900£€00000000000 Wereu: OGOL! Wd L2-Le:li OL02/21/90 L8rrSe079: LS9IZ9LZ2 S
Og 02g 02z'0$ 00°0$ ; {{: 2000000000: S26200000000000 Wweyed: =SZE0! WV 91-7S:6: 0102/21/90 LZ126Eb2b9! PLOLS9LZ2 S
OZ 02 02°0$ 00°0$ = {1} 1000000000: 2469200000000000 Wweyeu: = 2120: WV 82¢:vS:8: 0102/21/90 ESLS88S62Z! Z99bZS L722 S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PITWQNS:4 SUup Say2S SsosH: Sales ON| Q| Jaysibay JQN Jdia.ayiNjUO|D 94031S:q] 8107S auuly Sued) ayeq suesy|Ssug qq} Jequay Aay sues
02/1/01 90uls sleep JueUSN[pe SUl|UC 7 SUOIOeSUeIY AyeAO] Painjded jy -- suo|sesueI| AleAO] SYsqgxXeW

 

 

S|
o
oo
—
oO
oO
©
o.
D)
©
Qo;
 -
a
nn,
ca:
co:
~~ |
oO.
oO:
TD:
coe
LL:
N
St:
~!
Cc
o
e
Da:
oO:
Oo:
QO :
>
=
O:
=
OO.
m.
ao:
oO.
N :
oO:
Oo
>
2°
o
ot
oo
i
© |
O-

 

 

 

 
NOLLOW SS2Z_ WN-HDP-996-YD-Eb FL

sed

LIGIHXa
S.NONNVH® IGNVUG

 

 

 

 

 

p8LZ'LZ8'S0s byl bZe°Sos ELL 28 WN : enbuenbnqiy : “TN Burwohpy 0018] 9S44

 

 

 

 

 

 

 

   
  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 81 of 191

 

 

0907'8ze' 108 eer 7S 08 ZOLVS in i Ald aye7 NES : $887 006 WINES OLP] SzPO
9976'°688 S0S 9696'688°S0S 20128 WN : enbsenbnaiy V alINS ‘AN ‘PAig IneuaZ LOcE] Zz70
8SS9°26c'S0S OOvL' 262° S0S eels WN ‘ enbsenbnary : AN 8P4ID 19}0H OF] ZO
so xOg 5 7 q en nepreerenn :
0 ¢ S6'SOL$ G6'SOl$ 6000000000: S9E900000000000; 0} leieu: 9SLL Wd SS:8€:8: 0102/90/20) Li pS8LZGOr9: O8ZrOESz2 S
02 02 -02°0$ 00°0$ 6000000000: F9E900000000000; 0} [!8ey: OSLL Wd 7S:9€:8: 0102/90/20} Li yS8LzZ60"9: veezrO6S22 $
er4 €¢ SL'901L$ S6'SOL$ {|}; €000000000:0L2600000000000;} Oj; 1!e}8Yy; ZLZO! Wd 80:S0:8: 0102/90/20; L: pESSO69E9! SLZ6z78S27'S
02 02 02'°0$ 00°0$ €000000000: 292900000000000} 0} llel#Yy: SZv0: Wd 8E:8h:2: 0102/90/20; 1! 962001962: wZZELBS27¢ S
Oe €2¢ ¥9'°221$ ve'2Z1$ |! p000000000:820100000000000; 0: 1leI8Y: Zzv0: Wd 00:90:2! 0102/90/20} L: L8rlLosrr9: LZ66E8Sez2 S| |
PUUWANS!4 sUUN; Sales SSO1g: sajeS JONI QI 481s8tb9y AGN JA1899y iMUO!D 9103S J} 2101S aul sues a3eq suesj|sue | Joquay Aayy sues
O2/1L/OL edulis sjieqep JUSWASN[pe sul|UC 4) SUOIDeSUeI) AIjeAO| Painjded |iy -- Suo|esued| AljeAO] SJagxep|

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 82 of 191

NOILOW $S$2Z_ HH-HOP-996-YD-EL ‘4

9€2

LIGIHX2

S.NONNVH)2 IOGNVUG

 

 

 

 

    

 

 

 

 

 

0209°bS2'02S S06E'1S2'0cS 8r2S8 ZV uoson | ‘YS PUzzZ ISA O8SE LZcL
$299 0z99'zEeS'SOS Seog se] OD ang ‘uewYo? “3 L9SZ Z€80

 

xed

 

ces'S0S

  

 

ANS

 

 

 

 

 

 

 

 

 

02'0$-

9900SE8h9)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

02 02 00°0$ 1000000000: 922900000000000}/ 1!#19u:; ZE8O! Wd LE:v0:9} LLO¢/P2/10; iL ELOIZENB? S

L € 66'6£$. 86°6E$ LOOOOO00OD: Z2EZ900000000000)/: Ilej9y! ZE8O! Wd Gv-LEy) LLOZ/p2/lO: Lt i -LZLZ0€8S18 SZ66SE982 S

02 er 02'0$ 00°0$ LOQ00000000: L9SZ00000000000]!: Ileleu: LZZLi Wd €E:02:1) LLOZ/pe/l0: 1 : 629502962 BO00EZE98Z S
peqwgnsiysing suup: =sajeg ssoly] = saes yeni! qq] saisiBay JQN 3dladay!s) as01Sg!] as01g! oul suBIy ‘ayeq suesy) sued qj 4oquiay Aay sues,

 

 

Se G00Z/L/OL aouls sjleyap yuoWsNfpe oUljUG *p SUCIDeSURI) AjeAO| painydes iy -- suonoesues) AyeA07] SpedxeW
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 83 of 191

 

From: Gardner, Steven
Sent: Thursday, June 30, 2011 11:41 AM

To: Boady, Michael

Subject: FW: Credit Card information new channon account
Attachments: Debit 6-22.xlsx

Special Agent Boady,

Great news, I was able to link one of the accounts to a debit card that used to make a purchase at
store 638 (Albuquerque, NM) on 4/13/2011 under MaxPerks account 813845709. I had our credit
department pull the debit account information and although I don’t have a customer name | attached
a file with the card #, and bank contact information. I also linked this card to 6 other MaxPerks
accounts (2 appear to be a miss-keys that belong to ones you provided). I will forward that
information when I get it finalized.

Also, what days would you like me to come out I was thinking Tuesday and Wednesday (7/12 and
7/13), let me know if that works? I want to book the airfare by tomorrow.

Thanks and feel free to call.

Steven Gardner
Manager Investigations & ORC, Loss Prevention

Seay

 

CONFIDENTIALITY NOTICE: The information contained in this e-mail and attached document(s) may contain
confidential information that is intended only for the addressee(s). If you are not the intended recipient, you

are hereby advised that any disclosure, copying, distribution or the taking of any action in reliance upon the
information is prohibited. If you have received this e-mail in error, please immediately notify the sender and
delete it from your system.

is intended only for the addressee(s). If you are not the intended recipient, you are hereby advised that any
disclosure, copying, distribution or the taking of any action in reliance upon the information is prohibited. If
you have received this e-mail in error, please immediately notify the sender and delete it from your system.

BRAND! CHANNON'S
EXHIBIT

237

‘stataninsemnaasiaenaneieenesemetnniomnatanaamnsamannentes
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 84 of 191

Steven Gardner - Direct by Ms. Vierbuchen

 

 

a Dd

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

250

Page 756
Q. All right. We saw the MaxPerks number on the

Ejyournal? Did we see the MaxPerks number on the

Ejyournal?
A. Yeah. I believe it was the last four digits.
Q. Okay.

MS. VIERBUCHEN: Agent Moon, please move
geress. deonomnnin tne ei humaine ea

BY MS. VIERBUCHEN:

Q. And there is the e-mail address?
A. Correct.
Q. Do you -- did you make any observations about

this string of accounts that we are looking at?
A. Yes. They are all going to go back to the same
gmail account, because they have the floating period
in them.
-Q. ... Okay... And..so.now. .1f..we.go..back..to.the. video,
having seen the electronic receipts, if you could
describe what's occurring in the video, and we will
pause it at various times.

(Whereupon the video recording was played.)
A. If you pause it right here, you will see Brandi
Channon coming through the front door in the upper
left-hand screen. She's got a bag in her hand, as we
saw in the video.

Q. At what time does she come in?

BRANDI CHANNON'S

EXHIBIT

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER 238

ed
1;13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 85 of 191

NOLLOW $$2Z_ -HOP-996 UDELL

62

LIGIHX2
S.NONNVH9D IGNVua

 

 

XL

L HhOgZ9'S'PETL ar bsreg

ajbueg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

€000000000: L€Z LOOCOO000000 [!219q DUNOW JOMO[4: = =SS2biWd cv:9S°E) ZL/b/?e 6ESPrS098 L6S8POE8E S

LO000000000: SZ ZE00000000000 [re19y “HY OpueyO: = 6OSL!Wd Z¢:20:2) LL/OZ/ZL L }@O829S 7 EZ LINYI901: S6EPVELS9GZ | FLLEEGLPZE S| YOooL

2000000000: 902z00000000000 [e334 HO! eluopeseW LOZL:IWd EL:EEZZILL/Z/9 |b HHOBZN'-S*'EZLAIGQU-eD: 9SLLSSL98 6ZLEOZELE Sj B19e9
Cl 4ersibay AGN 30la29y!9/) B409S5 B10}; Aj 91035! GI 9101S! aw] Sues]! 97eqg Sues] } Sue; ssouppy jew G| 2aquew Aey Sued]

 

 

 

 

 

Be LLOZ/L/P Souls sjieJep JuawysNipe suljuO 4M SUOIDeSUe} AIPAC] painj}ded |v -- suoNoesuRs]| AyjeAO] S>agxeW

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 86 of 191

Case 1:13-cr-00966-JCH Document 82 Filed 02/27/14 Page 14 of 17

 

 

 

 

 

 

 

 

 

purchase and sale of gift cards, including but not | all discoverable material in its
limited to the specific policy regarding gift card | possession within this category, as
fees. stated in the October 24 letter.

28 | Copies of all] FBI 1A envelopes and their The United States is unaware of any
contents. discoverable content in the 1A

envelopes. Any Jencks Act material
contained in the envelopes will be
produced at or before the time provided
by law (or by the date provided on the
Court’s scheduling order).

29 | Copies of all FBI chains of custody for each There is nothing on the chains of
piece of evidence seized by law enforcement in | custody that is discoverable at this time,
this case. as stated in the October 24 letter. Rule

16(a)(2) excludes internal government
documents created during the
investigation of a case.

‘130 | Copies of all documents and records obtained by | Regarding documents seized during the
law enforcement during the search warrant of search of the Channon’s residence, see
Mr. Channon’s residence and any other search Part II(A), supra, at 6-7. The October
warrant executed in conjunction with this case. 24 letter informed Defendants that the

government does not intend to use any
documents seized from 1132 Calle del
Oso in its case in chief against the
Channons. If Defendants are claiming
that the evidence seized from J.M. and
R.G.’s residence in Taos is material to
their defense, then the United States
will produce copies or photographs of
this evidence in the same manner as it
did with evidence from the Channons’
residence,

31 | Acopy of the government’s Encase (or similar | The United States has disclosed all
computer forensic report/analysis) for each forensic reports in its possession. As
computer or electronic device/medium seized by | stated above, the United States is
the government in this case. generating a disc of examination results

from the very recent re-examination of
the hard drives, and that disc will be
disclosed as soon as it is ready.

34 | Any and all documents and records of relevant The United States has already disclosed
MaxPerk account signups including the IP all discoverable material in its
addresses the requests were made from, dates, possession within this category, as
and times. stated in the October 24 letter.

35 | Any and all documents and records of relevant The United States has already disclosed

 

 

 

14

BRANDI CHANNON'S
EXHIBIT

240

ETT
1:13-CR-966-JCH-KK 2255 MOTION

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 87 of 191

“p99 uoUURYD

%L0000"¥MS

 

 

 

 

 

”
. - : F 4
°
TU/pe/e A Zz
<
r
8
a
7 Og
‘VA OL JAVUOdN OIA AGGNVLS /ATEVONNIaY NON squawesiopug |
0'0 ‘ajey UoIsuaAUOD AdUaLIND asnoo'o :398||0/Ppy
psepueys sodA uoeAjasoy (eENPIA(puUy sBDINOS yoo, W09'°}S8MY{NOS :pouyaW Yoo,
NSOAHAIGEEE . uaby [ON Duv SANITYIV LSSMHLNOS :Wwashs UoNeAesay
: soy sawWosND IGNvud/OUNsIIM SOWEN Xeg
TT/TT/90 — :@3eq..uoNesdxZ OT/TT/90 ":33eq anss] gztzegsotz 9zs :ON JOP1L-3
i Wd ST:S OT0Z/TI/90_—: HO- 1
: Wd £$:Z 0102/90/20 NI G3ND3HD NOdNOD- AD z
UNINTZZL a9? Twa oT0Z/Z0/Z0 9T WV EZ: TE OT0Z/Z0/20 | 40-1
i Wd ST:S OTOZ/TT/90 0-1
i Wd 25:2 0102/90/20 NI GaxD3aHD NOdNOD- xD t
: WY 0£:2 0T0Z/Z0/Z0 | daldl1 NOdNOD- a8
UNINTZZL Twa dav o10z/20/20 Str Wd Z0:Z 0102/40/20 ATs OL GaSN NOdNOD- d
siseq dey 380g 6110 23ed Ha # UA i smesudd #ud5

: ALIAILOY 1WNL3V NOdNOD
UNINTCZ2L 881 Wa WdS2:z7t WV S2:TT or/20/20. ot NM NM ef xX
UNLNTZZt Twa Oey WY 0E'6 Wy 05:9 01/20/40, SEB NM NM Tt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

addy eBueyy 16u38q siseq : wep 41ND
Aiejunjonut eed eueg 9° SHO SUL Hay OU ideg S280 Hd #4 BudG Hayy #UED X/0
AUVMANILI G10S
: PO TA OL AGVUDAN O3Y AGONVIS /TTEVONNATY NON :s]UaWasJOpUug
} : 0°O :a3ey UOjssaAUOD AdUadND + asnoo'o *Pa}[0D/ppy
: puepueys caddy udenasay [eNplA|puy s30IN0S yOOg W02?3S9MYINOS [pOUW YOO,
i NSOGHEIEEES :  quaby ON JUV SANITYIV LSSMHLNOS ‘wayshs uoeAlasay
: syoy JawWO ISN = MAHLLVW/NONNVHD {BUEN Xd
TI/T1/90 :a3eq_UOeNdxy OT/TI/90 :332Q anss] SZIZB9SOTZ 97S ‘ON J@NIIL-3
NOLLYWHOANI LaOIL UDA
lenpiAipu] = :aaunos Buyyoog (13S) WyPLL-3  :AdAL IPL
N TaueYyS apod NM *JOUsED PIN 2UNd ages
ns apo Aqng quaby - OGH :Aouaby g16666 quaby
Wd ST:S saw, Bupjoog : ‘va suoneunsag Zz "ON XWd
Ot/t1t/90 737eq Bupjoog dav :uj5UO MAHLLVW “NONNVHD =—- : SWEN Xd
0t/20/Z0 :aunpedaq sep 2°ON 3U6itd axzvoo {UNd
WY 70:2 OT/2/2 £T9TZO69T8 09069 OW AANUVS» Wa SId O£9€ « gyD3Is L PeY3sL JOOHSS AYVLNSW3ITS ASNYVSY N HOL presgsoe GTZTLZEET wor pWew6Os29'S'p'Ez7TA [Bieq
aul 3 9380 | AND ssauppy weN SWeN Ssoulsng # 49q vai 1 41 ssoippe jieul-3

 

 

 

 

aucud diz 3s

SOUTITY JSOMUNOS

EXHIBIT

8
w
wv
~
iN
x“
*
=
u
2
a]
&
&
2
mn
2
=

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 88 of 191

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o . ; o g
z g
7890 UoUUBYS) $ rs
esoooowms zp q
<i y
=F x
= 5
5 :
NONNVHD Wd 8¢:T Wd 00:€ pid OF:T ic
maHiivn "SOQHBIGEES — giqzjzzjgqg 1 =F NN 4H 9  rozicz/go —_otoz/sz/80 e z
NONNVHD Wd Bb:T Wd Sb:2ZT WW OS:TT #
MaHLivW MSOGHEIEEES = grgzjzzjan «2 208 NN OH Ogg gzycz/go ot az/sz/80
ulolg :
queby uo wold
pao Ag aim peteoue —_penjeoou que6y UO Pexoog x¥d UuOD BIO snaeIs s8eI eeauy sed dedisa eyo aid ,
. | AUVUaNILI aaxo00"
Wid 8P:T OT0%/Z%/80 Pepiosey
: AMOLSIH
“SS300NS WW ‘NaS WOD 1VNDOTNVEOZN Wd 6b'1 OT0z/Zz/80 | ~=—=«Wd 6b: T OTOZ/ez/a0
snags  edA) squsWo sseappy ewen Guia penjesey ques
‘ *Aesauyy aNss}ai oO] SUCUSUEW TSA Ins 6} Of) *sAep 09 }Sed ayy 40y UMOYS S| snjeqs quawyying AresauiyT @
» SMLVAS ANAWTIETINA
WaISNVYLLHOT Wd bSte Wd Sz:2 Wd Ov:5
saay MSXVIPLSESO orqzygzigg 7 N 8S 8S A groz/ez/ao droz/ez/a0 O8Y XV) FRB |
NONNVH2 | wd 8b:T Wd Of!» Wd Ob 'T |
MBHLIVW TSOGHEIGESE §— grqzyzz/gp 7 391 NN XH 0  arozygz/ao atoz/az/ao O¢V XV ZOZT
NONNVHO | We Bp:T Wd SEIZE | WY SOIT |
MAHLiVW SOTHEIEEES —orgz7zzjgn | 8 NN YH 0  rozyaz/go atoz/ez/ao XV) SUL Z¥E |:
NONNVHO "Wd 8biT Wd 00:E Wid Ob
MHLW PSOGHEIEEEE — grozjzzjgg 1 1 NN OH 2  orozysz/ao aroz/sz/ag SUL XVI GOUT
NONNVHO - Wd SbiT Wd SP?ZT WV OS!TT
MAHLivW PSOGHEIESES = oryzjzzjgp 1 398 NN AH 9  grozycz/go _gtoz/sz/ao XV) O8¥ BF
wold uaby uo
PAPOY a atx peresue> wd Peatsoea qwueBy U0 Pex00g Xvd UUCD BHO SNRs sseIQ IRA Uy eG dedusdSYO Md
aix: : :
: AUVMANILI Ga100g i
lenplAjpuy. = :saunog Bupjoog (13S) J79UL-9  sadAL, 87/1, |
N vaseus apop NM. 48129 PW 2YNd Buges
ns ‘apo Ayna juaby dah :Anuaby 16666 , quaby
Wd 8b:T vaWLL 6upoog XVI. :uoneunsed T PON Xwd
ot/zz/80 797@q Bujyoog dav: 7utBUO MAHLLVW ‘NONNVHD =: @WeN XW
01/Sz/80 © raanyedag ZT ON 1UBitS dSbXaq PUNd
Wd 9€:ZT 01/S2/8 Zabeszebe TO9TZ : GW NOLSV4 SLNIOd SAIS 9EETZ aw AV IOOHDS AYVLNAW313 NOLSV4: AL HOL: pZSPOET9B o088eb1 WoorewbOs29s"be'2'Taiqueb
oul g 32eq Suda dIZ:. 3S: AND ssolippy GWEN SWeEN Ssoulsng: # q F fo i 4i' ssoippe jiew-3

 

 

 

 

 

 

 

 

 

 

 

 

 

SOULLITY ISOMIINOG

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 89 of 191

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

T0Z0 UouTeYyy
TT/P7/€ A
ZZ0000¥VMS
: NONNVHD Wd €0:07 Wd SS:9 Wd OFS
tiv MSOGHEIG666 §=—grgz/ogjgg «7 321 NN OH Lot yzfyo/60 —ot0z/vo/e0 Hd OAd COST
NONNWHD Wd €0:0T Wd 0S:+ WY 0€:6
| Liv MSOGHEIGEES §—orgzog/an «1 = 9 NN HL gtgzipoi6a —otoz/va/en TA4 Dav HEE
wold : :
queby uo wol4 . :
pasoy qweby uO pexo0g X¥d UO? BUC snjze3S ssejD ajeg uy eq deaqisasyuo Wd
atx 44:01% paie2uea = peaje2ex : :
i AuyuaNLLt GaNoog
: : Nd €0:0T 0T07/DE/80 pepiorey
: i AYOLSIH
SS3DDNS =TIVWA 4INaS HOo Itvi5 S000 Out : Wd 70:0T 010Z/0£/80 Wd ~0:0T 010z/cE/80
$njeis adAL squawmwoe) sseippy . ewen Buia peajesay : ques
i ‘Alesauyy anssjas 0} SSUWOSUTEHT USUI 07 0D “sAep 09 YSed Sy] 10) UMOYS 5! SN}BIS JUSW||WINJ AsesaULT &
SNLVLS LNAWTIISTINd
; i NONNVH>D Wd €0:0T Wd SS:9 Wd Ops
Liv “SOGHEI6666 otoz/oc/ao «= * 42601 NN MH 4 gtoz/po/60 ~—otoz/vo/e0 "4 Ad FOBT
: NONNVHD Wd €0:0T Wd OS‘P WY 0:6
ivi WSOGHEIGEES §—grgzjog/go FO 8 NN MH Lt gzipo/60 §— otoz/va/60 Ad Dav PEER
wol4 queby uo woi4 : ‘
pacay atx Aq aX peyjesue  panjoooy queby UO P8000 XVd UU0D BIO snje3sS sse[D ajyeg wy aeqgdeqisanuo 44
: AUVUANILI aaxnoog
|
IENpIAIpur = suns Bupjoog (13S) PUL-y :AdAY OIL
N sBUeYS BpoD NM UaLUeD PIW 7UNd ages
ns sapop Ang quaby daH :Auabiy 16666 queby
Wd £0°0T BLL Bupjoog QAd ‘ :uoneUASeG T “ON XVd
oT/o¢/80 :ajeqg Bupjoog dav sW6HO M3HLLVW ‘NONNVHD = : WEN Xd
0T/+0/60 reunyedag p6SZ >°ON 16d ZLAM6NQ "UNd
Wd SZ‘€ OT/b/6 6LESELIETS :9TZSb | HO! LIVNNIONID SNN3SAV SANYVE TOST YANDNY Y SDINYSS! OOHDS AYVLINSWSTS LIVNNIONID! A! HDL! ZZ9TTbT98 | TSZESEPT Wo 'jews¢ )8Z9'SPe'? Ta1queb
WY Ob‘OT OT/b/6 prS6eesorz : £1782 XLOINOLNY NVS ANV1 NOWVNNID SSOT NOLX3S O Gaud1¥: IOOHDS AUVLNIWI14 OINOLNY NVS! A! HDL! 8S060rT98 | 9bEZSEPT {WOD 1eW6OEs9'Spe'Z Tar queb
WY £>:6 OT/b/6 OSZpZ6EZ0S :6p0SS:! NW GYOsIGAW! LINOD GUVHDLIYd 689T: NOSADSINdS JOOHDS AYVLN= QuYOsGSW! A: HDL! bZ4S80PT98 | 8BBSsepT Wod‘/leWbOE/9'Sre'c' Taiqueb
sul] @ 33eG auddd dIZ: 1S Ay ssolippy: SUIEN SUWPN ssouIsng: # Jaquiayyolnoesuell: ssosppe ew-9

 

 

 

 

 

 

 

 

 

 

 

 

”
z
°
z
z
q
x
6
a
;
a

 

 

 

 

EXHIBIT

243

1:13-CR-966-JCH-KK 2255 MOTION

 
NOILOW SS22_ HN-HIP-996-D-EL FL

pre

LIGIHXa
S.NONNVHO IGNVUG

 

 
 
 

 

 

    

  

 

 

 

 

 

19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 90 of 191

 
 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

i i i : : i | : i
woo 1ewiOszospezterbieq SzZz6zS/SOp ETTEL : O01 YWOHYINO GVO NYWHINY ZZZT ALYOMSGIOH ( WODTIVWODOSZ9SPEZTIIONVE TOOHIS AYVLN3W31S ALID VWOHYTIO Wd tv:€ 010¢/70/90 6S80STO9S  G6LTST9ET
oe 02; 020% O00; Teen, eley] 2000000000) Z50200000000000} 0102/70/90: 2662p 1962] l9e0zvaie S|
WOT HEWHOsZ9ISpecTaoseq ZTS6E66ZT6 YITOOT AN MYOA MIN _3NNSAY GYOs AUNZH PTT saVeDAddN N WODTIVWOOSZ9SPecIFIONVE “IOOHDS AYVLNSW31S NVLLVHNVW Wd O€-2 0102/70/90 =PE00STO98  OZESTOET
ei 02; _0cOn O00S: i Servo, = 2000000000) '98500000000000) Peer’: £6079 1962,
s WO" 1PEWBOSZ9SpEezTaibreq ZT96EZEGN9 FOTSO tN OvOu a1v1 ST Tt ZANLLYVW BO WODTIVWOO8ZL9S PECTS 1DuvE TOOHDS AYVLNSWI13 NIGWYD Wd £0:2 0102/70/90 = 7L96b1098 LCETCOET
od 2; 702; 0208; O0'0S 5650) 2000000600) '996500000000000 755: 0102/70/90: ZLvOGI9GZ]_160rLP8Ie
w WOD!EWDOSLISPETTeIbIE'G CS¢8TPeSTS 6O0E0S VI JNV1 VNNAC 6207 SMAYONV GC WODTIVWDO8Z9SPec Ta Duva OOHDS AUYVLNAWI1S S3NIOW S320 Wa 0S-1 O10c/¥0/90 =L6E6PTO98  L66TC9ET
“ ‘Oe Oc Oz0$: O00: Sze E 0102/60/90; ZaZeZeer9] o@sosrsle Sf
Oe : 02; 0c 08 O00S; BESO! : 01027%0/90: €57069959| sSOBeealc 94
© CT TTTTTTTTTTTTTTOOCSC*‘“‘CC™CS#C#C(#ON!:~OOZ OS! _—«ODOS: 1SPOr 2££800000000000[ WV 6e-2P:ll' 010e/F0/50! Gesoel9ed| obzeesle S|
O : * i {ARID = Weyou! Ssaappy Joquion + siaaat ‘WEN JoqWe;W + 19351B0y] auieN ssoulsng + ydjecoul ouits x 23ea; # Jequiay_tornzesuelly

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 91 of 191

Matt Channon <matt.channon@gmail.com>

 

Good to see you and my resume...

 

Sean Scott <seanscott99@hotmail.com> Fri, Jun 4, 2010 at 2:53 PM
To: Matt Channon <matt.channon@gmail.com>
Cc: matt@silichem.com

Matt,

Great to see you and catch up! | am exciting to learn more about your venture and hope we can see if it is a mutual fit
in the very near future.

To jump start that process, | have attached my resume.
Have a great weekend and see you again soon!
Best Regards,

Sean cee cane gett neve coute fe te an tshetee Pn toa aR REA tlhe CRN en Mame tenRON OE ERSTE NOON MREION F HUM CoeB eRe ime gine ceed tte htt
331.3408

 

By) Sean Scott Resume.doc
36K

BRANDI CHANNON’S
EXHIBIT

TT!
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
 

 

Page 92 of 191

 

 

19-cv-00201-JCH-SMV Document 4-2” Filed 03/11/19

Case 1

NOILLOW SSZZ_ Yt H3P-996-YD-EL:L

97~e

LIGIHXa
S.NONNVHO IGNVUd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wo>) ewGOsL9Sb E712" 1612q LIO68LETIE. oLbad

  

 

XLTSHO sndyoo 133uLS NOLONIHSYM SE9Z

I

 

OLSOSV 3 ATUABWIN TOOHIS AYWLNAWATA LISTYHD SNdYOD

 

 

Wd OES 0102721790

» €S007E098

 

T6T9ZLZET

   

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

  

   

  

 

 

WAHL] & ANINOWYD
_ {

 

 

  

WY 21:8 0102/21/90

 

  

  

Wwoo"1eWHOgs9Sp'ezTaiGueq gezTOTS60Z F0ZS6 WD NODIDOLS 4133uLS NOSINNIG 8022 NVOVH 1 NVING TOOHDS AYVLNAWI13 NODIDOLS Wd6e:S O10¢/Z1/90 ZESGZTENIS Y96STZZLET

r Fae o60l 300E00000000000, Wd le lel; 010c/Z1/90, avrseocy) 1solzolec 5]

Pewee, S501 292200000000000|_WV Spep-0l. 0102/21/90: €6rOS0E9 ISElzzlec_S]

TEI 66r0) $¥2100000000000 WV 6S:61-0l: O10/Z1/90: TSZESHSH leseedlcc 5]

19 LyOda5Ddrve 133u1S ANOIOD PT8é _ NOSNA® | ATIVS “OOHDS AYVLNAWAIS LdYOdaDOTYs WV 21-0l O10z/21/90 . BSOOTEO9R  6SOSTZET

Oe Oe: 0f 08 000, TEIee; $Ze0) 2000000000 $26200000000000| WW 9IpS6) Ol0c/z1/00 - Lleoerzve plozsslee S|

Wor THEUDOsZ9cp EeTaoueq ciestsezoe €00zS AM SNNSASHD — -SNNAAY COOMHOUY 8cte SNAId d HVYOdIG TOOHDS AYVLNAWI13 ANNSASHD WY 20:6 0102/21/90 - ELTEDEOIS = THOLTZET
Oe. Oc 0s: 0008; Teen Ze 1600000000] 2692Z00000000000] WV 8z°S:8) _OlOc/Z1/90, Sorseased,

pOSGESSPEE ESESE W STIWAMAN JAIN AUN OTZ AVUASS3SW C AU OOHDS AYVLNAW3AT3 ATIHAMIN WY 0p 0102/21/90 . G/680£098 G6ZLS6TZET

woo pew6Oszosp'eztaibe'q %ZZ90SZTOE cOzte Qw sYOWILLvE ANNSAY ANVOU 000T , OYA yd ASL3d OOHDS AYWLNAWA3TS JYOWLL VS Wy 92:8 0102/21/90 pSZ80£098  TTIS6TZET

Woo 1eWHOsszosp'EzTaiBseq zZOSESOETOS EpIZZ WW ADUVAS FANZAY AUYSSTINW ZZ0€ JOOHDS AUVLN3SWIT3 ADYVAS , f6580€098 T?SETLET

{

 

 

AyD + 1121904!

SSauppy JaquiaW + 3403S)

SWEN J9quiay + 1075/50y

SUIEN SSoUIsSng + ydia50y'

Sui

 

<g doquaW OR .esueIL

 

ceca

           

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 93 of 191

NOLLOW $S2Z_¥I-HOP-996-YD-EL-L

Lv?

LIGIHXS:

S.NONNVHO IGNVUa

ee ZT'3 "beg

wo>'1eWbOss9Sp'e°Z13"|bseq

wor leWb6OsZ9Sp'eZT3|bse"q

Woo" !eWKOEZ9Sp°EZT'a]"bseq
vezt

 

PEEIEIGOEE

eZSZ6ZE0TS
LS9897bPTE
OL8SL7PL16
60ZEP9c8TS

JDOIYATIOH
YOA MIN
OA MAN

ANVaTIV

 

 

LYNOD AVY 606E
LIFULS LaTIvd 789
LFULS VAINAD 9ELE

LaTUS NI@ £66

23407 C SIWVE

LLANNAd W OR303us
UITSSHM YM Ad3dd3C
SNVA2 A Ld3a883H
SUAQNYS V YOLIIA

JOOHDS ANVLNAW313

JOOHIS AUVLNAWSTS AQAIHATIOH
OOHDS AYWLNJW3ITS HYOA MIN
TOOHIS ANVLNAWATA AYOA M3N

TOOHDS AYVINSWI1A ANYETY

Wd SEZ OLOZ/EL/L0

O10Z/E1/20
OLOZ/EL/20
O102/E1/20
O102/E1/20

STZPEEOSR

bI6zEE098
ZLZZTEEO9S
EELETEOSS
eELpeceass

99TOELET
O08é2ZeT
L62E7LET
SOSTELET

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 94 of 191

Original Channon Accounts

 

Enrollment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account # {Business Name Source :
4454224871CSOL CORP CSOL CORP TAB -
620199354|EW COPPERING & CO. EW COPPERING Act |
620354481|TRIGHM LAW TRIGHM LAW Act '
621696548|22ND CENTURY LIGHTING TWENTYSECOND CENTURY LIGHTING Act {
622592509] DOWNTOWN AFICIONADOS DOWNTOWN AFICIONADOS Act |
622892146| G SMITHING -G SMITHING Act |
622988178|N.G. STAPLES N.G. STAPLES Act
623108678] MOIRE PARTNERSHIP MOIRE PARTNERSHIP Act
623384144|JT FISH JT FISH Act }
623428273|NE JOHNS NE JOHNS Act |
623479404|BT AIRFRIARS BT AIRFRIARS Act
623727157|KEN CARYL MODELING KEN CARYL MODELING Act
623948854| DENTON AERODYNE DENTON AERODYNE Act
624382552|ROCKWALL C TESTING ‘ROCKWALL TESTING Act
624575644] DENVER SPRING & VALVE DENVER SPRING & VALVE Act
625384494] HITECK OF LOVELAND HITECK LOVELAND Act |
625396867|AZRAEL TECHWORKS AZRAEL TECHWORKS Act :
625513685] VERDE BLUE TECHNOLOGIES VERDE BLUE Act
625746183|CHRISTIAN CRAFTS CHRISTIAN CRAFTS Act ;
625988195|R R EAST RR EAST Act |
626078303|LAS CRUCES BARGAINS LAS CRUCES BARGAINS Act |
626142168|JON & SIMONS JON & SIMONS Act |
626576443| JONES INTERCYCLE JONES INTERCYCLE Act |
626805442|MID RANGE GEAR MID RANGE GEAR Act :
626822029|EE TRANSPORT EE TRANSPORT Act :
627657447|NORTH 7TH CRANE NORTH 7TH CRANE Act
628493669] BASTION DINING BASTION DINING Act
629089772|SOUTHERN SPINTRONICS SOUTHERN SPINTRONICS Act
629207597|SW STEEL SW STEEL Act
629459324] OMICRON CONSULTANTS OMICRON CONSULTANTS Act

Channon 1938

EXHIBIT

9
z
°
z
z
q
x
0
a
4
0

1:13-CR-966-JCH-KK 2255 MOTION

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 95 of 191

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

630375134/ EAST BASELINE GRAVEL EAST BASELINE GRAVEL
630504937] WHICKAMOLA CONSULTING WHICKAMOLA CONSULTING
631997074| KS GOLD KS GOLD

632365748] STATESIDE BAUXITE STATESIDE BAUXITE
63458454417 NORTH Z NORTH
635209399|PARADISE VALLEY STONE PARADISE VALLEY STONE
635529431|SMOKED BRISKET SMOKED BRISKET
635969075|CHARTRELL FILMS CHARTRELL FILMS
636011258|FUNKY PALUNKEY FUNKY PALUNKEY
636098981] PIMA-PINAL RECYCLING PIMA-PINAL RECYCLING
636673773]GILBERT ARBOR GILBERT ARBOR
636905534] AC BOX AC BOX

637154796| CHARCOAL DEVELOPERS CHARCOAL DEVELOPERS
637985744|SOONER VEG SOONER VEG

639347931] OCTONON CODEWORKS OCTONON CODEWORKS
639352102]WALL & TENSOR WALL & TENSOR
640820403]CHEYENNE INFORMATICS CHEYENNE INFORMATICS
640921854]T J ELECTRIC TJ ELECTRIC

641479128] JEFFERSON SIGNATURE JEFFERSON SIGNATURE
6415553631JM ORANGE JM ORANGE
642049194]PARK PLACE TECHNOLOGIES PARK PLACE TECHNOLOGIES
642373757|J.R.'S BARBECUE JR BARBECUE
642905074] PRION-GOLDWARE PRION-GOLDWARE
642910361|DG STOCK DG STOCK

643138158] HIGH SPEED STONE HIGH SPEED
643758679|W D CANDY W D CANDY

643910403] AURORA MOVIEWORKS AURORA MOVIEWORKS
643917963] WHITEWING INFOSPACE WHITEWING INFOSPACE
644861481)N. S. COAL NS COAL
644898547}LX POWER LX POWER
6449220061TACO TOTEM TACO TOTEM
645377125/CM SILVER #12 CM SILVER #12

 

645771818

Plano Favorites

PLANO FAVORITES

 

 

647439217

NORTH DALLAS TEXATRONICS

 

 

 

 

NORTH: DALLAS TEXATRONICS

Act
Act
Act’
Act
Act
Act
Web
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act

Channon 1939
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 96 of 191

 

648012993

CONVENIENT VIDEO

CONVENIENT VIDEO

 

648350066

14th Precint

14TH PRECINCT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

648352166| CM SILVER #26 C M SILVER
648972733|CHANDLER & BEAVIS CHANDLER BEAVIS
649048479|HOME DESPOT HOME DESPOT
649730326] MC CONSULTING Mi CONSULTING
650479157/ENGITEMPS ENGITEMPS:
650486889|TEMPE TEMPESTS TEMPE TEMPESTS
650774566] FRIENDS OF 719 FRIENDS SEVEN NINETEEN
651123321|CD WEST: CD WEST

652241131|303 PROPMASTERS 303 PROPMASTERS
652758037)NP MARBLE N P MARBLE
653887701|PIONEER 7 CONSULTING PIONEER 7 CONSULTING
654537518] MESQUITE TAXIPROS MESQUITE TAXIPROS
654988986|G13 CONSULTING G13 CONSULTING
655377611|M A Q TECHNOLOGIES M AQ TECHNOLOGIES
655725431] BEDGRAIN LAW | BEDGRAIN LAW
656690453|MCKELLIPS GROUP MCKELLIPS GROUP
656845902/AJ TOOL | AJTOOL
657362638|MIGHTY G VENTURES MIGHTY G VENTURES
657572535| FRISCO FOXES FRISCO FOXES

658092537| AMERICAN CLAY PRODUCTS AMERICAN CLAY PRODUCTS
712516003|CHEMIX CHEMIX CHEMIX CHEMIX
794701857] ARIZONA GREEN ARIZONA GREEN
795433732|SANDEEPSHWAWAR DECOR SANDEEPSHWAWAR DECOR
795885153] BOX FACTORY BOX FACTORY

795971912| ARIZONA GREEN #7 ARIZONA GREEN
795971939] TEXAS TRAFFIC TEXAS TRAFFIC
796085916| CREATIVE FIBERGLASS CREATIVE FIBERGLASS
796100796} MICRONE CONTACTS MICRONE CONTACTS
796100834|CRESTLINE TREATS CRESTLINE TREATS
796101172|SOUTHERN & ASSOCIATES SOUTHERN & ASSOCIATES
796134518|LATHE TURNERS OF HENDERSON LATHE TURNERS HENDERSON
796134674 LOW DESERT FLORAL

 

 

LOW DESERT FLORAL

Web
Act
Act
Act
Act

Web
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act
Act

Web

Web

Web

Web —

Web
Web
Web
Web
Web
Web
Web

Channon 1940
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 97 of 191

 

 

 

 

 

 

 

 

 

 

 

796147997|MOTRON VENTURES INC. MOTRON VENTURES
796155019/TELSPAR TELECOM TELSPAR TELECOM
796163798}DEAD DUCK DEVELOPMENT DEAD DUCK DEVELOPMENT
796164093)DELTA 3 INTERNET DESIGN DELTA 3 INTERNET DESIGN
796190477) FIGHTING FISHTAILS FIGHTING FISHTAILS
796190639| WINCHESTER HEADLIGHT WINCHESTER HEADLIGHT
796198559|SLC METRO DESK SLC METRO DESK
796198575} WATERSPOUT CINEMA WATERSPOUT CINEMA
796199474|DOS CAVRONES RESTAURANTS DOS CAVRONES RESTAURANTS
796200715|SUPREME INDUSTRIALS SUPREME INDUSTRIALS
796201258] BACKLOT DISCOUNTERS #4 BACKLOT DISCOUNTERS #4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

796204419] ANGRY HANK'S ROTISSERIE ANGRY HANK'S ROTISSERIE
796205679|ST. LOUIS METRODYNE ST. LOUIS METRODYNE
796207612] MMW CORP, MMW CORP. ;
796210478]/GRAVITAS ENTERTAINMENT GRAVITAS ENTERTAINMENT
796212055|DISSENTERS-OF MISSOURI DISSENTERS MISSOURI
796213337}SHOW ME OIL #118 SHOW ME OIL #118
796215259|YARROW MONEY SERVICES YARROW MONEY SERVICES
796216433|MARIO BROTHERS RENTALS MARIO BROTHERS RENTALS
796217057}IVY LEAGUE PREP SUPPLY IVY LEAGUE PREP SUPPLY
806254517]New Account no info on 2/14/11 :
815830717|New Account no info on 2/14/11 :
861203719}SAN FRANCISCO ELEMENTARY SCHOOL FRED ROSENTHAL
861203832|AUSTIN ELEMENTARY SCHOOL DEBORAH KING
861203972)LAS VEGAS ELEMENTARY SCHOOL

 

 

TYLER TORREZ:

Web
Web
Web
Web
Web
Web
Web
Web
Web
Web
Web
Web
Web; i
Web... :
Web

Web -
Web :
Web - :
Web | i
Web |; :
POS
POS
Web
Web
Web

Channon 1941
 

 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 98 of 191

From: Steven Gardner

Sent: Wednesday, December 23, 2015 8:43 AM
To: Moon Jr, Jeffrey P. (AQ) (FB)

Subject: Fwd How to Tell Enrollment Venue

Steven Gardner, CFE, CEFI

Manager - Corporate Investigations | Office Depot, inc =

CO)

 

 

 

 

CONFIDENTIALITY NOTICE The information contained in this emai and attached document(s} may contain canfidennal information that is
ntended only for the addressees) {f you are not the intended recipient, you are hereby advised that any disclosure. copying, distnibuton er the
taking of any achon im reliance upen the information is prohibited Hf you have recerved this email un error, please immediately nonfy the sender
and delete it from your system

went eeee ns lorwarded message ----------

From: Gale, Becky (shedircct)

_ Date: Mon, Jan 28, 2013 at 6:24 PM
Subject: How to Fell Enrollment Venue

To: “Gardner, Steven” -
Co: “Boady, Michael” +

Hi Steve,

Both accounts were Online enrollments via the consumer did themselves. Below is a list of all enrollment
sources and definitions that we thought would be helpful for your reference.

s AAD Admin Activation(In-store Enrollment) - Means account was activated by a Customer Service
agent prior to receiving the demos from TAB

 

© ACY) Consumer Activation(In-Store Enrollment) ~ Means account was activated by a member prior to
receiving the demos from Tab

® ADM Admin Enroll —- Customer Service Admin enrolled the member online BRANDI CHANNON'S
EXHIBIT

249

TNR
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2. Filed 03/11/19 Page 99 of 191

ASSOC » Member was enrolled thru the AssociatePerks file processing

© INSER - Current in-store enrollment process Uru POS

e Mobile Member enrolled thru Mobile App

® POS only received transaction thru POS. Member never accessed account online to provide demos.
e TAB Old in-store enrollment thru paper form & process by Tab Services.

e SSO - Consumer online enrollment thru OtficeMax.com

© WEB & CONENR.~ Member enrollmentibru online process.

Thanks,

7
<

Becks

Becky Gale

Se. Client Services Manager

SEECDireet

Confidentiahiv Notice:

 Confidentat gad aay Pe dosall pradkued fois aitordied dels ton thie aitigsscctsd Aye res to

Che antormanon argue clare maabitveouge is SHO Pirsct bob k
riba oa cr anv cater Paki ar

Shen Bterhat cleaadiiiig Hatt hossece Py athens ches oootaithorved Hoa are set the adended rcapiere ais ad hatte. Copy

wodatiane co tos profebiial and aus Pe onion fal fo veu hase icceteed dis Qonmnacubn i ei please nh

   

Pods whesidichs Pes gepfs cae the

 

sod So tei ofr ea Meng PTET

From: Becky Gale

Sent; Monday, January 28, 2013 4:10 PM ete eeete tat eee
To: ‘Gardner, Steven’

Cc: Boady, Michael

Subject: RE: Information on Bargle connected MP account

Channon_3851
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 100 of 191
Case 1:13-cr-00966-JCH-KK ~Document 421~ Filed 01/20/17 Page 35 of 126

COURT102020160931_Channon Sent enci ng. t xt
5 And that is over at the top of page 1, 002.
6 And then on 1, 002:
7 “And you have no evidence that Ms. Channon
8 ever used a conputer in this alleged conspiracy,
9 correct ?"
0 Answer:
11 "Yeah. | have no idea whether she used a
12 computer or not."
13 =——~—S Then also pertaining to Agent Brody's =
14 testimony, Your Honor -- and I'll be referring to
15 pages 1,010 through -- 1,010, 1,011, 1,013 -- excuse
16 me. Yeah. 1,110, 1, 111.
17 And you may renenber | asked Agent Br ody
18 about the search warrant affidavit and went through
19 howlong the affidavit was. And! asked himif he
20 ~remenbers it had 101 paragraphs. He answered "Yes."
21 This is page 1, 110.
22 And | asked:
23 "And do you also remenber that Ms. Channon

24 was mentioned in only three paragraphs?”

25 Answer:
40
1 "Yes, that's correct, sir."
2 And the next question | asked:
3 “And do you renenber that you identifi ed,
4 quote, the perpetrator of the fraud schere was
5 Matthew Channon?"
6 Answer:
7 "Correct. That's correct, sir."
“on eoneon Bag ggg BB > eT se im Se

EXHIBIT

250

retain
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 101 of 191
Case 1:13-cr-00966-JCH-KK Document 421 Filed 01/20/17 Page 36 of 126

10
11
12
13
14
15
16
17

48
19
20
21
22
23
24
25

oa
oO ON Oo nN fF WO DNDN =

—_
—_

CQURT102020160931_Channon Sent enci ng. t xt
And | asked him

"Do you remenber saying that the over 4, 500
MaxPerks accounts believed to have been created by
Channon, meaning Matt Channon?"

Answer:

"That's correct, sir."

Over on page 1,111 my question to Agent
Br ody:

"And it covered -- and it covered fromthe

PayPal records in eBay to creation of accounts and

your -- your under - oath st at erent was you bel i eved
Matt Channon was the one behind that."

Answer:

"That's correct, sir."

And, Your Honor, we had Ms. Channon's --
evidence of Ms. Channon's staterent that she provi ded
at the time that the search warrant was executed at
her residence. And the Court may rerenber that

41

.Ms.. Channon. -had-i-ndi-cat-ed.-i-n. that... st-at-erent.. t-hat.. ---

to the FBI, as testified to at trial, that she
indicated that whatever the FBI was there for that
day, that she wants to be blamed for it and it was
her who did it.

She loves her husband very much. She was
just at that point in time recently married.

And the rest of her statement -- and again,
I'marguing pertaining to minor role, Your Honor --
is infused wth her recognition of being i nvol ved,

according to this statement. But she adnits to doing
Page 36

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 102 of 191
Case 1:13-cr-00966-JCH-KK Document 421 Filed 01/20/17 Page 37 of 126

12
13
14
15
16
17
18
19
20
at

a

23
24
25

—

nk —_ — —_ ‘
ons O09 06 ODN DO HO F&F HO DN

md
i

COURT102020160931_Channon Sent enci ng. t xt
things in this statement that didn't happen

The evi dence presented at trial, for
inst ance pertaining to the purchase of the ink, did
not include any testimony about Brandi Channon. Yet
she wants to include herself, according to the FBI
version of her statement, in that. And she says
"they."

But the evidence presented has no
invol verent by her.

She also adnitted in that statement that in

creating the accounts they would create these

accounts, quote, by hand.
And the evidence at trial was, of course,
that they were created not by hand, but by some kind
42

of a computer programor whatever the word would be,
script or whatever, and that none of them were
created by hand.

So her statement -- also the reality is is

that of...a ni-nor._rol.e...... The.i.naccuracies,..the oo...

wIllingness to want to join her husband, who she
loves very much, created some inaccuracies in her
statement when one | ooks at the evi dence.

So she -- Ms. Channon did not have any
central role. She had no independent control.
Not hing she did was indi spensabl e.

There were -- in my recollection, there
were some days at trial, Your Honor, where her namre
was even barely mentioned, and M. Channon's is

Page 37
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 103 of 191

Diana Parker — Direct by Ms. Kastrin

 

 

WwW NH

as

11
12
13
14
15
16
17
18

19.

20
21
22
23
24

25

“we go.

THE COURT: Yes?

MR. ROBERT: On cross-examination, if it's
okay with the Court, Mr. Hotchkiss is going to go
first and I'll go second.

THE COURT: That's fine.

MR. ROBERT: Okay.

(End of bench conference.)

THE COURT: All right. Exhibit 151 is

admitted.

MS. KASTRIN: Your Honor, we are going to
need to approach for the next item as well.

THE COURT: All right. Come forward.

(Bench discussion:)

MS. KASTRIN: So the next item we wanted to
bring in through her is Government's Exhibit 156,
which we know is the subject of an objection, and so
we wanted to bring it up with the Court before

PE EMGEMG: Ltr bth er ie mettre natn nti ea

THE COURT: So what's 156?

MS. KASTRIN: 156 is -- it is notes that
were found -- that we will establish were found ona
desk inside the office. This is the -- what we have

called the to-do list that includes reference toa

Staples scrip program.

 

=

PAUL BACA, OFFICIAL COURT REPORTER

 

Page 722

 

BRANDI CHANNON'S
EXHIBIT

251

LCC NTTN NATTA T TIES
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 104 of 191

Diana Parker - Direct by Ms. Kastrin

 

 

W DN

10
11
12
13
14
15
16
17
18
19

50°

21
22
23
24
25

Page 723

And this goes to our ~~ the theory of
prosecution that, in order to execute the scheme,
that they were -- that Defendant Matthew Channon
actually wrote programs to do it. And this makes
it -- this lends credence to our theory, when he's
making a note to Staples scrip program, that that is
something that he did.

MR. ROBERT: And the government's
misunderstanding of that word is one of the reasons
it shouldn't be admitted.

- Serip, as you probably know, is a word that
goes back to, well, gosh, anything -- military scrip,
company scrip. Scrip, without a T, is a word that
refers to a currency of limited distribution.

In other words, that's what this means.

THE COURT: So what does Staples scrip
program refer to?

MR. ROBERT: What Mr. Channon refers to as
scrip is whatever the rewards are. So he's referring

“to company money as scrip Te

Now, this has nothing to do with the
writing of a computer program.

Moreover, it relates to something that's
offered for purpose of establishing propensity rather

than anything legitimately admissible.

 

PAUL BACA, OFFICIAL. COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 105 of 191

Diana Parker - Direct by Ms. Kastrin

 

 

Ww Nh

10

11:

12
13
14
15
16
17
18
19

20...

21
22
23
24

25

Page 724

And so this thing is significantly

‘prejudicial, and that it introduces Staples into the

mix, which we strongly object to as being violative
of 403 and the relevance of this.

So 403 takes into account the significance
of the probative value. If it's small, then the
significance of unfair prejudice doesn't have to be
enormous.

This thing has very little probative value

and enormous potential for unfair prejudice, and so

THE COURT: So --
MR. ROBERT: And it will confuse the jury.
Because if the prosecution misunderstands it, they
certainly will.
THE COURT: Okay. So you explained what
Staples scrip program means.
What does burn some scrip mean? It's
another reference.
_ MR. ROBERT: Spend some money. 0...
THE COURT: Okay.
MS. KASTRIN: And so we haven't
misapprehended what a scrip is. We actually dropped
a footnote on our initial filing on this explaining

that we understood exactly what scrip means.

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 106 of 191

Diana Parker - Direct by Ms. Kastrin

 

 

14
15
16
17
18
19
20

22
23
24

25

Page 725
MR. ROBERT: Well, then, the explanation
that --
MS. KASTRIN: The” fact” of a program that is
going to be used for Staples coupons or something of
limited value is exactly what we're saying makes this
relevant.
It shows he's writing a program or getting
some kind of program involving couponing or scrip or
a chit, or however you want to refer to it, involving
an office supply store.
I would note, for purposes of 403, that in
-doing..the balancing,...you're.supposed..to..give.it..its
maximum probative value against its minimum
reasonable prejudicial value, and that this goes to
MO. It goes to permissible purposes under 404 (b).
THE COURT: Well, it sounded earlier like
it went to propensity. Are you saying --
MS. KASTRIN: Well, the fact that something
can go to propensity doesn't mean it's excludable
under 404(b). It's only excludable if it can only go
to propensity. eee
THE COURT: So what does it go to?
MS. KASTRIN: It goes to his MO. The fact
that we think this goes to the way that he was

executing this type of a scheme and using a computer

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 107 of 191

Diana Parker - Direct by Ms. Kastrin

 

 

& Ww Nh

Oo oO

11

12

13
14
15
16
17
18
19
20
21
22
23
24

25

Page 726
and writing a program. And that -- the fact that he
had the knowledge and intent and opportunity to do
it. We've noticed it up for proper purposes. _

The fact that something can -- you know, a
propensity inference can be drawn, the Tenth Circuit
has clearly said that it's only -- if that is the
only purpose for which it's offered, that it
shouldn't be brought in under 404 (b.)

So we believe that we noticed it up and
will be offering for proper purpose.

We would be fine with a limiting
instruction, if the Court wanted to do -- if the
“Jofence wante chee Sues

And we don't believe that it is
substantially more prejudicial than it is probative.

MR. ROBERT: I predict that if this is
admitted we'll be hearing from the prosecution during
closing argument that that's exactly what this means.

And it's extraordinary to me that the
prosecution extrapolates such information from an
obviously ambiguous statement. Okay?

program.

OfficeMax had a rewards program.

Staples had a rewards program.

That's what that program refers to.

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 108 of 191

Diana Parker - Direct by Ms. Kastrin

 

 

10
1i
12

130

14
15
16
17
18
19
20
21
22

53

24

25

“And this is -— oo

Page 727

The prosecution wants to cause it to refer
to the writing of a computer program.

This highlights the confusion that this

introduces. into..this..evidence......And..confusing.the

jury is not the purpose of the Rules of Evidence.

The 403 prejudice -- the notion of
propensity is a factor that the Court can consider in
determining whether the danger of unfair prejudice
exceeds probative value.

The import that the prosecution gives to
this is completely misplaced, is misunderstood, and
will be misunderstood by the jury, so I object.

THE COURT: All rights
MR. HOTCHKISS: I adopt what Mr. Roberts'
arguments are.

THE COURT: Anything else?

MS. KASTRIN: No, nothing further on this.

THE COURT: Well, we've heard testimony
about scrip. I mean, I heard Mr. Gardner talk about
scrip.

MS. KASTRIN: So that is a different
version, so -- he was talking about script, with a T.
THE COURT: I wasn't clear about that.

MS. KASTRIN: Yeah. So he has -- there

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 109 of 191

Diana Parker - Direct by Ms. Kastrin

 

 

10
11
12

13

14...

15
16
17
18
19
20
21
22

23

24

25

Page 728
is -- I mean, I will admit that there are two words
that are similar in this.

But he has talked about rewards and
coupons, and that's what this scrip goes to.

~ And-if-they-want’tovsay’that~this means”
something else, they are more than welcome to put on
evidence and cross-examine and do that.

MR. ROBERT: We shouldn't be required to
put on evidence in order to undo the confusion sewn
by the prosecution.

THE COURT: Well, you certainly are not
required to put on evidence. That, I agree with.

Well, clearly, propensity evidence would
not be admitted... .But.the. Court.understands that the
evidence is being offered to prove MO, motive,
opportunity, knowledge, things of that nature, and
those purposes are permitted.

So then the question is whether or not the
prejudice is -- the probative value is outweighed by
the prejudice.

And given what has -- what the Court has
heard thus far, I don't think that the prejudice of
Exhibit 156 outweighs the probative value, so the
Court will admit 156.

MS. KASTRIN: Thank you.

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 110 of 191

 

6/2004- | [005
44 , COLABIA
DR SE

yull cedi it re
y_ bills

ia surat

p
pa
switch
cBey i,
send off le bees

- MySYMBICORT.com

S\ mbicort
Symbicoto

Inhalation Aerosol

Please see accompanying full Prescribing Information,
including boxed WARNING.

welecys eH

keMA
ASPE1

ports

253042 8/07

US ‘nel MA4
Hos ba

i
i

Sic yan ae Be

 

     

BRANDI CHANNON'S
EXHIBIT
1:13-CR-966-JCH-KK 2255 MOTION

    

Pulmicort®

 

(budesonide inhalation suspension)

dds,
a

 

CAUTION: ADRENAL INSUFFICIENCY MAY OCCUR WHEN
TRANSFERRING PATIENTS FROM SYSTEMIC CORTICOSTEROIDS
(see WARNINGS in accompanying full Prescribing Information).

 

201863

GOVERNMENT |.
EXHIBIT

 

156

Channon 3048

 

 
Steven Gardner - Direct by Ms. Vierbuchen

 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 111 of 191

 

 

11
12
13
14
15
16
17
18
19
20

21-.

22
23
24
25

And then in June you have about 180 of them

opened.

And then it transitions into these Bargle
accounts. And these Bargle accounts continue through
June, July, August.

And then in August they transition over to
Garble and continue in Garble until through Sep- --
until September of 2010, or through there.

And then on the right, this column displays
the single highest enrollment date. What we mean is,

when you look at one particular date for that e-mail

“sequence, how many accounts were opened on that day,

or on any -- on the highest date.

So in March, there was one day in March
where 63 teechur accounts were opened.
Q. How about the one where there's 97?
A. Yes. That's the Bargle. So in July of 2010 on
one day there was 97 accounts opened.
Q. So in one day, of the 1,001 -- well, the 1,107

Bargle accounts that were opened in July, 97 of those

-1,107 were. opened--on--a-~ single-day? i se

A. Yes.
Q. Did you -- did this mean anything to you?
A. To me, it meant that there was most likely some

sort of a computer script at work here. For somebodv

ve

PAUL BACA, OFFICIAL COURT REPORTER

Page 401

 

  

BRANDI CHANNON'S
EXHIBIT

253

rel
1:13-CR-966-JCH-KK 2255 MOTION

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 112 of 191

Steven Gardner - Direct by Ms. Vierbuchen

 

 

10
11
12
13
14
15
16
17
18
19
20

21

5

23
24
25

Page 402
to open this many and have one person or even a
couple of people opening that many accounts in a day,
they're .going. to.be.sitting..at..a.computer.for.a .very
long period of time.

MS. VIERBUCHEN: The Court's indulgence for
one moment.

I would like to go back to Government's
Exhibit 4, please, Agent Moon, and I would like for
you to pull up page 31.

I would like to concentrate on this area
here, Agent Moon, that I've just circled. So if you
could do your best to blow it up as much as you can
without -- okay.

BY MS. VIERBUCHEN:

Q. I am going to ask you: What is the -- this

column header is supposed to be for what?

A. This is supposed to be for the name of the

person. I can highlight that.

Q. And I see -- go ahead.

A. So this, where I highlighted that half circle,

this supposed -- this is the name information for the

customer. So Steven Gardner would be in there.
We noticed this, where there's actually an

e-mail address in here, and then a name, which a

normal person would not do that. So we wouldn't -- I

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 113 of 191

Steven Gardner - Direct by Ms. Vierbuchen

 

 

10
11
12
13
14
15
16
17
18
19
20
21

2200 wn.

23
24

25

Page 403
would not assume a normal person would put that in
there.

It also made us believe that, you know,

‘there's probably something going on from a computer

standpoint. This is more -- almost like a script,
maybe, putting in the wrong information.

MS. VIERBUCHEN: Can we go all the way over
just to see what e-mail chain this is associated
with?

BY MS. VIERBUCHEN:

Q. And so that naming convention is associated
with what?

SBE Bar ep crm orton enna nace
Q. The Bargle e-mail?

A. Correct.

Q. Okay.

MS. VIERBUCHEN: Let's go to page 1 of this
exhibit.

THE COURT: Can you remove that
highlighting, Mr. Gardner, please?
MS. VIERBUCHEN: I think I just did.
THE. COURT :....You..did...Yes,.it's. gone.....
It's at page 1. And if you could scroll

down, Agent Moon.

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 114 of 191

Steven Gardner - Cross by Mr. Robbenhaar

 

 

10
11
12

13

15
16
17
18
19
20
21

22

23 _

24

25

Page 990
Q. There's no evidence to that, right?
A. ' That I would have, no.
Q. And individuals who made purchases that did not
have MaxPerks accounts, those -- those purchases

“would never have been claimed, right? ~~

A. Can you repeat that question?

Q. Yeah. An individual who doesn't have a
MaxPerks account, obviously, that person would not
have gone online or even at the store claimed that
towards his or her MaxPerks rewards account?

A. Yeah. If they didn't have a MaxPerks account

they're not going to ever claim that transaction.

Q. Right. So we saw evidence in this case
“regarding individuals--whe-~-had--signed-the----on credit
card purchases, for example, the signature -- the

signature block?

A. Correct.

Q. Now that individual presumably didn't have a
MaxPerks account number, right?

A. I would assume they didn't. Otherwise, they --

they called, they wouldn't be getting credit for it.

 

Q. That individual didn't suffer any loss, right?
As. Not to my knowledge. on

Q. Okay. Now, Mr. Gardner, you testified in this

case that -- something about a computer script versus

 

BRAND! CHANNON’S
EXHIBIT

 

mm

PAUL BACA, OFFICIAL COURT REPORTER 254

ed
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 115 of 191

Steven Gardner - Cross by Mr. Robbenhaar

 

 

10
11
12
13

14

15...

16
17
18
19
20
21
22
23

24

25

Page 991
a scrip. One, the P with -- and then the script
without --
A. T think --

MS. VIERBUCHEN: Objection, Your Honor.
That's facts not in evidence.

THE COURT?” T dGon'tt recaTl it” being
mentioned. Sustained.

MR. ROBBENHAAR: All right.
BY MR. ROBBENHAAR:
Q. Now, Mr. Gardner, you remember testifying about
this so-called Texas trip in 2011, July?
A. Yes, I do.
Q. All right. And I have a couple of questions to
ask you about that.
JI.believe.you. testified.that.on. July 15..
there was a purchase made -- a transaction at an
Albuquerque OfficeMax store?
A. Okay. If I -- I assume that's correct.
Q. Okay. If I showed you -- if I showed you an
exhibit, would you be able to be more clear?
A. Yeah.
QO. All right.

MR. ROBBENHAAR: If we could pull up 109,

please.

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
 

19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 116 of 191

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

”
>
z
2
ze
<a
b=
Enrollment Information for Group 2 Accounts (Teechur, Coach, Bargle, Garble and Elementary Accounts} —™*
Member 1D Name Contact Name Address City State Zip Phone Email Address. a ul
860141493 WAYNE ELEMENTARY SCHOOL - KRISTINE D BOWDEN 2995 STONE LN WAYNE 190880001}6104014308 z
860141558 ORLANDO ELEMENTARY SCHOOL ICHARLES ¥ CORDERO 14228 STONEYBROOK ROAD ORLANDO. 32810 3215493341 _[c.o.a.c.h.1.2.3.4.5.678@gr 4s
860141736 DECATUR ELEMENTARY SCHOOL WILLIAM | LYNN 1323 STROOP HILL ROAD DECATUR 30030 4048394424 _|c.0.a.ch123456,78@gmai
860141833 DALLAS ELEMENTARY SCHOOL HAYDEN C SNYDER 804 STONEY LANE DALLAS 75204 9729672369 _|c.0.ac.h123456.78@gmal a
860142058 DERRY ELEMENTARY SCHOOL CRYSTAL J BOGGS 4354 ELLIOTT STREET DERRY 03038 6035490328 [c.0.a.c.h123456.78@gm
860142139 CARROLL ELEMENTARY SCHOOL WILLIAM A HERNDON. 287 CENTENNIAL FARM ROAD CARROLL 51401 74127900007 __|c.0.ach.123456.78@gmail. cm VUreepeuae
860142198 CHICAGO ELEMENTARY SCHOOL EMMITT C HULINGS. 1327 OAKMOUND DRIVE CHICAGO. 60605 7734280156 _|c.0.a.ch.123456.78@gmall.com 06/03/2010
860142295 DECATUR ELEMENTARY SCHOOL DONALD M JACKSON 2607 COLLEGE STREET DECATUR 30030 4043759350 _[c.o.ac.h.123456,78@gmail.com 06/03/2010
[860142392 PHOENIX ELEMENTARY SCHOOL BARBARA C HART 3847 COPLIN AVENUE PHOENIX 85034 6025585192 jc.0.a.c.h.123456.78@gmail.com 06/03/2010
860142473 HAMMON ELEMENTARY SCHOOL OLIVER ¥ MILLER 1673 CODY RIDGE ROAD HAMMON 73650 5804734569 _|c.o.ach2.23456. il.com 06/03/2010
860142554 REDMOND ELEMENTARY SCHOOL WANDA M DAWSON 825 RACCOON RUN REDMOND. 98052 2068412261 _|c.o.a.ch1.23456. ilcom 06/04/2010
860142678 DAYTON ELEMENTARY SCHOOL PATRICIA M SMITH 130 HARTER STREET DAYTON 45402 9376243783 __ |c.o.ac.h1.23456,78@gmail.com 06/04/2010
860142716 NORCROSS ELEMENTARY SCHOOL PATRICK $ KOTT. 144 EDINGTON DRIVE NORCROSS 30071 6787603034 _|c.o.a.c.h1.23456. il.com 06/04/2010
860142775 FAYETTEVILLE ELEMENTARY SCHOOL JEREMY B SIMMONS 2264 RAY COURT FAYETTEVILLE 28306 9103721156 __|c.0.a.ch.1.23456.78@gmail.com 06/04/2010
860142813 CLEBURNE ELEMENTARY SCHOOL LORRAINE J WILLIAMSON 1571 CLAIR STREET CLEBURNE 76031 2546779162 _|c.o.ac.h.1.23456.7 com 06/04/2010
860142872 SAN DIEGO ELEMENTARY SCHOOL IRENE R CHANEY 2742 POPLAR AVENUE SAN DIEGO 92117 196060297 __{c.0.a.c.h.1,23456.78@gmail.com 06/04/2010
860142899 LITTLE ROCK ELEMENTARY SCHOOL BARBARA B SMITH 4993 MASONIC HILL ROAD LITTLE ROCK 72209 15158251 _|c.o.ach12.3456. com 06/04/2010
860142937 [ALHAMBRA ELEMENTARY SCHGOL STEVEN A CHANOLER 4367 RAINBOW ROAD [ALHAMBRA 91802 6262810827 _{c.o.a.ch12.3456. il.com 06/04/2010
860142953 PALMER ELEMENTARY SCHOOL: CARLA S RIST 41490 TIMBERCREST ROAD PALMER 99645 9977460668 _|[c:o.ac.h12.3456.78@gmail.com 06/04/2010
860143038 NASHVILLE ELEMENTARY SCHOOL SIMMIE | YOON 74407 HIDDEN POND ROAD NASHVILLE [37201 6257424543 _[c.o.a.c.h12.3456. a6 /04/2010
[860149397 DES MOINES ELEMENTARY SCHOOL BARGLE12345678@GMAILCOM 0 ANDREWS 2079 JENNA LANE DES MOINES 50309 $152418252__[b.argle12345678@gma 06/04/2010
[860149672 CAMDEN ELEMENTARY SCHOOL BARGLE12345678@GMAILCOM B MARTINEZ 1118 LAKE ROAD [CAMDEN 08104 6093299612 _[ba.rgle12345678@gm: 06/04/2010
[860149877 LOS ANGELES ELEMENTARY SCHOOL BARGLE12345678@GMAILCO K WIGGINS 156 PROSPECT VALLEY ROAD LOS ANGELES 90017 3108952831 _|b.a.rgle12345678@gmail.com 06/04/2010
860150034 MANHATTAN ELEMENTARY SCHOOL BARGLE12345678@GMAILCOM N UPDEGRAFF 1142 HENRY FORD AVENUE NEW YORK 10016 9279939817 _[bar.gle1234567 [com 06/04/2010
860150212 EVANSVILLE ELEMENTARY SCHOOL BARGLE12345678@GMAILCO J LAWERENCE 71394 CHARACK ROAD EVANSVILLE 47708 8122536872 _[b.ar.gle123456. il.com 06/04/2010
860150395, SPANISH FORT ELEMENTARY SCHOOL BARGLE12345678@GMAILCO M CALLEN 4133 LONELY OAK DRIVE SPANISH FORT 36527 2516250973 _|ba.r.giel23456 il.com 06/04/2010
860150654 STANLEY ELEMENTARY SCHOOL BARGLE12345678@GMAILC W GAMBLE 2632 COFFMAN ALLEY STANLEY 42375 [2707641424 _[b.a.r.glei2345678@gmail.com 06/04/2010
860150859 [OKLAHOMA CITY ELEMENTARY SCHOOL BARGLE1234S678@GMAILCOM J HOLDSWORTH 1722 RUCKMAN ROAD [OKLAHOMA CITY [73113 14057529225 _[barg.le123456 com (06/04/2010
860269279 DURHAM ELEMENTARY SCHOOL MARGARET GERLACH 419 STRATFORD COURT DURHAM 27713 9196852099 _[b.argle.123456 il.com 06/14/2010
860269333 RICHMOND ELEMENTARY SCHGOL DANIEL | JOHNSON 3039 COULTER LANE RICHMOND 23224 8042339395 —_[b.ar.gle.123456 i.com 06/14/2010
860269554 BIRMINGHAM ELEMENTARY SCHOOL REGGIE M RUFUS 1127 BROOKSIDE DRIVE BIRMINGHAM 35203 2052531074 _[ba.r.gle.123456 com 06/14/2010
860269678 PUEBLO ELEMENTARY SCHOOL ANDREA D CHRISTENSEN 1517 BERRY STREET PUEBLO 81003 7295847679 _[b.a.r.gle.123456 com 06/14/2010
860269759 ANDREWS ELEMENTARY SCHOOL MARK L JARVIS 2580 HANNAH STREET ANDREWS 28901 8283215644 _[b.arg.le.12345678@gmail.com 06/14/2010
860269937 CEDAR CITY ELEMENTARY SCHOOL CHRIS J JOHNSON 4243 LANG AVENUE CEDAR CITY 84720 6216 _ [ba.rg.le.1234567 com 06/14/2010
1860270072 BIRMINGHAM ELEMENTARY SCHOOL MARVIN E LITTLE 1175 STROTHER STREET BIRMINGHAM 35212 2055924076 _|b.a.rg.le.123456. il.com 06/14/2010
[860270153 DENVER ELEMENTARY SCHOOL ARTHUR L MALVEAUX 1977 SNIDER STREET DENVER [80205 7202139800 _[bar.g.le.12345678@gmail.com 06/14/2010
860270277 SAINT PAUL ELEMENTARY SCHQOL IRENE K NELSON 3576 B STREET SAINT PAUL 55105, 6516982186 _[b.ar.g.le.12345678@gmail.com 06/14/2010
860270358 WASHINGTON ELEMENTARY SCHOOL JEFFREY V SAX [668 GOLDCLIFF CIRCLE WASHINGTON 20032 [2025634939 _[ba.r-g.le.123456 il.com 06/14/2010
860270455 RIO VISTA ELEMENTARY SCHOGL ANNIE J SANTOS 1412 WALDECK STREET RIO VISTA 76093 8173730244 a0 com 06/14/2010
860270633 CONCORD ELEMENTARY SCHOOL ROBERT L LONG 12494 SHEARWOOD FOREST DRIVE CONCORD 03301 6032285899 _[bargl.e.123456. il.com 06/14/2010
860270714 SHEBOYGAN FALLS ELEMENTARY SCHOOL DAVID R GALLAHER 11268 JOSEPH STREET SHEBOYGAN FALLS 53085 2628502973 _|b.argl.e.123456 il. com 06/14/2010
860270854 CHASSELL ELEMENTARY SCHOOL JAY N NEWMAN 4789 WOOD DUCK DRIVE CHASSELL 49916 9064811936 _[ba.rgl.e.123456 il.com 06/14/2010
860270935 PLEASANTVILLE ELEMENTARY SCHOOL EDWARD K SUMMERS, {1334 WATSON STREET PLEASANTVILLE 08232 6097612402 _|b.a.rgl.e.123456 il.com 06/14/2010
860271052 RUSSELLVILLE ELEMENTARY SCHOOL BARBARA J SCARBOROUGH 2498 CAMBRIDGE COURT RUSSELLVILLE 72801 4799680301 __|bar-gl.e.123456. il.com 06/14/2010
[860271133 [OAKLAND ELEMENTARY SCHOOL [ANGELA P PALMER 566 CLIFFORD STREET OAKLAND sa612 5106487222 _[b.ar.gl.e.123456. i.com 06/14/2010
(860271192 CHICAGO ELEMENTARY SCHOOL SCOTT B GRIFFIN 2109 TATOR PATCH ROAD CHICAGO 60605 3128804009 _|ba.r-gl.e.123456 i.com 06/14/2010
860271419 SEWICKLEY ELEMENTARY SCHOOL HAROLD N GIST 948 STUART STREET SEWICKLEY 15143 7244177299 ar gle.123456 ilcom 06/14/2010
860271478 DAVENPORT ELEMENTARY SCHOOL MARIA J COOK 2753 LANGTOWN ROAD DAVENPORT 52804 5638238473 _|barg.|.e.12345678@gmail.com 06/14/2010
860271575, BIRMINGHAM ELEMENTARY SCHOOL SHARON B PIERCE 1301 STROTHER STREET BIRMINGHAM 35203 2056604381 __|ba.rg.l.e.1234567 il.com 06/14/2010
[860271699 BIRMINGHAM ELEMENTARY SCHOOL RAY D HAYNES [4333 FERRY STREET BIRMINGHAM [35222 2567389763 com 06/14/2010
[860271877 GARY ELEMENTARY SCHOOL WILLIAM M BAINTER 4834 JADEWOOD DRIVE GARY 46403 2199384820 com 06/14/2010
860271958 OLYMPIA ELEMENTARY SCHOOL KENNETH D KNOWLES 12914 PINNICKINICK STREET OLYMPIA 98501 3607890561 com 06/14/2010
1860272156 LOS ANGELES ELEMENTARY SCHOOL AIMEE M OLIVE 4152 GLENDALE AVENUE LOS ANGELES [90017 8187403799 06/14/2010
860272679 SUGAR LAND ELEMENTARY SCHOOL JANET N MONCRIEF 4823 RICHLAND AVENUE ISUGAR LAND 77487 2813402239 __[bargie1.2345678@gm: (06/14/2010
860272733 JACKSON ELEMENTARY SCHOOL JANICE A FEDERICO 1405S MELVILLE STREET JACKSON 38301 7315195651 _{b.argiel.234567 il.com 06/14/2010
860272857 MIAMI ELEMENTARY SCHOOL ANNA D GEORGE [4302 TYLER AVENUE MIAMI 33145 3052854483 _|ba.rgle1.23456 il.com 06/14/2010
860272997 NORTH GREENBUSH ELEMENTARY SCHOOL GARY E CRAIG 3726 OAK DRIVE RENSSELAER 12144 5186100385 _|b.a.rgle1.2345678@gm 06/14/2010
860273039 MILWAUKEE ELEMENTARY SCHOOL INA M JACKSON 1400 FAIRFIELD ROAD MILWAUKEE $3202 2626727084 _[bar.gle1.2345678@gma 06/14/2010
860273098 EAGAN ELEMENTARY SCHOOL MAVIS D WALDRON 1098 MURPHY COURT SAINT PAUL 55121 9522018545 _[b.ar.gle1.23456 ‘com 06/24/2010
860273152 SAN FRANCISCO ELEMENTARY SCHOOL LORENE J ESTES 138 HARRISON STREET SAN FRANCISCO cA 94105 4155919970 __[b.a.r.gle1.23456 il.com 06/14/2010
860273195 LITTLE ROCK ELEMENTARY SCHOOL MABLE J WASHINGTON 2420 BARRINGTON COURT LITTLE ROCK AR 72212 8705494360 _|barg.le1.23456 i.com 06/14/2010

       

3-CR-966-JCH-KK 2255 MOTION
 

19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 117 of 191

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9%
Zz
2
ze
¢s
a=
Enrollment Information for Group 2 Accounts (Teechur, Coach, Bargle, Garbla and Elementary Accounts} -_*%
Member ID Name Contact Name Address City State Zip Phone a ul
860664135 LAS VEGAS ELEMENTARY SCHOOL TIM L HOWARD 3423 SUNRISE ROAD LAS VEGAS NV 89119 7028095329 _|b.a.rglei.23.4.5.678@gmife
1860664275 LAKE CHARLES ELEMENTARY SCHOOL BARGLE12345678@GMAIL J GARRETT 4970 SARAH DRIVE LAKE CHARLES vA 70601 3374218622 _[bar.gle1.23.4.5.678@gma é
860664798 FORT WORTH ELEMENTARY SCHOOL CURTIS A HUNT 2803 BAKER AVENUE FORT WORTH x 76102 8178334817 _|ba.r.gle1,23.4.5.678@gmi
860665158 CINCINNATI ELEMENTARY SCHOOL SEAN J ALLEN 2754 WALNUT HILL DRIVE CINCINNATI OH 45230 5132324238 __[b.a.r.gle1.23.4.5.678@gm a
860665697 EAST LANSING ELEMENTARY SCHOOL RICHARD K MOFFITT 3890 JOHN AVENUE EAST LANSING MI 48823 5179074299 _jb.arg.le1.23.4.5.678@gmi
860666014 MURRELLS INLET ELEMENTARY SCHOOL LAURA C ROGER 333 KHALE STREET MURRELLS INLET sc 29576 8436523427 _|b.a.rg.le1.23.4.5.678@gm.
860666332 DAVISON ELEMENTARY SCHOOL JOHN N WILSON 677 PERRY STREET DAVISON MI 48423 8106534825 _[bar.g.le1.23.4.5.6 il.com 07/15/2010
860666758 SUGAR LAND ELEMENTARY SCHOOL SHANE S WILLIAMSON 1044 MICHAEL STREET SUGAR LAND. Tx 77478 7137369786 _|b.ar.g.le1.23.4.5.6 i 07/15/2010
860667134 PITTSBURGH ELEMENTARY SCHOOL VIOLA R WOLTERS 2766 LUCKY DUCK DRIVE PITTSBURGH PA 15222 4128749560 | ba.t.g-le1.23.4.5.678@gmail.com 07/15/2010
860667436 FAIRFAX ELEMENTARY SCHOOL BARGLE12345678@GM V HAWKIN 1940 ASHFORD DRIVE FAIRFAX VA 22030 7036917186 _{b.a.r.g.le1.23.4.5.678@gmail.com _|07/15/2010
860667673 ARLINGTON HEIGHTS ELEMENTARY SCHOOL JAMES P LATHAM 1748 JADEWOOD DRIVE ARLINGTON HEIGHTS IL 60005 2245436773 _|bargl.e2.23.4.5.6 il.com 07/15/2010
860667975 FAYETTEVILLE ELEMENTARY SCHOOL JOHN J GREER 2748 JENNIFER LANE FAYETTEVILLE NC 28302 9195048300 __{b.argl.e1.23.4.5.678@gmail.com 07/15/2010
[860668254 |ATLANTA ELEMENTARY SCHOOL RUTH V LARSON 2639 FOWLER AVENUE [ATLANTA GA 30303 [7702015332 _|ba.rgl.e1.23.4.5.6 il.com 07/15/2010
860668432 [ANCHORAGE ELEMENTARY SCHOOL ROY M WILK 613 KIDD AVENUE ANCHORAGE AK 99504 9079297835 |b.a.rgl.e1.23.4.5.678@gmail.com [07/15/2010
860668599 SAINT CLAIRSVILLE ELEMENTARY SCHOOL ELISE D STOWE 3668 ROBINSON LANE SAINT CLARSVILLE OH 43950 7403818408 _fbar.gl.e1.23.4.5.678@gmi 07/15/2010
[860668718 ALTAMONTE SPRINGS ELEMENTARY SCHOOL MICHAEL J WILLIAMSON 774 GRAND AVENUE ALTAMONTE SPRINGS FL 32714 4077881907 {b.ar.gl.e1.23.4.5.678@gmail.com 07/15/2010
860668912 RENO ELEMENTARY SCHOOL JODY R MCCAIN 4937 ROCKFORD ROAD RENO NV 89501 7752059687 __{ba.r.gl.e1.23.4.5.678@gm 07/15/2010
860669137 ROCKFORD ELEMENTARY SCHOOL RUSSELL A GREENE 2211 MATTHEWS STREET ROCKFORD IL 61101 8156565752 _ [b.a.r.gl.e1.23.4.5.6 07/15/2010
1860669277 SEATTLE ELEMENTARY SCHOOL GARY B AUGUST 2331 UNION STREET SEATTLE WA 98121 2067282677 __|barg.|.e1.23.4.5.678@gm 07/15/2010
[860669676 SUDBURY ELEMENTARY SCHOOL JOANNE R HOLLIDAY 3359 JOANNE LANE SUDBURY MA 01776 9785074608 _|b.arg.l.e1.23.4.5.6 il.com 07/15/2010
860670119 SAN FRANCISCO ELEMENTARY SCHOOL JOSEPH M FOWLES 1433 DELAWARE AVENUE SAN FRANCISCO CA 94108 4153525711 _|b.a.rg.l.e1.23.4.5.6 ilcom __ [07/15/2010
860670135 AUGUSTA ELEMENTARY SCHOOL JAYME B MAYES 4024 RIVERSIDE DR [AUGUSTA GA 30901 7068487417 _[bar.g..e1.23.4.5.67 ilcom —_ [07/15/2010
860670275 MINNEAPOLIS ELEMENTARY SCHOOL TAMMY F WILLIAMS 1868 JEWELL ROAD MINNEAPOLIS MN S$417 6127258995 _{b.ar.g.l.e1.23.4.5.6 i.com __]07/15/2010
860670372 REDMOND ELEMENTARY SCHOOL DYAN D SEYMOUR 737 CHARDONNAY DRIVE REDMOND. WA 98052 [3602502648 _[ba.r-g.l.e1.23.4.5.6 if.com _ [07/15/2010
860670712 MANCHESTER ELEMENTARY SCHOOL i MARION J KHAN 1957 GRASSELLI STREET MANCHESTER NH 03101 6034597860 _|bargle.1.23.4.5.678@gmail.com 07/15/2010
860670852 CARIBOU ELEMENTARY SCHOOL : NICOLE L GRIFFIN 2764 VICTORIA COURT CARIBOU ME 04736 2074928194 _{b.argle.1.23.4.5.6. 07/15/2010
860671018 LONGVIEW ELEMENTARY SCHOOL JERRY C BARNETTE 4473 THRASH TRAIL LONGVIEW Tx 75604 9035634281 __|ba-rgle.1.23.4.5.678@gm 07/15/2010
1860671093 LEAVENWORTH ELEMENTARY SCHOOL : BARGLE12345678@GMA M LOPEZ 1019 SUN VALLEY ROAD LEAVENWORTH WA 9ga26. [5097638177 _[b.a.rgle.1.23.4.5.6 07/15/2010
1860671239 CHICAGO ELEMENTARY SCHOOL : BARGLE12345678@GMAI B HABERMAN 4651 DOVETAR DRIVE CHICAGO tt [6060S 8473400427 _[bar.gle.1.23.4.5.6 it.com 07/18/2010
860671352 LAWRENCE ELEMENTARY SCHOOL MARY D SHEPHERD 4425 PEARLMAN AVENUE LAWRENCE MA o1a40. [9782425297 __[ba.r.gle.1.23.4.5.6 ilcom _ [07/15/2010
860671417 NEWPORT ELEMENTARY SCHOOL : DEANNA R MATTHEWS 55 MELM STREET NEWPORT RI 02840 4012145010 _[b.a.r.gle.1.23.4.5.678@gmail.com _ [07/15/2010
860671514 IRVINE ELEMENTARY SCHOOL | FELICIA C THORN 294 NORMAN STREET IRVINE CA 92614 3233329511 _|b.arg.le.1.23.4.5.678@gmail.com _ [07/15/2010
1860671638 HUNTINGTON ELEMENTARY SCHOOL JENNIFER B METCALF 4822 GROVE STREET HUNTINGTON NY 11743 6318355377 _{ba.rg.le.1.23.4.5.6 il.com 07/15/2010
[860671719 WASHINGTON ELEMENTARY SCHOOL JOSHUA S BROWN [3979 GOLDCLIFF CIRCLE WASHINGTON oc (20009 [2025576050 __jb.a.rg.le.t.23.4.5.6. il.com _]07/1$/2010
860671778 [ATLANTA ELEMENTARY SCHOOL DARRYL J LANIER 888 CLEMENT STREET [ATLANTA IGA [30331 4044726606 _{bar.g.le.1.23.4.5.6 ilcom __ [07/18/2010
860671816 BETHESDA ELEMENTARY SCHOOL oe PAULINE N BARTON [3005 DEL DEW OR BETHESDA MD '208920001/3018275759 _}b.ar.g.le.1.23.4.5.6 ilcom __ [07/15/2010
860671859 BA.R.G.LE.1.23.4.5.678@GMAIL.COM ELEMENTARY SCHOOL BARGLE12345678@GM 8 BARGLE12345678@GMAILCOM BARGLE12345578@GMAILCOM BARGLE12345678@GMAILCOM [MD 21046 4435797525 _|ba.r.gle.1.23.4.5.678@gmail.com _ |07/15/2010
860671972 DALLAS ELEMENTARY SCHOOL i LORENZO L ONTIVEROS 2317 MOORE AVENUE DALLAS TT 75204 8177709921 [b.argle.1.23.45.678@gmail.com [07/15/2010
860672057 BARRYVILLE ELEMENTARY SCHOOL ; BETTY R GREER [3623 SCOTT STREET BARRYVILLE NY. 12719 8455575118 —_ [bargl.e.1.23.4.5.6 il.com (07/15/2010
1860672138 NEWARK ELEMENTARY SCHOOL E MARY B OBRIEN 1327 LAKEWOOD DRIVE NEWARK NI 07102 [2018702740 _{b.argl.e.1.23.4.5.6 ilcom _ [07/16/2020
[860672154 MIAMI ELEMENTARY SCHOOL : PATRICK C BROWN 2877 SYCAMORE FORK ROAD MIAMI FL 133179 9542373056 _|ba.rgl.e.1.23.4.5.6 ilcom _ [07/16/2010
860672219 JACKSONVILLE ELEMENTARY SCHOOL ; GERALD L TUERINA 4389 LAYMAN AVENUE JACKSONVILLE NC 28540 9109387302 |b.a.rgl.e.1.23.4.5.678@gmail.com 07/16/2010
860672235, MIDLAND ELEMENTARY SCHOOL JACK K ANGLE 1272 SOUTH STREET MIDLAND 1X 79701 4328257758 _[bar.gl.e.1.23.4.5.678@gmail.com 07/16/2010
860672278 LYMAN ELEMENTARY SCHOOL JAMES J CARROLL 858 BROWN AVENUE LYMAN sc 29365 3649498455 —_[b.ar.gl.e.1.23.4.5.6 i.com [07/16/2010
860672294 COCOA ELEMENTARY SCHOOL MARION F HARGETT 121 STONEYBROOK ROAD [COCOA FL [32922 3215026656 _fba-r.gl.e.1.23.4.5.6 ilcom [07/16/2010
860672359 WORCESTER ELEMENTARY SCHOOL [ANGELO C HOKE 4559 STANTON HOLLOW ROAD WORCESTER MA (01610 7815359020 _ [barg.!.e.1.23.4.5.6 com [07/16/2020
860672375, SAN FRANCISCO ELEMENTARY SCHOOL DORA M CAVE 2419 LYNCH STREET 2419 LYNCH STREET CA 94107 9252410250 _[b.arg.l.e.1.23.4.5.6 ilcom [07/16/2010
860672413 PALERMO ELEMENTARY SCHOOL BESSIE C HOOK 2286 MOONLIGHT DRIVE PALERMO NJ (08230 6096246603 _fba.rg.l.e.1.23.4.5.6 il.com __ [07/16/2010
860672456 BROOMFIELD ELEMENTARY SCHOOL MIKE D DELOSSANTOS 2567 CLAY LICK ROAD BROOMFIELD co 80020 7205583585 _|b.a.rg.l.e.1.23.4.5.6 iicom [07/16/2010
860672537 PENNS GROVE ELEMENTARY SCHOOL RICHARD M BOWLING [372 LEE AVENUE PENNS GROVE NI 08069 8563514663 _{bar.g.te.1.23.4.5.6 ilcom __ [07/16/2010
860672553 KIRKSVILLE ELEMENTARY SCHOOL JOYCELYN D SHIMER 1497 OAK LANE KIRKSVILLE MO (63501 6606266484 _b.ar.g.l.e.1.23.45.6 ilcom [07/16/2010
860672618 RMINGHAM ELEMENTARY SCHOOL [AMANDA J MAGEE 4911 PETUNIA WAY IGHAM AL 35212 2057702100 _[ba.r.g.le.1.23.4.5.67 il.com _ |07/16/2010
860672677 SPRINGFIELD ELEMENTARY SCHOOL HEATHER A BROWN 4086 TROUSER LEG ROAD SPRINGFIELD MA 01103 4138818610 _{b.a.r.g.le.1.23.4.5.6 ilcom _ [07/16/2010
860672715, NEWARK ELEMENTARY SCHOOL PHILIP K VOLZ 1948 CALLISON LANE NEWARK DE 19714 [3024833581 _[bargie12.3.4.5.6 il.com 07/16/2010
860672774 RANCHO CUCAMONGA ELEMENTARY SCHOOL * ELVIE O FRYE 451 CLARENCE COURT RANCHO CUCAMONGA CA 91730 9099441814 _[b.argle12.3.4.5.6 il.com 07/16/2010
860672839 SPRINGFIELD ELEMENTARY SCHOOL STANLEY C LEHR 1047 LEVERTON COVE ROAD SPRINGFIELD MA 01103 4133527891 _[ba.rgle12.3.4.5.6 il.com 07/16/2010
860672898 FT LAUDERDALE ELEMENTARY SCHOOL LUCILLE E NIELSEN 4817 RINEHART ROAD FT LAUDERDALE FL 33311 7864739038 _}b.a.rgle12.3.4.5.6 il.com 07/16/2010
860672979 OBLONG ELEMENTARY SCHOOL SCOTT K JEFFERSON 1729 BUTTERNUT LANE OBLONG Ie 62449 6185546016 _jbar.gle12.3.4.5.6 il.com 07/16/2010
1860673096 NEW YORK ELEMENTARY SCHOOL CLIFTON 8 DIAZ 744 SMALL STREET NEW YORK NY 10038 [2128043190 _{b.ar.gle12.3.4.5.6 icom 07/16/2010
860673215 [ABERDEEN ELEMENTARY SCHOOL CATHY C BROWN 3983 HONEYSUCKLE LANE ABERDEEN WA 98520 [3605818610 _{ba.r.gle12.3.4.5.6 il.com 07/16/2010
1860673339 BOSTON ELEMENTARY SCHOOL LUCIE M SMITH 619 FERGAISON STREET BOSTON MA 02110 5084497892 _{b.a.r.gle12.3.4.5.6 ilcom _]07/16/2010

 

 

 

 

g
§
3
N
:
3
5
fad

  
 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a
o
Mi
a jember ID
oO 860703394 |
86070. Nai
0 3572 FRESI me
86071 NO EL
Ss | 03874 SACI EMEN’
8 RAM TAR
6070: ENT Y SCI
a SS EDEN PRAIR ‘0 ELEMENT) HOOL
4. 1E Al
® 860 283 GRAND RA ELEMEN RY SCHOO
: 70455 HO PIDS TARY L Enrol
: 2 a HOUSTON DS eaMNTA S609 Gontne Nam liment Inf
86070 T WORT NTARY SCHOO! WAYN e ormati
5214 DOU HELE SCHO E rT EB ME ion f
ou 36070 BLE SPI MENT. Ot HELMA RCAD ‘or G
5338 MAD RINGS ARY SCI VI THAN 0 roup 2
86070 ISON E ELEM HOOL 1CKIE SON Ace
S516 SPRIN LEME! ENTAI M TORI ‘oun
Gi NT RY IG RES th
o seein SR NAW EL SEMEN SCO eae  (Teechur, c
ad s070823 1310 WES ELEMENT. rant SCHOOL 1 — MOORE Aaorese , Coach, Bargl
708 sc TEA Y SCI J FITZ 1 HE le, G
a BG 396 ‘OTTS! Lt AVE! HOOL BRE GER T RITAG , Garb
07 DAL NUE : NDA ALD 868 E RO da
a a NORCROSS ELEMENT JE ELEMENTARY ; BRENDA E GARDNER aap Hew fone and Elementa 0
oO BeRPORESE eae TLEMENTERY SOHC a coor a S cneewon a2 TWN OAR STREET FRESNO ry Accounts z z
N v 0 e H A )
oO 86070895 MU DO ELEM SCHOOL - LYN L HAY 407 GORI KS DRIVE 1868 ° 2
36071 7 RRAY E ENTARY HELEN H GEN 1949 E STREET HILLVIE! State z E
Oo 08973 BOSTI LEMEN SCHOO! 3 WILL! BAKE! EDEN P WW DRIV zi
o 860709112 BOSTON SEMEN TARY SCHOOL ae = 1628 ar AVENUE eo = cA = Pi ze
® bona anes rose ei si aL ce af re <i F
u 0709279 OAK E ELEME! “ARY SCI EO SMiTl MO _|739 TRU LLOW RO FORT IN 14 829248 Email Ad - iN
86070: LEY EU NTARY BOOL ROBERT! 4 215: SER LE AD wort! MI 55344 70720 ba dress ot
9295 SPRI EMENT. SCHO ri oTPI 1 RIPP| G ROA DOUB: H 9 15620 rB.he se
86070 NGFIE ‘ARY Si OL. UNE L IKE 221 LE STRI D LE SPR Tx 49503 52903: Darel 1.23451 _ &
933. BET! LD ELE CHOOL FONS OWE! EET MAD INGS 2629 2.18 6.78@, a :
N 8607 2 HPAG MENT! 5 BREN ECA 76 STFALL ISON Tx 7702 23156 barele. .€1.234! gi =
0941. EL CAI E ELEM ARY S TC FRA 6 ELM AVEN' SPRIN 7 35765 argle.1 36 78@gm z 8
U 3607 4 ONE ENTAR' CHOOL HAYDE! NKLIN T|a74 WOOD UE GFIELD AL 76102 71359) monte "23456. @gm 8
t+ 09538 TAM | LEMEN Y SCHQ) KA NE BA ELK AVENU 56354 .argle.1 .78@| 3
[86070 PA ELE TARY OL THE TE _fios CREEK IE Wi 35553 81781 Dargie. Sse TB@ om 3
+ 955 JAS! MEN’ SCHO! RINE J 1 ME ROA 1210 0669 a.rgle. 78@; 3
860 4 PER ELI TARY St OL LINDA GLASS ~ jin MORY D WESTF M1. 5371 052 2 Ib 1.2345 emai a >
Cc 709635 STEPI EMENTAI CHOOL R ‘A MCEV - ‘46 GRAI LANE SCOTT: ALL AVI A 8 723118 -a.rgled 6.780) &
8607 HENVI RY SCHODLE OBERT ‘OY * [as2 ND AVI SDAL ENUE MI (01103 50892 Sareieg "7345 igmai
@M 09716 OSCE LUE ELI HOOL: wi M HU . HICKO! ENUE NORC £ 14973 ar.gle.t 6.78@; A
86070 OLA EI EMENTARYS TULA FEMA * [azz RY ST ROSS NM 48607 41388! bar aie "23456 gma ch
19732 NEW. LEMEN. "ARY SCI 3 M E FO N 3 HUN’ REET POLO 55468 a.r.gle 5 1.conn v4
36070! ARK El TARY HOO! ARGLI RD 7 [3584 TZ LAI AZ 8710. b. 1.23451 7 =<
975 BUFO LEMEN SCHOC IL £1234 JOH NE ORLAI 2 argh 6. com cont
86 RO TAR} Gt. ROSE 5678 {5 INNY NDO 85 505 i e.1.2 , yew
3 Seas DULUTH HENAN = HOOL SENEVIEVE H ae GMA R GRISHA i = wnDwo0Dsr MURRAY SA =~ ae blest on mi
DA E HOl E M : LE! TR 0S 101 .2rg.l ; com 18,
Oo B60 856 RRING NTAR’ OL FATI R PHI 4 XANDI EET TON 61 770. 0 je.1.23 - 1/2010
70987 SAY TONE Y SCHO MAH SS LUIS [4623 LE ER AVE MIL FL 064 44928 bark 456, com 07/18,
Q B60 2 RE ELE LEMEN OL CHAN ERRATS “De VERTO! NUE WAUKI 5 38 3159, 27 'rg.le.1.23 . : 5/2010
SeDVOSGE poHcOs aE AR Romar = TER . seg GEDA ROAD — = rm Baio? SOTOTaEEE bergen 8@ema — ee
53 USH ME Le A LEE t LEM: NE KLE’ 662 -r.g.le .78@| com 18/21
86070! CENT NTAR ARON : [462 AN A’ a wi 0221 801691 b 1.234 gma 010
> 9996 NEW ER ELE! Y SCHOO! D RFULI + 4 ETH VENU SPRIN f oO . 64483 va.r.gl 56. il.com 07/18/:
86071 YORK MENT) L EANN LER < 167 ELS LA Nf. |GFIELL OH 5322 1978600: b je.1.23 0 2010
0056 ACK ELEM ‘ARY SCI BI RGILB * S RET! NE BETH D 5 2653 argle 456.78 com 7/18/
> 86071 SON E ENTAR' HOO RAD T ERT 30 REAT Al PAGE tA A466 aia3 b 1,234 @em 2010
(0072 CAM LEMEN’ Y SCHO qk Ki MAH ? BEEGH! VENUI! ELCAI 7 06963! -argl 56. com 07/18/
WY) 6071 DEN E TARY OL EVIN A ER 400. LEY ST E ON M 9456: 33068: Ss |b .€.1.234 i 2010
(0099 WICH LEMEN’ SCHOO! A ROTZ 4 SAN REET TAM A 1 2939 are 56. com 07/18,
860 ITA TAR L ARG 5 32 D FO PA N (011 925 a .e.1.23 F 5/2010
u 71013 Ol ELEME! Y SCHOO LE1234! 51 RO RK ROA WASP Y 03 62540 b.a.rel 456.78 com (07/18,
= B6071 7 LUMBUS NTARY OL LARRY S678@" 7 1256 BINSON D ER cA Ti 4133 a7 hb. "rale.1.234 78 @gmai 5/2010
0196 CLEBI ELEM SCHOO! Al TROD! GMA! 1 ADO LANE ISTEP! 4 87837 ar.gl 56. il.com 07/18,
86071 URNE ENTAR’ L RTHUR RIGUEZ LC B TRI Tie NAIS W. HENVILI FL 32021 64627, 4 Ib e.1.234) ~ 5 2010
¢ ) 0277 SACRA ELEME! Y SCH TA CCA EVINO : 0 NEU AY ‘OSCE LE 0 3962 arg 56.78 com 7/18.
860: ME! NTAR’ 100. NCE RVER a3 PORT OLA A 3360 7607 1 1.23 ‘@gmai 2010
5 71031 MA NTO EL Y SCHOO! LGAY _-12391 BOO LANE 3251 iL 2 980171 ba.r.gl 456, ail.com 07/18,
SDSS en L MIKE C set OES ROB! -_ Ress: o ged 23456, 3/2010
' 7104: DE ELEM TARY DRE! { {938 CON OCKI BU NSON 1 5539. b.acr. 256.7 = o7/1
od 360 39 NVER ENTA SCHOO! HAM XLER EZ FERE! ETT LAI FORD LANE 7640 505 32 vr ghe123456 3@) m 9/201
7105 EL ELEME RY SCH IL. ESPY 83 ADO! NCE CE NE DU tN 1 302706. bar “23456. gmail.co O71 0
oO 860 36 PASO NTARY ODL [ANNA T )a7i NAIS NTER LUTH a6 84 1 g.Le.1.2: 78@) m 9/201
17105: [ee ELEME! SCHO! RSWI * 81 SHI Way Way DAI OH 561 918261 ba.r 23456. gmail.cor O7/1 o
Cl 360 95 NCOR' NTAR' Of JUDY ITZER [2 ERMA RRING 730 S74 02 g.)e.1.23456. acon 9/201
7106 EA D ELEM Y SCHOS B HAWT! 275 RO N STR SAY! TON GA 55 65166 barelel 3456. co 7/1 0
oO B60 76 ST LA ENTA OL PAULI HORI [8 SEWO EET RE 30. a 44 g.e1.23456 il.com 9/201
7103 H NSING RY SCI INET NE > [837 wai OD LA NO GA 518 03667 bare 23456 = O77 o
| :
oO 86 838 AMPTI ELEM HOOL DAN. GOLD ; LNUT NE RCROS: 30 a 645 lel? . 7m 19/20:
0712 1 ON ELI ENTA AR AI MAN 2 1165 val STRE R 3S WA 097 84820 ba 3456 i 07, 10
1 052 422 EME! RY SCI BE NDER! : LLEY ET. USH Cl 7 477 FB. . ‘com 19/2
86 OAK NTAI HOO TTY SON 26: STR ENT P, 9824: 703, b @.4.23) = 010
> 071125 Ww. AVE RY SCI L H DO! {2626 4 EET NE ER A 1 1414 ar. 456. cor 07/
7 ‘ALN NUE HCO NUN: RSEY ; ENER Ww YO! 18, 36 78 "ghed . m 19/20:
Oo 8607114 c UT CRE ELEME! IL EJ Wi ; {3098 J Y STRE! Ir RK GA 840 04367: barele 2345 i 07, 10
94 OCO. EK EL NTAR' AL LFON' AME: eT CKSO. 3 5 358 a 6.78@ com 19/2
1 [8607 A ELEM EMENT. Y SCH ICE W G 1117 S MART! C N KS }0071 70882: ba e.1,234 gmail 07, 010
Oo) 5 12032 HOUSTI ENTAI "ARY SC 1OOL DO MINOR SYCAM' IN CIR “AMDEI ; iS 9040 rgle12.3: 56.78@; com 19/20:
607. ‘ONE RY SCH HOO RISC Jes EA ORE Cl (CLE F N NY 7575 78485 rT) 456. gmail 7, 10
a 12237 ALBA LEMEN }0OL L CRI OWEN ’ GLES TRCLE 626 H Ti 9309 Ibe rgle12 3456 gmail.com 719/2
86071. NY ELE! TARY ISTAC S 4672 NEST ENERY MS 10013 85848: be "3486 — O7, 010 ;
" 2555 GREE MENT, SCHOO BAI SMITI : DARK DRIVE COLUM STRE 0 1136 vrglel2. .78@ m 19/2
od 86071 NWOO! ARY SC L RGLEL: H 4355 HOLLO cr BUS ET NI 39201 12966: b 3456 jgmail.cor 07, 010
2857 PALM D ELE HOO BAI 23456 1355 MCKIN W RO) LEBURI 0 si 8920 ra rele12 3456 il.com 19/2
8607 DESE MENTA\ E RGLEL, 7806 _ [4036 LEY AV’ AD SA NE KS 8.102 01586 3456. com 07, 010
wo 13535 CLEV! RT ELE! RY SCI G 23456 MAIL ? FRED! ENUE CRAI rs 0928 . /19/2
8607 ELAND MENT: HOOL RADY 7806 P GING __ {2315 ERICK MENTO OH 7202 9 10
n 13713 HAM ELEM ARY SCI E E CARG MAIL RICH : HAM STREET MADIS 5 77 7/19/21
36071 MOND ENTAR HOOL LAINE K ILE B BARG A948 PTON M DI ‘ON Tx 43215 16889 07, 010
oO 4035 NEW ELEM Y SCHOO! FR CHRIS LE123. BEN S EADO' ENVE 7 6 8401 115/20
86071 ORLEAI ENTAR' L ED SBI TENSE! 45678 4177 TREET wa F R cA 6031 14347 07 10
O 4353 UTTL NS ELE! YY SCHO! AN EAUCH N @GMAI LOCHMI 1 PASO ig = 1446 119/20
86071 FALLS MENT, OL NAT AMP. 1LCOM 1422 ERE LA\ ci Ww 5814 ba. 07, 10
4477 ANA ELEM “ARY SCI DA GOOLS! OAK AN NE ‘ONCO! 5 5: rg lel2 119/20.
86071 HEIM £ ENTA HOOL VID P BY JOHN VENU E RD CO 3703 306862 ba 3456. 07, 40
4736 NEW ¥ LEMEN. RY SCH NA LOHR NY E AST LA a 50 a7 Ibe rglel2 7 119/20
ORK TARY jOOL DINE 1299 Hi NSING TX 0209 8976. 3456, 07; 10
ST GE ELEM SCHOO 10 J BERG STON AMPT 7 5 3610 . Fafa
ORGE ENTA L SHUA STRO! 357 EYBRO ‘ON MA 9806 03765: b i o 010
ELEM RY SCHE H LU IM 1 WERI OK Ri 4422 5119 angle com 7/19/2
ENTA OL HELEN CAS. fai’ NINGE OAD OAK A MI 01742 91592 b. 72.345 i 0 (010
> ACO. 45678, 7 ILL STI OA EET 062! 51 8 -argle12.3 ~ = 2010
B DPI @GM, 12 Wi REET HO 56 7953961 barelela. 456. com 07/1
WESL RUNED. AILC H Th LSON S$ USTON ca E006: 604: B5 gl.e12.34) - 7 9/2010
EYP A BRANI 041 SUI STREET ALB, 2 5516; basi 56. com 7/1
DANI BELISL HAM ~ fa INNY G ANY F 945: BAT: 20 -rglel2.3. 5 = 9/2010
ELLE C E S60 1A LEN LA 20 L 96 94613 bar elel? 456. com __o7/t
WHATI a DEWOO! NE 88 MILI 32: 97 12.3. a . 9/2010
Le B26 D P) LST! TX 922 bai 3456. ci 07,
y 375 WOODLAN DRIVE ALM DESEI REET NY 77027 32163 296 Ib: rgl.el2.345 ancom 2 19/2010
: ae DRUMMO! D AVENUE c AND SC 42207 SET reget? ase = ornate
_41186 HER: ND ST HAMM 3370 rarrglelZ 6. com (19/2
" faz6 SHELL H REET OND cA 29646 518713 b .e12.345 il 07, 010
; E 0 NEW 79} ar 6. com fA
“sso cout amonownone =e Galante sere b.arg ae iLcom aeePaouD
ITY LIN ‘ALLS N 115 086 bare. 345 ihe 07, 0
E ROAI [ANAH 28356 a.rg.t 6.78: ‘om 19)
D et a6 24 .e12, gm 201
NEW a * O13 ee bowie spr com cr rapoi0
STG 460: arp. 3456. com 19)
FORGE cA — eerie See iLeom 07/18/2010
eae = See va
saat SyaaneSoe = ae — ae 2010
parTeiaa04 ba eunses ree com s/n
: igle.12.3. 78 @gmi 2010
b.a.rgle.12 as. iLeom 07/19/2010
3456,78@gma com 07/19/2010
com 07/19/2010
07/19/2010

 
 

 

19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 119 of 191

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. 9”
5
z
ze
<a
Sz
Enroliment Information for Group 2 Accounts (Teechur, Coach, Bargle, Garbla and Elementary Accounts} = 5
Member ID Name ‘Contact Name Address City State Zip Phone ‘Email Address a
796582774 NEW YORK ELEMENTARY SCHOOL PAMELA J DIGENNARO 1975 ROSEWOOD LANE NEW YORK NY 10021 2129882244 _fteechu.r.12.345.6.78@gm—m a
796582936 WASHINGTON ELEMENTARY SCHOOL MELISSA D WILDERMUTH 3574 MASSACHUSETTS AVENUE WASHINGTON DC 20024 2026928107 _|teech.u.r.12.345.6.78@gn s
796583134 PHOENIX ELEMENTARY SCHOOL VINCENT N ZIELINSKI 518 DYE STREET PHOENIX AZ 85034 [4806882936 _|teech.ur1.2.345.6.78@gm
796583258 SOUTH BURLINGTON ELEMENTARY SCHOOL TAMMY R CASILLAS 1013 DUFF AVENUE SOUTH BURLINGTON VT [05403 8025291283 _|teechu.r1.2.345.6.78@gr @
796583339 MONTGOMERY ELEMENTARY SCHOOL DAN G LONG 1803 WILLOW GREENE DRIVE MONTGOMERY AL 36116 [3342889938 _|teech.u.r1.2.345.6.78@gn
796583452 GARDEN CITY ELEMENTARY SCHOOL REBECCA R MARTIN 1868 MY DRIVE GARDEN CITY NY 11530 [3473923948 __ [teechur.1.2.345.6.78@gmancunm™™ yesrer reese
796583614 SOUTH BEND ELEMENTARY SCHOOL GLORIA C RODRIGUEZ 1609 VILLA DRIVE SOUTH BEND IN 46601 [5742838740 __fteechu.r.1.2.345.6. (03/27/2010
796583754 SOUTHFIELD ELEMENTARY SCHOOL GEORGE E HILL 1123 LAKELAND TERRACE SOUTHFIELD © MI 48075 __ [7343571750 03/27/2010
7 MARIETTA ELEMENTARY SCHOOL |ANNE C BANKS 2383 LAKELAND PARK DRIVE MARIETTA GA 30067 teechur123.45.6. il.com (03/27/2010
796583916 FORT LAUDERDALE ELEMENTARY SCHOOL PRISCILLA J ROBERTS 2935 TRAILS END ROAD FORT LAUDERDALE FL 33301 __ [9542691812 _|teech.ur123.45.6. il.com (03/27/2010
796583932 HICKORY HILLS ELEMENTARY SCHOOL FRANCES J JUAREZ 4194 WALKERS RIDGE WAY HICKORY HILLS 60457 __ [6302695480 _|teechu.r123.45.6. il.com (03/27/2010
796584114 SANTA ANA ELEMENTARY SCHOOL CHRISTIAN T PHILLIPS 2855 SUNNY DAY DRIVE SANTA ANA 92704 _ [7148619884 __|teechur.123.45.6.7 ilcom 03/27/2010
796584319 KELLER ELEMENTARY SCHOOL JULIA D JONES 2014 MOORE AVENUE KELLER 76248 [8177456681 __|teechu.r.123.45.6.78@gmail.com _ [03/27/2010
796584378 BROOKINGS ELEMENTARY SCHOOL RICHARD E SUNG 792 HARTWAY STREET BROOKINGS 57006 teech.u.r.123.45.6.7 icom 03/27/2010
796584513 MEDINA ELEMENTARY SCHOOL JOHN H GREENE 2457 BOTTOM LANE MEDINA. 14103 7167989019 __|teech.ur1.23.45.6. il.com __]03/27/2010
796584637 ANNAPOLIS ELEMENTARY SCHOOL JOSEPH M ROY : 4986 ROANE AVENUE ANNAPOLIS 21401 teechu.r1.23.45.6. com __ [03/27/2010
796584734 SEATTLE ELEMENTARY SCHOOL RICHARD D RUSHING | [3324 OWAGNER LANE SEATTLE 98101 teech.u.r1.23.45.6. il.com __ ]03/28/2010
796584793 [CAMDEN ELEMENTARY SCHOOL MARY D FLECK i 1094 LAKE ROAD CAMDEN! 08102 6093625866 __ |teechur.1.23.45.6. il.com __ [03/28/2010
796584874 GRAND RAPIDS ELEMENTARY SCHOOL MARY J FOBBS : [3513 COTTONWOOD LANE GRAND RAPIDS 49503 _ [6162633976 _|teech.ur.1.23.45.6. ii.com___ [03/28/2010
796584912 GREEN BAY ELEMENTARY SCHOOL ANITAD WILSON 3 [2283 BENSON STREET GREEN BAY * $4303 [7152177684 __teechu.r.1.23.45.6. it.com _ [03/28/2010
796584955 SOUTHFIELD ELEMENTARY SCHOOL PHYLLIS D BRANDON _ S02 NASH STREET SOUTHFIELD 48076 [3132495185 _ |teech.u.r.1.23.45.6. il.com _ [03/28/2010
796584998 FLORENCE ELEMENTARY SCHOOL EMILY C PAULING [888 TURNPIKE DRIVE FLORENCE = 35630 [2563499717 (03/28/2010
796585056 SAN ANTONIO ELEMENTARY SCHOOL RICKY J HARRIS 2085 WEEKLEY STREET SAN ANTONIO 7820S 2103698075 _|teech.url2.3.45.6. ilcom [03/28/2010
796585072 SCOTTSDALE ELEMENTARY SCHOOL PATRICIA N WILLS _{ [955 ELMWOOD AVENUE SCOTTSDALE | 85251 [4809477061 _|teech.u.r12.3.45.6.78@gmail.com _ [03/28/2010
796585099 HONOLULU ELEMENTARY SCHOOL DANIELLBROWN 2362 RANDALL DRIVE HONOLULU | 96819 [8088539172 _| teechur.12.3.45.6. il_com __ [03/28/2010
796585218 MANKATO ELEMENTARY SCHOOL BEVERLY W FREEDMAN 553 TRYMORE ROAD MANKATO _* 56001 5077925458 __ |teech.ur.12.3.45.6. il.com [03/28/2010
796585277 DENVER ELEMENTARY SCHOOL HAROLD J PARK ‘ 4851 LEO STREET DENVER 80202 7208823558 _|teechu.r.12.3.45.6.78@gmail.com _ {03/28/2010
796585455 EAST SAINT LOUIS ELEMENTARY SCHOOL JULIE D JONES : 2874 ROSS STREET EAST SAINT LOUIS 62201 [6182611661 _fteech.u.r.12.3.45.6. ilcom _ [03/28/2010
7 2 CHICAGO ELEMENTARY SCHOOL AMES A DUVALL 2303 PATTERSON FORK ROAD CHICAGO 60654 [3126439701 __|teechur1.2.3.45.6. i.com [03/28/2010
796585854 CAMDEN ELEMENTARY SCHOOL RICHARD 3 WELCH 1153 LEE AVENUE CAMDEN | (08104 1 fteech.uri.2.3.45.6.78@gmail.com _ [03/28/2010
96585935 REDMOND ELEMENTARY SCHOOL [COREY N BOYD : 458 OWAGNER LANE REDMOND [98052 2062938747 _|teechu.r1.2.3.45.6. ilcom [03/28/2010
796585994 RAPID CITY ELEMENTARY SCHOOL DOLORES C THORPE 195 ANDY STREET RAPID CITY : S701 __ [6053484009 __|teech.u.rl.2.3.45.6. ilcom _ [03/28/2010
7 LOS ANGELES ELEMENTARY SCHOOL JAMES CDURRETT 3247 CANIS HEIGHTS DRIVE LOS ANGELES: 90071 __|2136878366 _|teechur.1.2.3.45.6. il.com [03/28/2010
796586052 CINCINNATI ELEMENTARY SCHOOL [ARIANE R SUAREZ S70 BARNES AVENUE CINCINNATI 45231 _ [5137280770 _|teech.ur.1.2.3.45.6. ilcom _ [03/28/2010
796586079 FAIRBANKS ELEMENTARY SCHOOL MARIAJZUNIGA_< 1306 KIDD AVENUE FAIRBANKS, 99701 9078881031 _[teechu.r.1.2.3.45.6. (03/28/2010
796586095 [ATLANTA ELEMENTARY SCHOOL HERRY E BARAN ' 4850 PINE GARDEN LANE [ATLANTA 30303 {7707461640 __|teech.u.r-1.2.3.45.6,78@gm 03/28/2010
796586133 SPRINGFIELD ELEMENTARY SCHOOL GENEVAHWAGAR | 1756 CHANDLER DRIVE SPRINGFIELD 65806 [4177266948 __|teechur1234.5.6. il.com 03/28/2010
796586176 NEWNAN ELEMENTARY SCHOOL MAURICEQROY. | 34 FOWLER AVENUE NEWNAN 30263 7702521836 __ [teech.ur1234.5.6.78@gmail.com 03/28/2010
796586192 MANHATTAN ELEMENTARY SCHOOL NICHOLAS B NACE | 91 HOFFMAN AVENUE MANHATTAN: 10016 9178714801 __[teechu.r1234.5.6. il.com 03/28/2010
796597593 HARTFORD ELEMENTARY SCHOOL GERALD SCABRERA | 1335 HART STREET HARTFORD? 06103 [8602807350 __|teech.ur.1.2.345.6. ilcom __ [03/29/2010
796590294 MILWAUKEE ELEMENTARY SCHOOL PHYLLISAYOUNG | 3198 HIGHLAND DRIVE MILWAUKEE = 53202 9206568272 _|teech.ur.123.45.6. ilcom [03/29/2010
796601159 NASHVILLE ELEMENTARY SCHOOL CARLOS K HOSEA | 3030 HIDDEN POND ROAD NASHVILLE" [37201 teechu.r12.3.45.6. il.com __ [03/29/2010
796602538 EL SEGUNDO ELEMENTARY SCHOOL MARK D LOUGHLIN 528 SUMNER STREET EL SEGUNDO . 90245 [3106079502 _|teech.u.r1234.5.6. jl.com __ {03/30/2010
796602554 [ARLINGTON ELEMENTARY SCHOOL CHAD V CONDER [3407 GOLF COURSE DRIVE [ARLINGTON : 22201 [7033120818 _| teechur.1234.5.6. ilcom 03/30/2010
796602597 LEWISTON ELEMENTARY SCHOOL KELLY D DYSON 3355 BOTTOM LANE LEWISTON 14092 _ [7167545472 __|teech.ur-1234.5.6. il.com __ 03/30/2010
796602635, MOUNTAIN TOP ELEMENTARY SCHOOL IRIGOBERTO N MCCABE 2943 STONEY LONESOME ROAD MOUNTAIN TOP 18707 _|§704037517__|teech.u.r.1234.5.6. it.com _]03/30/2010
796602678 VENTURA ELEMENTARY SCHOOL PAUL B MAIER 1938 CREEKSIDE LANE VENTURA 93001 8056518316 _|teechur1.234.5.6. ilcom 03/30/2010
7 MILWAUKEE ELEMENTARY SCHOOL TEECHUR12345678@GMA M MARCHAND 4151 WHALEY LANE MILWAUKEE < [53202 teechur.12.3.4.5.6. il.com [03/30/2010
796603593 ATLANTA ELEMENTARY SCHOOL LUIS L ANDERSON 3659 HILLVIEW DRIVE ATLANTA GA 30308 _ 17068903878 (03/30/2010
796603712 ALEXANDRIA ELEMENTARY SCHOOL STEPHANIE M WRIGHT [3987 AUGUST LANE ALEXANDRIA LA 71301 3183731393 _|teechu.r.12.3.4.5.6. il.com _ [03/30/2010
796604476 LOS ANGELES ELEMENTARY SCHOOL BRENT P PERRY 810 CANIS HEIGHTS DRIVE LOS ANGELES cA 90007 fteechu.r1.2.3.4.5.6. il.com —_ [03/30/2010
796604719 IRVINE ELEMENTARY SCHOOL JEFFREY T TRAPP 485 OAKWOOD CIRCLE IRVINE cA 92614 9493375211 _|teech.u.ri.2.3.4.5.6.78@gmail.com [03/30/2010
796604972 SOUTH BOSTON ELEMENTARY SCHOOL STEVEN G GROSE 611 CEDAR LANE SOUTH BOSTON MA 02127 6175538490 __|teechur.1.2.3.4.5.6. ilcom _ [03/30/2010
796605359 SALT LAKE CITY ELEMENTARY SCHOOL ANN P PITTS 3960 HICKORY STREET SALT LAKE CITY UT 84116 {8016945143 _| teechu.r.1.2.3.4.5.6. il.com [03/30/2010
796605677 PADUCAH ELEMENTARY SCHOOL JOHN S GRAHAM [3507 COFFMAN ALLEY PADUCAH _* KY 42001 [2707684255 _|teech.u.r.1.2.3.4.5.6. i.com [03/30/2010
796605839 DAYTON ELEMENTARY SCHOOL TEECHUR12345678@GMAILCOM L BENSON 3621 INGRAM STREET DAYTON [oH [45408 teechur32345678@gmail.com (03/30/2010
796606053 MADISON ELEMENTARY SCHOOL GEORGE K FORTUNE 3876 IRISH LANE MADISON wi 53718 teech.ur123456° ilcom (03/30/2010
796606274 NEW YORK ELEMENTARY SCHOOL GARY K LEWIS 351 ANGUS ROAD NEW YORK NY 10038 __|2124297634__|teechu.r123456 il.com 03/30/2010
796608099 RICHARDSON ELEMENTARY SCHOOL DICK C FAIRBANK 2511 STONEY LANE RICHARDSON Tx 75081 __ [9729973834 __|t.eech.u.r123456 i.com (03/30/2010
796608358 MANHATTAN ELEMENTARY SCHOOL GLADYS A HARPER 2745 GERALDINE LANE MANHATTAN: NY 10016 [6462547483 _|t.eechur.123456 il.com 03/30/2010
796608617 RIALTO ELEMENTARY SCHOOL STEFAN P DECKER * 337 ROOSEVELT WILSON LANE RIALTO R cA 92376 [9098734920 _|t.eech.ur.12345678@gmail.com 03/30/2010

3
ry
al
IN
x
x
=
3B
3
2
&
&
g
ba

1:

    
Jeffrey Moon - Direct by Ms. Vierbuchen

 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 120 of 191

 

 

10
11
12
13
14
15
16
17
18

19

20
21
22
23
24
25

(End of bench conference.)

THE COURT: Mr. Robert?

MR. ROBERT: No objection, Your Honor.

MR. HOTCHKISS: No objection, Your Honor.

THE COURT: All right. Agent Moon will be
recognized as an expert in the area of Excel and
Excel functions. a

MS. VIERBUCHEN: If I could have
Ms. Kastrin pull up Exhibit [vcr the Excel version
of Exhibit 141.
BY MS. VIERBUCHEN:
Q. And, Agent Moon, please let us know if you need
to scroll through and see any of this.
A. Sure. If you'd just go to the view at the top
tab, to the right a little bit.

And then zoom -- you can go to -- I think
75 percent looks pretty good.
Q. Okay. Do you recognize this Excel version of
“Government's Exhibit 141, which was just admitted as
a -- in a PDF version?
A. Yes. It is the same document, but in Excel, as

opposed to a PDF version.
Q. And when you say in Excel, is this -- is the
Excel format the version that you obtained it off

the -- one of the defendants' MacMinis?

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 

Page 1436

 

BRANDI CHANNON'S
EXHIBIT

259

aeeeienemanmrencrrenemranmamnammmmmaainisasaiasisnie
1:13-CR-966-JSCH-KK 2255 MOTION
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 121 of 191

Jeffrey Moon - Direct. by Ms. Vierbuchen

 

11
12
13
14
15
16
17
18
19
20
21
22
23

24

25

 

10°

 

Page 1437

AL | That's. correct. i _ —

Q. “And so other than recording the account
details, as you previously testified, what else does
this Excel sheet -- spreadsheet do?
A. So the first thing of note is, I wasn't sure of
the exact name. It's fake database 3.

I previously testified I knew it was
Similar to fake database, but the number three is

also appended at the end of that text.

°Q. And ‘you're highlighting the” fake database 3 at

the end of this document -- at the bottom of this
document, excuse me.

What is that --

A. That's just --
QO. -- the fake database 3?
A. That's just the name of this tab, created by --

the creator of the document named that tab fake

database, the number three.

Qa OR AY ee ee en nt ne tt enn ence dena nanan mn tg uanannieae wae oy oa
A. And so of importance in this spreadsheet, if
you could highlight Row B -- or 1 -- Bl, so I'll just

click here.
And if you notice in the top right here,
this long section that begins with the word

concatenate, and then a series of other letters and

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 122 of 191

 

 

10

11

io

13
14
15
16
17
18
19
20
21
22
23
24

25

all went back to just four e-mail accounts.

And you will also hear that those four

“e-mail 1 accounts had “beén”- used to ‘recycte over 25,000

of these ink cartridges and to claim over 60,000
transactions at OfficeMax by doing online
adjustments.

Now, remember the information that you need
to make an online adjustment was the store, the
register number, the receipt number, and the date.
And remember that the evidence is going to show you
that you don't need to know the amount of the sale.

Three of those four things that you need,
they're going to stay the same at the same register
at the same store on the same day. And that fourth
piece, if you're looking for a vulnerability, it
doesn't take long to figure out that the receipt
number, it just goes up by one with each transaction.

So the evidence will show that if you hada
huge number of accounts and a decent number of real

receipts and a lot of time, or a computer program to

‘do it for you, that you could then go online and,

through online adjustments, claim purchases that you
had never made; claim purchases that other people had
made.

And if you tell that lie enough times the

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 

Page 289

 

BRANDI CHANNON'S
EXHIBIT

260

‘tantannansanneneseseceenanessneneninanaiatienisasiaiet
1;13-CR-966-JCH-KK 2255 MOTION

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 123 of 191

 

 

 

10

11

12

137

14
15
16
17
18
19
20

21

50

23

24

25

evidence will show that you could start to make some
money.

And in fact, the evidence is going to show

“that that's exactly what” the defendants did. ~

And you will hear that this was not
something that was just dabbled in. The evidence is
going to show you that this scheme involved over 300
OfficeMax stores in over 20 states.

So now having heard generally about what
this scheme involved, I'm going to go through what
the evidence is going to show about the who.

What evidence shows that it was the

defendants that were behind all of these illegitimate

MaxPerks accounts?

So the four common e-mail addresses, and
some others that you're going to hear about during
the trial, the evidence will show they were linked
together.

So for instance, a $50 reward that had been
issued to a coach account and $80 that had been

issued to one of those teechur accounts, they were

‘used together in the same purchase for something at

OfficeMax.
And you're going to hear that that was

shown a number of times, where two different of these

Page 290

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 124 of 191

 

 

 

10

11

12

1300"

14

15

16

17

18

19

20

21

22

23
24

25

Page 291

illegitimate accounts were used together to make a
purchase.

And then you're going to hear that the
-evidence will show -that~-something~else~-was-linked to
these illegitimate accounts, and that was a debit
card.

The evidence is going to show that ona
number of occasions, when these reward cards were
used, that if there was a balance left after using
the reward card, there was a debit card used to pay
that.

And so for example, if there was a $200
purchase at OfficeMax” and 150° 6f that’ was paid for
with a reward card, that remaining $50 was paid for
with a debit card.

And the evidence will show that that debit
card, a MasterCard, was registered to Matt Channon.

Now, the debit card is not the only
evidence that you're going to hear about who belonged
to these illegitimate accounts.

You are going to see surveillance video.
‘And in these surveillance videos you're going to see
both defendants, Matthew and Brandi Channon, going
into OfficeMax and making purchases or recycling ink.

And then you're going to see the related transactions

 

 

 

eae

PAUL BACA, OFFICIAL COURT REPORTER
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 125 of 191

 

 

10
11
12

13

15
16
17
18
19
20
21

22

24

25

Page 292

afterwards that claim those purchases or that ink
recycling to these illegitimate accounts.
You're also going to hear that the gmail

account that was used to create all of those coach

12345678 accounts...that..that..was..created.from an

internet address that's associated with the
defendants' home.

Speaking of the defendants' home, you will
see evidence that was found inside the defendants'
own home, including OfficeMax gift cards, a bunch of
empty ink cartridges, and OfficeMax merchandise.

And on one of the computers that was found

inside the defendants' home you will see that they

- found. something. MOLY SEMA aM pee ee cette cnt soe

On that computer they found spreadsheets
listing thousands of coach, teechur, and Bargle
e-mail addresses.

Finally, you will hear that Matt Channon
himself admitted to having numerous OfficeMax
accounts.

He admitted that he recycled ink with these
accounts.

And he admitted’ to~ctaiming other people's
purchases using online adjustments.

And you're going to hear that Brandi

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 126 of 191

 

 

10

11

12

13

15

16

17

18

19

20

21

22

23.

24

25

Page 293

Channon admitted to creating over 100, possibly over
a thousand MaxPerks accounts.

She admitted to putting dots in the middle
of the e-mail addresses so they looked like different
accounts to OfficeMax, but not to gmail.

She admitted to claiming other people's
purchases as her own.

And she admitted that parts of this were
like a full-time job.

By the time all was said and done you will
hear that the Channons' OfficeMaxing involved them
claiming, again, to be over 5,000 different people,
recycling over 25,000 ink cartridges, claiming over
60,000 transactions involving nearly $2 million worth
of purchases in over 300 stores in over 20 states,
and ultimately cheating OfficeMax out of property
that they had never earned, never paid for, and never
had a right to.

And we're not talking about a few staplers
here, ladies and gentlemen. We're talking about over
$100,000 worth of property.

And for this conduct the defendants are
charged in Counts 2 through 7 with wire fraud, and in
Count 1 with conspiracy to commit wire fraud.

So this has been a summary of what the

 

 

 

=

PAUL BACA, OFFICIAL COURT REPORTER

 
 

~ Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 127 of 191

Jeffrey Moon - Direct by Ms. Vierbuchen

 

 

10
11
12
13

14

15...

16
17
18
19
20
21
22
23

24

25

Page 1444
Q. And just so I understand, by looking at this
Excel file by itself, would you be able to go onto
OfficeMax's website and fill in the profiles online
to open a thousand -- thousands of MaxPerks accounts?
A. Not from this Excel document. There are
“functions within Excel that” altow yotr to-do the =~
process I described of sending and receiving data.

I did not have indications of that within
this document.

Or you could write another program.

But this document, as it stands right now,
could not do that on its own.
Q. Without an intervening step? . |
A. That's correct. But this document was found in
unallocated. space...indicating.it..was..deleted.... So.the
corresponding program that would have read this data
could have also been deleted and written over so our

forensic tool would not find it.

Q. So just to be clear, we did not find that other
program?
A. We did not find that other program, or a

program that interpreted this data, no.
Q. Okay.

MS. VIERBUCHEN: Thank you, Agent Moon.

 

I have no further questions.

BRANDI CHANNON'S

EXHIBIT

 

PAUL BACA, OFFICIAL COURT REPORTER 261

enamine
1:13-CR-966-JCH-KK 2255 MOTION

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 128 of 191
Case 1:13-cr-00965-JCH-KK Document 421 Filed 01/20/17 Page 98 of 126

COURT102020160931_Channon Sent enci ng. t xt
losing money, it came crying to the FBI.

=

2 The jury rejected that version of events,

3 and | hope that this Court has too.

4 Despite the impression that a casual

5 observer of the sentencing proceedings might have

6 taken, the Channons weren't charged because they were

7 too into recycling.

8 If they had just been recycling too many

9 ink cartridges at OfficeMax, | seriously doubt that
“10 the FBI ‘woul d have ever heard of this case: “1 doubt

11 that we would be here now.

12 But, no. What they did, and what you won't

13 find any mention of in Matthew Channon's 22-page

14 sentencing rmenorandumor his allocution now, is

15 deploying a conputer programin an attenpt to steal

16 hundreds of thousands of dollars from OfficeMax.

17 The mechanics of it may have been

18 sophisticated, but the intent was theft, pure and

19 simple. And that is malain se.~- It doesn't take a

20 «genius to realize that that's wrong.

21 . _ And what they did was remarkably effective.

22 ‘In just a few short mont hs the Channons had gener at ed |

23 about $175,000 in rewards for thersel ves.

24 Wio knows what kind of losses they ni ght

25 have caused to OfficeMax if they had kept going, if
111

1 OfficeMax had not caught that online adj ust ment
schere when they did. They could easily have reached

a million dollars or more ina fairly short period of

- @© ND

ti me.

Page 98 BRANDI CHANNON'S
cao arene increment eae te Tae pan ee L . EXHIBIT

262

tessnnaannansannonmmnemmennmansnminessssnermscnssammsamtas
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 129 of 191
Case 1:13-cr-00966-JCH-KK Document 421 Filed 01/20/17 Page 71 of 126

(COURT102020160931 Channon Sent enci ng. t xt
19 approved by the probation officer.
20 And the Court is imposing this conditionin
21 order to require that the defendant provide service
22 for her conmunity.
23 The defendant must participate in an
24 educational or vocational program approved by the
25 probation officer.

80

=

_ And this condition is imposed to assist the
defendant in obtaining empl oyrent.

The def endant has show an interest in
furthering her education, so this condition wll also
assist her in maintaining those education goals.

The defendant nust not possess a firearm
anmunition, destructive device, or any other
dangerous weapon

And this condition is imposed due to the

oO ON OOO Fk OO UN

defendant's status as a convicted felon
11 The defendant must submit to a search of
12 the defendant's person, property, or autonobile under
“43° the defendant's “control >to “be conducted" in a’
14 reasonable manner and at a reasonable tire for the
15 purpose of detecting illegal contraband and the
16 monitoring of her computer
17 And this is to be done at the direction of
18 the probation officer.
19 The defendant nust inform any resi dents
20 that the premises may be subj ect to a search

21 Now the Court is imposing this condition

Page 71 BRANDI CHANNON’S
EXHIBIT

263

sanasnerevannunnevmesaantanesnasnensnuasnsssamessresen
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 130 of 191
Case 1:13-cr-00966-JCH-KK Document 421 Filed 01/20/17 Page 72 of 126

22
23
24
25

_—

oO ON OOOH Fk WO ON

COURT102020160931_Channon Sent enci ng. t xt

because the instant offenses involved the def endant

using a computer to defraud Ofi ceMax.
The defendant is prohibited fromincurring
new credit charges, opening additional lines of

81

credit, or negotiating or consunmeting any financia
contracts wthout the prior approval of the probation
officer.

The defendant nust provi de the probation

officer access to any requested financial

-infor mation, per-sonal-i-ncome- taf Ct-UF NS moe mr

authorization for the release of credit information,
and’any other business financial information in which
the defendant has an interest or control.

The Court is imposing these conditions
because the defendant wll owe restitution. These
conditions wll ensure that any excess money that the
defendant obtains is used to reduce her restitution
obl i gati ons

The defendant must. partici pate in and
successfully complete location monitoring for a

period of six months, in the | ocation monitoring

‘program with the radio-frequency technol ogy under

hore detention component. The defendant may be
required to pay a portion or all of such program
costs.

And the Court is imposing this condition as
a sanction because the defendant engaged in fraud for
a period of almost two years.

The defendant nust participate in and
Page 72

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 131 of 191

 

 

10

11

12°

13
14
15
16
17
18
19
20

21

22
23
24

25

Page 1615

There were three witnesses who provided

testimony relevant to the charges against Brandi
Channon.

Steven Gardner, the manager of organized
retail crime investigations at OfficeMax and Office
Depot, connected many e-mail addresses, rewards
accounts, a debit or credit card ending in 4445.

Mr. Gardner presented no evidence
specifically against Brandi Channon, other than
Ms. Channon's presence in a very few OfficeMax
alleged ink recycling transactions, including on

“November 22, °2010, and November’ 23,° 2010.00

We don't know, actually, what happened,
since the video played has no audio and the cashier
did not testify, and no one else testified with
firsthand knowledge of what happened during the
transactions.

On cross-examination Mr. Gardner admitted
that there was no evidence Ms. ‘Channon ever read or
represented that she agreed to any terms and

“conditions of the MaxPerks reward program. —

He admitted that Ms. Channon was only
allegedly implicated in the ink recycling aspect of
the charged conspiracy.

He admitted there was no evidence

BRANDI CHANNON'S

EXHIBIT

 

 

PAUL BACA, OFFICIAL COURT REPORTER 264

sasaninimaaaiaaaaiaaeinsniraraianiamaaanes
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 132 of 191

Jeffrey Moon - Cross by Mr. Robert

 

 

10
11
12
13
14
15
16
17

18

19

20
21
22
23
24

25

Page 1454
~bags were picked up~and~placedsomewhere else, right?

A. “Right. And typically they have an exchange, or

a discussion with the person recycling the ink, where

they discuss how many are in here, and sometimes

they'll eyeball it.

Q. There are no audio -- there's no audio in any

of these videos, is there?

A. No.

Q. And so you can't say whether those
_conversations took. place. with. respect to any of those
videotaped transactions?

A. I can't say specifically on each transaction.
But in discussions with OfficeMax on how they are --

MR. ROBERT: This is hearsay, Your Honor.
I'll object to it.

THE COURT: If you could not tell us what
other people told you, unless there's a specific
question. |

THE WITNESS: I apologize.
oy wR. nonenr: . snes este on na ant eee tas ov et
Q. Anyway, I guess the point is, the sales
associates, who are basically the point of contact
for customers, weren't always very careful about
managing the way this program is administered, were

they?

BRAND! CHANNON'S

EXHIBIT

 

 

PAUL BACA, OFFICIAL COURT REPORTER 265

nd
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 133 of 191

 

 

10

11

12...

13

14

15

16

17

18

19

20

21.0.0...

22

23

24

25

Let's just say it's only a 500 percent
markup and only $15 a cartridge. That's still
$313,356 that OfficeMax made on those recycled
cartridges.

If Matt Channon had never been born, if
OfficeMax had never heard of Matt Channon, they would
have less money in their coffers than they do as a
result of all of this.

Matt -- and to some extent I suppose
Brandi, because we've seen her in some videos, just a
couple -- devoted an extraordinary amount of time and
SEFOKt CO CALS een ne ponte ene tte Soin

Ink recycling -- Exhibit 32, please -- in
12 states, at 229 stores.

A ton of travel. I mean, the effort
expended was extraordinary.

And Matt didn't hide. He wasn't hiding.
His face was all over the cameras. Of course anybody
knows, these days, that you are going to be looked at
by cameras. Somebody is watching and recording.
He..used..==..when.. he.had..a_balance..to.pay. on
some of the stuff that he bought, he used his own
cards -- a credit card, a debit card -- easily
traceable back to Matt Channon.

And again, this is not a guy who's

 

PAUL BACA, OFFICIAL COURT REPORTER

 

Page 1603

 

BRANDI CHANNON'S
EXHIBIT

266

maetaninnntnienensesapainaiaiaaaaianees
1:13-CR-966-JCH-KK 2255 MOTION

 
 

19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 134 of 191

Case 1

NOLLOW SSZZ_W-HOF-996-YD-EL 2b

LOC

LIgIHxa
S.NONNVH)D IGNV¥a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: . . €ZZE sayeg wios4
00°0$ O02: 02 02°0$ 00'0$ 2000000000; 290800000000000 O} weyey: WN: anbuenbnqiy: 8690: WV S2:0S:0L! LL/LE/S | Li@yowedse'pouaw'e} g¢7102962) ESEZILELE S$} 49420)
00°0$ O02: 02 02°0$ 00°0$ €000000000; 60% L00000000000 O} Heey: WN: anbianbnqiy: 8E90! WV ZE:670L: LL/LE/S | | woopeubasn'piad} E66ZL08P91 PESEOZELE S$} 49430)
00°0$ Lz; lz L2'0$ 00°0$ LOCC000000; %1S800000000000 Of Weley: WN: enbsanbnagiy: gE90: WV ¥2:9E:L Li LL/6/2 t wi @xiwayoxiuays €OO9LSZEZ| OSLBGLLEZ S; 4810
8El2$ } OZ! LZ 6LOE$ 66°6L$ LOO0000000: €1S800000000000 Of Weyex: WN: enbsanbnagiy: ge90: WV 9b:PE: LL! LL/6/2 L3d829SPEz19IGeD! GLZE0Z198| 2hEZELLEZ Si AIMED
oo'o$ +: OZ: 02 02°0$ oo'0$ 1000000000; 28€S00000000000 Oo; weIeU: Vd Bu0s09: £290: Wd Sb¥S:7!01/02/S | | oo ewb@suowisAl] 99171929] ELZeZZb 12 S} 4940!
00°0$ Q2: O02 oz O$ 00°0$ 1000000000; L8ES00000000000 0; Wea: Wo euolo}: 2290: Wd LE-ES-b OL/OZ/S | L:Z9°Sb'ES LYO"e'OD) 778451028 | O9SEZ/APLe S} yoeoD
00'0$ 02: 02 020$ 00'0$ €000000000; £26€00000000000 oO} Ney: OW: SINOT IS: OZPLi Wd 92:PS:LiOL/ZL/E |} Leyureseweys eye, B/pOLZ9621 EZSOEESEL SS! 49410:
00°0$ O02! 02 o2'0$ 00°0$ €000000000; 226€00000000000 Oj wey: OW SINOT "IS! O@HL: Wd BZES:LIOL/ZL/E | L peyueseweyse'yewu; 719/02962} EEPOEESGL S) 48U10
00°0$ 02: 02 02'0$ 00°0$ 2000000000; €8LE00000000000 O; NWeiey: OW SINOT "3S! LLPO; Wd LSSO'LIOL/ZL/E | 1 peyueseweyse'yew! 219/0796/ | ZS2222961 Si} 4auI0
00'0$ O02: 02 02°0$ 00'0$ 2000000000} 28L€00000000000 Oo} e38yi OW SINT "IS! LEO! Wd ZS'POILIOL/ZL/E | | eyuesewey’s' eye) 8/p01Z962 | 229222961 S} 4810
00°0$ O¢: 02 02 0$ 00'0$ 1000000000; 206500000000000 Oo} Weyeu: OW UOquad! GOZL! Wd SS'927:ZL: OL/ZL/E | L peyuesweyseyew} 219207962} LZSr6L961 S| 4aNI0
00'0$ OZ: 02 Oz'0$ 00'0$ LOOO00000N! 906S00000000000 O} Weay: OW uoquay: 6071! Wd SESZ:2b OL/ZL/E | | eyuesewey’s'eyew! S/PpOL 7962; SLEPELOEL S} 48430
00°0$ OZ: O02 O20$ 00°0$ €000000000! z68€00000000000 O} Hee: OW plouy: EZr Li WY Eb LE LL OL/ZL/E } | eyueseWeY’s'eYetU] 8/POLZ9EZ | ZIGBLESEL Si 18u30
00°0$ 02: 02 020s 00°0$ €000000000; LE8E00000000000 QO} HeIsu: OW Plowy: EZr Li WV SbOELLIOL/ZI/E ; [| pexueseweyse'y"etul 719207962 | 968BLE9EL S) 18U20
S6SOL$S: OZ: 22 SL'SOL$ S6'SOL$ LOO0000000: 2Z0%200000000000 O; Wejsy! WN: anbsanbngiy: BE90: WY LO:OS'L LI OL/ZL/L i L wHewb@spuaiy612/99Sp22069| 68EPISZZ1L S} 48u10
00°0$ O02: 02 02'0$ 00'0$ LOO0000000: 30%200000000000 O} Wejay) WN! anbuanbnqiy: gE90; WV br:BP:LLIOL/ZL/1| L yeu @soqueiaqud' EZZEZ99EN| ZIZPLSZZb S| 40
SO'SEL$: O2: 12 Sloss 66° F215 1000000000} 858900000000000 0 32y: ZV eseW, Sevli Wd 9OSSEZ:OL/E/L L HeA@MJPUIa}OIOIEI! 9OO7Z6HH9 | PHESZLIZL S} 4UI0
SO'SEL$S: O2: LZ 8l'ORs 66'r2t$ 2000000000} S€v900000000000 QO; eeu: ZV BsaW! Scpbi Wd 22S LZ OL/E/L Lipbunsaroyemyoo4) 2S6S78ebc9 | ZOQEGLIZL S| 410
S6'SOL$ : O02: 22 SL’901L$ S6'SOL$ 2000000000! $s9000000000000 QO} eeu: ZV 4eahpood: ZOEL! WY 62:SS:LL!OL/2/1 1 2a"ewbOs 2pjObsy! pZOZ661E9! SSBZ68OZ1 S$} Jeno
S6SOLS: OZ} 22 SUSOL$ S6'SOL$ LO00000000) 222%00000000000 O} weieu: ZV; JeaApood: ZOEL! WV 90:6b:LL!01/2/1 Li WOrBAHOLLSMS! 465402629 | E9BZEZOZ1 S| 484310
WUAR [EJOLIGNS:SHUN]: Sales SSOJ5) S3IES JONDOMO Q) 2a)s16ay JON 3dlssayloY UO) 3101S 3401S AYID 84035 |] 81035 Sul] SUBI1918Q SURI] | SUE sseJppy dl Jaqusy Aay sueit| adap
syun BuyaAoay :
Quequia; SJaqxew 0} poubisse | 10Z/1/p duis sjie}ep yuswysn[pe auljuD M SUO!OeSUeIy AIJeAO] paunjded jIy -- suoloesues, AyeA07 SyogxeW
} pi | pe Lt Ly ‘| _| |

 

 

 
 

NOLLOW $$Z2_ W-HI-996-ND-EL-L

892c

LISIHXS
S.NONNVH)D IGNVUd

 

 
 

 
 
   

 

: |

 

19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 135 of 191

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: 3 » €£ZE soqeg wos
oO';OF : O02: O02 02°0$ 00°0$ €000000000} €26€00000000000 O} Hey: OW SMO7 "IS! OZPL! Wd 92-rS:LIOL/ZL/E | Lieyuresewey’seyeul] B/POLZ9G/ | EZSOLEIGL S} 42UI0)
OO'O$ | 02: O02 02°0$ 00°0$ €000000000} 226£00000000000 0 Ow: siNO7 3S: OZPLl! Wd 82-ES:LiOL/ZL/E} Lpexyueseweyse'yeu 719/029G2| EEPOECSIGL S} 40UI0
0O';O$ | 02: 02 O2'0$ 00°0$ LOOO000000; 16S800000000000 0 OW SINOT "IS! 2v2li Wd SO-Be-LiOL/ZL/E | Lpexveseweyse'yeud} 219202962 | 2OLPOZIEL S} J8UI0
0O'O$ ; 02; O2 O2'0$ 00°0$ 2000000000) €8 lL €00000000000 0 Ow SINOT IS! LLPO} Wd LSSO'LI OL/ZL/E | L beyueseWeyse'yeu 219/029G21 252222961 S} 40:0
0O'O$ +; 02; Oe 02'0$ 00'°0$ 2000000000) 28 L€00000000000 0 OW SINOT 3S) LLYO! Wd 2S'POL OL/ZE/E | Leyu"euewey's'eyeu! B/pO12962; ZZ9Z2Z96L S} 40UuIO
OO'O$ | O2: 02 02°0$ 00'0$ 1000000000; 206S00000000000 0 OW woes: GOZL! Wd SS92:2L: OL/ZL/E | | peyueseweysey eu! 719/0796/1 LZSPELOEL S} 18410)
o0'o$ |; 02: 02 02°0$ 00'°0$ LOOOOOO0NO; 906S00000000000 0 OW uoquay! GOZL! Wd BE'S2Z:ZL: OL/ZI/E | | eyureseweys'eyeu! B/POLZ962Z) SLEPELOEL S; 49420:
o00'0$ |; 02: 02 02'0$ 00'0$ €000000000: 268£00000000000 0 OW plouy; GZp Li WY EP LELL:OL/ZL/E{ Liequesewey’seyeu) B/PpOLZ9EZ| ZOESLESEL S; 48430
o0o'o$ { O02: 02 02 0$ 00°0$ £000000000: 168€00000000000 0 OW: plowy; 6ZrL! WV SPOS LLIOL/ZL/E; | DeyueseWeYyse'Yyeus 7197072962 | IEBBLE96L S} 49NI0
o0'o$ | OZ: 02 02°0$ 00°0$ €000000000: 22”600000000000 0 Ow SINO] "3S! O9ZO! WV GL:EO:LLIOL/ZE/E {| Bywesewey's yeu] B/POLZ9G/ | E9SOLEQEL S| 49430)
0O'O$ : GL; 6L 6L'0$ 00°0$ LO00000000; +S9200000000000 O} EIU: OW $INO7 3S: 0920; Wd BEEEZ!OL/FL/E | | peyueseweyse'yew) 7197202962 | SESBEB8SEL S} 42410

wWARY [PIOLQNS:SUUN!: Sales ssosH; —- SAJES NDIOUG | 493s1b3y JON YWiaday\dVjJU!) 21035 9103S AND 2403S:] 9109S dull] Sues] 93eq sues}: SUB ssaippyy jew] qi sequiay) Aay sueit} odd)

syupy BuyoAooy

 

Case 1

 

 

 

 

 

 

 

 

 

USqUIS) SJedxeW 0} pouBlsse | L0Z/1/p Souls siieyep UeUNSNipe auljUC  SUONIeSUEN ArJeXo| pasnjded jIy — SUOOSUEI! AYEAO7 SPadxeW
els Po | Pe i js | =

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 136 of 191

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

mmm 5) ONY CI YVa9 JDNVY GIN pijeAu| 6002/6L/0L |ZrrS089729
692 MYSLNI SANOP FTOADYALNI SSNOP piyeau| 0102/62/10 |€vv9ZS5929
hiamxa NONIS 92 NOr S,:NONWIS 9? NOS poo 6002/61/60 |89L271929

S.NONNVH) lanvua ff SSONYO SV SNIVOUVE S3ONYI SV1 pijeAu| OLOZ/62/10 |€0E8Z209Z9
ISsvauy Isvauu PueAuy 6002/61/60 |S6L886S729
SLAIVYD NVILSINHD SLAVYD NVILSIYHD pUNODSY peso|d} 6002/81/60 |E8L9rZSZ9
3IN1d 3GYSA} —_ SSIDOIONHOSL 319 3qYSA pIjeAu| 6002/60/0L |S89ELSSz9
SNYOMHIIL TVeZV SNYOMHIAL 1AVYZV /poos 6002/Z1/OL |29896€S29
ONV13A01 3D4LIH GNV1SA01 40 93.LIH ‘pleauy 6002Z/OL/OL |v6rr8ESz9
ANIVA 8 ONINdS YAANAG JAIWA 8 ONINdS YSANAG ‘PIEAU| 6002/90/LL |Pr9S2ZSr29
ONILSSL 3 TIVMDON SNILSSL D TIVMNDON _ Poog 6002/02/0L |2Sszs8Eerz29
3JNAGOY3V NO.LNIG ANAGOYAV NOLN3d ‘PIIeAu| 600Z/6L/0L |¥S88r6Ez9
ONMIGOW TANV9 NI» ONIMAGOW TANV9:NA» , POO 6002/60/0L |ZS1L222€29
_ SYVIdsuIV Ld SUVINSUIV La] pHeAU| 6002Z/0L/OL |vOv6ZvEzZ9
SNHOF 4N SNHOP 3N PleAuy 6002/61/60 |€2Z282vEz9
HSl4 HSId Lf] _-pueauy 6002/81/60 |vrlLyseez9
dIHSYINLYVd JYIOW dIHSYINLYVd JYIOW ‘PIJEAU| 6002/0L/0L |8Z980LEzZ9
Sd1dVLS DN SI1dVLS “O'N| —_ plyeAu| 6002/0L/OL 1821886229
ONIHLWS 9 QNIHLINS D| | Pood 6002/61/60 |9v1268229
SOCVNOIDISV NMOLNMOG SOGVNOIDIAV NMOLNMOG | poo OLOZ/62/LO [6052657229
DNILHSIT AUN.LNJD GNODSSALNIML ONILHOIMT AUNLNAD GNZZ PIEAU| 6002/61/0L |87S9691L29
MV1 WHORL MVTWHOINL] PIB AUT 6002/61/0L |L8r7S¢e0z9
QNIWdddOD M3 O09 9 ONINdddOD M4 ‘PIEAu| 6002/61/60 |7S€661L029
dyO9 10S9 duO9 10SD| poo 2002/21/20 |Z8b22rSrr
SUWIEN : ssouisng snjeis pepuedo ajeq # AyeAo7
sseippy

 

 

 

 

 

 

 

(quand) UONeWOsU| JaQqUay) S4JagXxeW

BuyoXoey 104 sjunosoy JaUIO $,uoUURY)

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 137 of 191

Jeffrey Moon - Cross by Mr. Robert

 

 

 

Page 1449
1 relevance.
2 MR. ROBERT: He's already answered,
3 Your Honor.
4 THE COURT: Overruled.
5 BY MR. ROBERT:
6 Q. All right. Matt did nothing with respect to
7 his visual appearance in these stores to hide who he
8 was?
on “Not that T saw in the vides ageT
10 Q. All right. There are a number of transactions
11 in which Matt used his own, either credit card or
12 debit card, to make up the difference in purchasing
13 items using rewards?
14 A. That's correct.
15 Q. Okay. So for example, we saw a number of
16 transactions, receipts that were annotated by you or
17 by the government that had a purchase of something,
18 ‘whether it be actual product or gift cards, and then
19 rewards were used to pay for a part of it, right?
20 A. Correct.
21 Q. And then the balance would have been paid,
22 usually by a card, and I think 4445 was the number
23 that was used many times.
24 A. Yes, sir.
25 Q. Those -- that card was Matt's?
BRANDI CHANNON'S
EXHIBIT
PAUL. BACA,..OFFICIAL.COURT. REPORTER .... J... 270

‘emaenanaenaininmananntnncesbloenasinuntaisininminics
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 138 of 191

Jeffrey Moon - Cross by Mr. Robert

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Page 1450
A Correct.
Q 'There was no question about that?
A Yes, sir.
Q. Right?
A No question.
Q Anybody would know that that card would be
traceable back to himself, wouldn't they?
A. I can't theorize as to what anybody knows
“regarding potentiat~credit~cards~and-how~that~ could -

be tracked. I'm sure some people do and some people

do not.

Q. Well, you certainly tracked it?

A. I know that, yes, sir.

Q. And in this case it was tracked?

A. Absolutely.

Q. And then you have specialized knowledge about

computers, and certainly from this case, I'm
.guessing, some. specialized knowledge about how retail »
works in this regard?

A. That's fair, I would say.

Q. Okay. And so you know, based on that, that if
you use your credit card in a store, if somebody were
to do the kind of investigation that you did, your
name would pop up?

A. I know that, yes.

 

 

 

a Ra RUTTER SU UT

PAUL BACA, OFFICIAL COURT REPORTER

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 139 of 191

Steven Gardner - Direct by Ms. Vierbuchen

 

 

10

11
12
13
14
15
16
17
18
19

50

21
22
23
24

25

Page 355
think there. .was..a pin with it .also,.ia.pin.number that
would get put in, and it would get applied right to
your purchase.
Q. So in that example of a $75 purchase and a $10
reward, it's akin to a $10 gift certificate that you
hand to the cashier?
A. Yes.
MR. ROBBENHAAR: Your Honor, I have to
object to the leading nature of this question and
THE COURT: There has been some leading.
So if you could ask direct questions, please.
BY MS. VIERBUCHEN:
Q. Okay. Would you agree that it's similar toa
gift certificate?
A. In our POS system we treat it like a gift
certificate.

If you will look at the receipt that the
customer was given, it usually says gift card on it,
so it's treated like a gift certificate. It's just
got a different bin range which is some of that
leading digits, so we know it's a reward card on the
back end.

Q. And you mentioned in your POS system, what does

that mean?

BRANDI CHANNON'S

EXHIBIT

 

PAUL BACA, OFFICIAL COURT REPORTER 271

‘enaneanennannnsemminaiestanonmensitsinananumninnasmnniiaets
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 140 of 191

Steven Gardner - Direct by Ms. Vierbuchen

 

 

Page 503

 

1 Group 1 accounts, there were 117. One is left off of

2 here that had been opened in -- I believe it was

3 2007, if my memory strikes me right. And that one we

4 left off because we had identified it as -- we always

5 offer one account to the customer, so we figured that

6 was the oldest one and we would leave that with what

7 we thought was the customer's actual account.

8 And then starting in 2009, 117 accounts

9 were opened between August and February of 2010.

10 Q. And is that simply the -= you're depicting it

11 in a visual format that's just different than what's

12 in Exhibits EQ Qo core ere ene eee ei

13 A. Correct. It just kind of shows how the

14 accounts opened. And you can see how they -- you

15 start with these Group 1 ones, and then you begin

16 with these other accounts that were getting all the

17 online adjustments. And each sequencing seems to

18 open when another one ends.

19 Q. And so this is where we have the Group 1 and
20 Group 2.
21... Is..this..kind_of. why..you've. chosen the...
22 nomenclature, because of -- it dates them when these
23 accounts were open?
24 MR. ROBBENHAAR: Your Honor, I have to
25 object to leading questions.

BRANDI CHANNON'S
— EXHIBIT
PAUL BACA, OFFICIAL COURT REPORTER 272

‘antennas
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 141 of 191

Steven Gardner - Direct by Ms. Vierbuchen

 

 

10
11
12

13

14
15
16
17
18
19
20
21

op

23
24
25

/BY MS. VIERBUCHEN 8 nae

Page 504
THE COURT: Yes, they are leading |

questions. So if you could rephrase please.

Q. Just -- I draw your attention to Group 1 and
Group 2, and remind the jury why we have those
groups.

A. Well, as you can see from here now, it probably
makes a little more sense. Even though we identified
the Group 1 after, they were actually opened up
before the Group 2 accounts, so just from a standard
of when they were opened is how they were labeled.
The Group 1 accounts were opened before the Group 2
vecounte treme erm

Q. Now, we have talked about some linking of
accounts through the use of a debit card in Matt
Channon's name.

I'd like to turn now to -- and ask you a
question whether or not you were able to link any of
the Group 1 accounts with the Group 2 accounts.

A. Via purchases, yes.
QO. Via purchases.
All right. Let's go to Government's
Exhibit 23, and tell me what this is.
MS. VIERBUCHEN: Oh, I'm sorry. I need to

offer these first. 23, 24, and 25, Your Honor, they

 

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 142 of 191

Steven Gardner - Direct by Ms. Vierbuchen

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22

23.

24

25

Page 654

Q. So with the Row 2 and the online adjustment,
what conclusion do we draw if that online
adjustment -- what conclusion do we draw about
whether or not the person that actually made the
‘transaction, in-store transaction on July 7, had a
MaxPerks number?
A. The conclusion would be they didn't, because
they didn't supply it at the time.
Q. And that was why an online adjustment could
then be done on that initial purchase?

MR. ROBBENHAAR: Your Honor, object to,
again, leading.
A. Correct.

THE COURT: ~And”’=="“yes;, "the question is™
leading.

So please ask nonleading questions.

MS. VIERBUCHEN: I will try, Your Honor.

BY MS. VIERBUCHEN:

Q. So then let's just do the next line so we
understand.
A. Sure. So then on 7-7 at 3:25 p.m., Transaction

6508, which is approximately six transactions after
_the one that. was.just.online. adjusted,..a.customer. who
was in the building spent $16.23 with us.

That transaction was also adjusted online

BRAND! CHANNON'S

- EXHIBIT

PAUL BACA, OFFICIAL COURT REPORTER 273

‘a ane a nARAOSNAARENAASAAERNERONNNNNEOS
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 143 of 191

Steven Gardner - Direct by Ms. Vierbuchen

 

 

 

Page 765

 

 

1 THE COURT: All right. Anything else?

2 MS. VIERBUCHEN: No, Your Honor.

3 THE COURT: The videos, in full, were made

4 available to the defendants, as I heard it. And I

5 think that if -- with the other exhibit that we just

6 looked at, the witness was able to identify and

7 verify the surveillance video that we saw in that

8 one.

9 Assuming he's able to do that with this one

10 as well, the Court will admit the video.

11 Now the fact is that there was some

12 editing, and so I will certainly give you leeway to

13. ask about that in cross-examination.

14 But to the extent that the witness can

15 properly identify the video, I will allow the video.

16 As long as we're here why don't we talk

17 about 52 and 53?

18 MR. ROBBENHAAR: Those are the standing

19 objections.
20 MR. HOTCHKISS: Joined by Ms. Channon.
21 THE COURT: All right. So with respect to
22°. °52 and 53,” you “know, the” Cotirt” wilT admit them on the
23 same basis.
24 MR. ROBBENHAAR: Understood.
25 And while we're here -- and I don't mean to

BRANDI CHANNON'S
— EXHIBIT
PAUL BACA, OFFICIAL COURT REPORTER 214

teins
1:13-CR-966-JCH-KK 2255 MOTION

  

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 144 of 191

Steven Gardner - Direct by Ms. Vierbuchen

 

 

 

10
11

12

14
15
16
17
18
19
20
21

22

23

24

25

Page 766
disrupt your flow. But a lot of the questioning is
leading, and I'm all for moving this quickly, but I
think we do have to follow the Rules of Evidence.

It's very-leading, -very~~----1t! s--testimony
testifying for the witness at times.

So I don't want to --

MS. VIERBUCHEN: Well, I truly am trying to
speed it up. And particularly in light of the
opening statement where they conceded that he did all
of this, it's kind of -- I'm just really trying to
shorten the trial.

But I don't think that it's -- I think it's

Speeding things up. I don't think it's a material
way, but I am concentrating on trying not to lead.

THE COURT: All right. And the witness is
certainly familiar enough with the evidence that I
think that we can get where we need to go in an
efficient and timely manner, so try not to lead.

MR. ROBBENHAAR: Thank you, Judge.

MS. VIERBUCHEN: I will. Thank you.

(End of bench conference.)

THE COURT: So the Exhibits 51, 52, and 53

‘are admitted, as stated at the bench. —™S
BY MS. VIERBUCHEN:

Q. Mr. Gardner, we're going to be viewing -- well,

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 145 of 191

Steven Gardner - Redirect by Ms. Vierbuchen

 

 

Page 1019

 

 

1 have to pay out. And we're also going to, of course,
2 report that for our tax purposes.
3 Q. And so the company also relies on that
4 information for tax purposes for any -- how about
5 anything else?
6 A. would assume tax, sales.
7 Q. SEC. reports?
8 A. Are there SEC reports? I don't quite follow
9 your question here.
10 MR. ROBBENHAAR: Object to the leading
11 nature of the question and the speculative answers
12 here.
13 THE COURT: Well, they are leading, but I
14 think he let us know that he didn't know the answer
15 to that specifically. “Cm
16 MS. VIERBUCHEN: I think my last question
17 is regarding Government's Exhibit 48.
18 And if we could pull that up again, Agent
19 Moon.
20 And I'm just going to stop it here and just
21 draw your attention...
22 BY MS. VIERBUCHEN:
23 Q. Defense counsel pulled up another exhibit that
25 Do you recall that we compared the two
BRANDI CHANNON'S
aaa EXHIBIT
PAUL BACA, OFFICIAL COURT REPORTER 275

‘anssmsmtmmmanssnanennassnaninnestanamnanssasensaenanamnnnenenaneneni
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 146 of 191

Jeffrey Moon - Direct by Ms. Vierbuchen

 

 

Page 1384

 

1 And then it -- at the bottom -- well, you
2 see on the video the purchase of items which you can
3 slightly see in Mr. Channon's left hand. When you
4 watch the full video you can see it.
5 And then the accounts associated are
6 notated at the bottom of the screen. Three Group 1
7......accounts,. and..Ioican.state..them i f..you. need. oo...
8 Q. And the three Group 1 accounts, what do those
9 accounts represent?
10 A. The -- these accounts are -- received benefit
11 from the recycling of ink or were used in the reward
12 card redemption, or the spending of the rewards.
13 Q. Okay. And did we actually see the electronic
14 receipts for these transactions in Government's
15 Exhibits 61 and 62?
17 Q. So if we went there and we looked, we could
18 actually see which was a reward card redemption and
19 what was used to get credit for the ink recycling?
20 MR. ROBERT: Objection, leading.
21 THE COURT: It is leading.
22 If you could rephrase, please?
23 MS. VIERBUCHEN: Certainly.
24 BY MS. VIERBUCHEN:
25 Q. And so if we looked on Government's Exhibits
ccete seman netted ee ea BRANDI CHANNON'S
EXHIBIT
PAUL BACA, OFFICIAL COURT REPORTER 276

(cnninintaena manana aRNSAESSALNTE
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 147 of 191

Steven Gardner - Direct by Ms. Vierbuchen

 

 

10
11
12
13
14
15
16

17

18

19
20
21
22
23
24

25

Q. And I want to go back now to Government's
Exhibit 24.
Do you recognize this document?
Yes, I do.
We had just looked at this earlier?

Yes.

oOo Fr O PY

And can you tell by looking at this document if
_this is one of the ones you linked to the video that
we just saw?
A. Yes.
Q. And so tell the jury how it is that we linked
it with what we just saw.
A. When you would go through the full video, you
would see two gift cards, you would see the ink
recycle, and the time would be approximate for what
that -- when it had occurred. _
Q. And so with all of those videos that we were
‘looking at in Exhibits 21A through Z, is that the
same process that was done -- that you've just shown
us in court that was done with 21A through 2?
A. Yes.

MR. ROBBENHAAR: Objection, leading.

MS. VIERBUCHEN: Your Honor, if I may,
foundational questions are allowed to be leading

under Rule 611.

 

Rt Raa

' "PAUL BACA,” OFFICIAL” COURT REPORTER

Page 514

 

BRANDI! CHANNON'S
EXHIBIT

277

‘mecsmsemmesninnrenaamemesianineseiienmeemimenaneensetas
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 148 of 191

Steven Gardner - Direct by Ms. Vierbuchen

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 515

THE COURT: And that was a foundational
question, so the objection is overruled.
BY MS. VIERBUCHEN:
Q. Okay. I'd like to turn now and talk about
online adjustments. We touched on it earlier in the
morning.

Go back to -- just pull up Exhibit 3.

And we - you described this to the jury

earlier in the morning about how a person would go

online with their receipt and to -- to claim an
online adjustment.

T just have a question for you.

With respect to the information that
OfficeMax required at the time that this format was
being used, could a person use the information on a

receipt to claim a purchase of another person?

A. Yes.
Q. How could they do that?
“A. When you look at the transaction number, it _

does sequence. So if you figure out, you know, that
it's increasing by one, part of that transaction
number, then all you've got to do is keep going until
you get a good transaction.

We don't -- at the time, we don't lock you

out for putting in the wrong transaction. So even if

 

ese

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 149 of 191

 

 

10

11

12

13

14

15

16

17

18

19

20...

21
22
23
24

25

Page 1655

We, the jury, find the defendant, Matthew
Channon, guilty as charged in Count 6 of the _
indictment.

Count 7:

We, the jury, find the defendant, Matthew
Channon, guilty as charged in Count 7 of the
indictment.

Dated this 22nd day of January 2016, and
Signed by the foreperson.

Is there anything further on behalf of the

FOVETNMO Me eee eine en an ne

MS. VIERBUCHEN: No, Your Honor.

THE COURT: On behalf of Matthew Channon?

MR. ROBERT: No, Your Honor.

THE COURT: On behalf of Brandi Channon?

MR. HOTCHKISS: No, Your Honor.

THE COURT: All right.

Ladies and gentlemen of the jury, I want to
thank you for your service in this case.

If any.of you have.a.few.minutes.to visit
with me in the jury room, I would like to thank you
in a less formal setting.

I have been advising you throughout the
course of the trial that you should not discuss this

case with anyone.

 

EXHIBIT

278

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 

 

 
  
 

BRANDI CHANNON'S

 
   
  

a TErETOTUTErTrothtitetniaseteenimt
1:13-CR-966-JCH-KK 2255 MOTION

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 150 of 191

 

 

10

11

12.

13

14

15

16

17

18

19

20

OL

22

23

24

25

Page 1656

That no longer applies. You're not

required to talk about this case with anyone, but if
-you want to.doso-you are certainly..free..to.do.so.
That's entirely your choice.

Again, I thank you. It was obvious that
you-all were very attentive and took your duties
seriously.

So on behalf of the Court, I appreciate
your service.

And at this time I will discharge you.

So everybody please rise while our jury

Leaves the: court roomen nnn trtneenittmniamenitie Hanns ieee oe

You're not required to stay, but if you
can, I would like to thank you in a less formal
setting.

(Jury released.)

(Open court; outside the presence of the
jury.)

THE COURT: All right.

Court is adjourned.

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 151 of 191

Jeffrey Moon - Redirect by Ms. Vierbuchen

 

Page 1488
1 people's purchases, and she's having this anxiety
2 because she knows what she's doing is wrong.
3 THE COURT: All right. Thank you.
40 -- Anything--ebse 2-0 ne re ee
5 MR. ROBERT: No, thank you, Your Honor.
6 THE COURT: Mr. Hotchkiss?
7 MR. HOTCHKISS: No, Your Honor.
8 THE COURT: All right. I'm going to deny

9 the motion of -- the Rule 29 motion on behalf of both
10 defendants.
11 There has been sufficient evidence
12 introduced which, if the jury believes it, is --
13.. .would be sufficient to establish -- or to support a
14 guilty verdict on the issue of intent.
15 And without the Court reciting the
16 evidence, I acknowledge the examples that were

17 provided to us by Ms. Vierbuchen.

 

18 And in addition, with Mrs. Channon's

19 motion, I do think that there's sufficient

20 information, certainly in the statement that she gave
21 to the FBI, which if the jury believes that

22 information, would be sufficient to establish the

23 existence of her working in combination with

24 Mr. Channon.

 

 

 

 

25 So the Court will deny the Rule 29 motion
BRANDI CHANNON'S
EXHIBIT
PAUL BACA, OFFICIAL COURT REPORTER 279

ee enrTENniRenNeNNNNNE NNN
4:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 152 of 191

 

Page 1564

1 We also have the electronic journal for

2 that day. Again, it's just another store in

3 Albuquerque a day later, and Mr. Channon is recycling
4 20 ink cartridges. He gets $60 in MaxPerks rewards,
5 and this time he gives yet another account.
Bo, It's. fictitious....It is. Chigh Law account,
7 C-H-I-G-H, and it's registered to a business in

8 Plano, Texas.

9 As a result of these false statements he
10 gets the rewards, which is a material false

11 statement, and Matt Channon is guilty of Count 5.

12 Count 6. This is just with respect to
13 Matthew Channon. It is a -- the charge, a wire
14 transmission on June -- excuse me ~- July 15, 2010.

15... And this is..based..on..an.e=-mail..that..furnituu..sent..to
16 Tenekram, which we heard a lot about this buyer

17 throughout the course of this trial.

18 Mr. Channon e-mailed him five $30 MaxPerks
19 reward certificates. And that is Government's

20 Exhibit 118.

21 And as we learned with the e-mails in this
22 case, the transmission of the e-mail is going to

23 cross state lines.

24 re In- fact-the~Google~representative;,

 

25 Ms. Papageorge, I believe her name was, told you just

  

BRANDI CHANNON'S
EXHIBIT

 

 

a ae

PAUL BACA, OFFICIAL COURT REPORTER 280

sansa aiiatariataaieiatee
1:13-CR-966-JCH-KK 2255 MOTION

 
’ Case 1:19-cv-00201-JCH-SMV~ Document 4-2” Filed 03/11/19 Page 153 of 191

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 1565

that. That, in fact, there were no servers in
New Mexico at that time; and, therefore, it would
have had to bounce off a server outside of
New Mexico.
But I want to just draw your attention to

Exhibit 108, that is reflected here. That is this

‘transmission that was sent through interstate

commerce. And what it is, is Mr. Channon is
forwarding:
"Please find attached five 30 PDFs."
We've seen the PDFs during the course of
this trial. Those are MaxPerks rewards. They have
numbers on them. I invite you to look at those
numbers and just go back to government's exhibit --

whether it's 4 or 19, however we annotated those for

you at Government's Exhibit 110. So if you want to_

look there, you'll see what specific group -- Group 1
or 2 accounts these came to.

And Matt Channon tells him:

"T have many more rewards. Let me know."

This confirms his intent to deceive and
cheat OfficeMax.

Matt Channon is guilty of Count 6.

Finally, Count 7. Matthew Channon is

charged with sending a wire transmission in

 

wT

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 154 of 191

 

Page 1572

1 rip off OfficeMax, right -- the defendant knowingly

2 and voluntarily participated in the conspiracy, the

3 defendant acted with specific intent to obtain money
4 or property by means of false or fraudulent

5 pretenses, representations, or promises.

6 And this element you may recognize, because
7 it was an identical element in the wire fraud

BBR ARATE Tr ttt tne

9 So I won't talk about the evidence that

10 proves that necessarily, when we talk about

11 conspiracy, because we've already discussed it as it
12 relates to Counts 2 through 7.

13 And then finally, the government must prove
14 beyond a reasonable doubt that there was

15 interdependence among the members of the conspiracy.
16 And the Court informs us that that means
17 that members in some way or manner intended to act
18 together, for their shared mutual benefit.

19 Now, let me take a look at some of the
20 evidence that the government believes shows that
21 Matthew and Brandi are guilty of conspiring to commit
22 wire fraud.
23 They are, indeed, partners in crime.

24 Now this is Government's Exhibit 48, which

 

25 I promised that I would play for you again, just so

~ BRANDI CHANNON'S
EXHIBIT

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER 281

1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 155 of 191

 

 

10

11

12

13

14

15

16

17

180.

19

20

21

22

23

24

25

ee Page 1573
we can go through the conspiracy.

And this shows their concert of action and
their operating for mutual benefit to rip off
OfficeMax and take OfficeMax money so they can use it
for their own purposes.

Now as the judge also told you, the
government is not required to show a formal
agreement. It's a very rare occasion when criminals
_Sit down and write a list and an agreement, You're
going to do this, I'm going to do that, and they sign
it and get it notarized.

And so the way we determine that they had
this agreement to commit a crime is through their
conduct.

And this one I do want to play for you.

And I think, Agent Moon, do you need to play that for
me?

(Whereupon the video recording was played.)
MS. VIERBUCHEN: Exhibit 48. It's

November 22, 2010. Brandi Channon is walking in. We
know now that that has 19 empty ink cartridges in it,
and she's going to walk directly to the gentleman in
the left-hand corner.

And here comes her husband, a few

minutes -- seconds behind.

 

PAUL BACA, OFFICIAL COURT REPORTER

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 156 of 191

 

 

 

10

11
12
13
14
15
16

17

18

19

20

21

22

23

24

25

Page 1574

Ms. Channon is at one register. This is
where she's presenting a fake -- a fictitious account
for -- I believe it is High Speed account, and then
her husband disappears off the screen.

And you will see him coming back to the
bot- -- the register at the bottom right corner.

We know that these registers are
back-to-back. And we could -- we could tell --

Mr. Gardner told us that, but you could actually see
Ms. Channon reaching across from the bottom screen on
the right to the bottom screen on the left.

So now they are back-to-back. They are
pretending they do not know each other. They are
each presenting different cards, MaxPerks cards that
aren't in their names.

And Ms. Channon offered the High Speed
Stone account cards, and Mr. Channon is offering the
SLC card that's registered to a company allegedly in
‘plano, meme eee ..

Oh, I'm sorry. The SLC Metro card was to a
company in Salt Lake City, Utah.

And then Agent Moon is going to stop this
for us in just a moment. She -- Ms. Channon just
walked right past her husband without a glance or a

word.

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 157 of 191

 

11

12

13

14

15

16

17

18

20

21

22

23

24

25

 

10

 

Page 1575

And pause it.

And now you can see her walking out the
door.

(Whereupon the video recording was played.)

MS. VIERBUCHEN: And if we continue this
video, we will see she goes on her way and her
husband follows thereafter.

This is how the government believes this is
proof of their unity of purpose, their acting
together and their intent to deceive. They're not
representing that they -- that they are even related.
They're not even representing giving a MaxPerks
account card with their real name on it.

The Channons are partners in crime.

And now we are going to go to Exhibit 51.

T'll remind you that Exhibit 51 was the
subject of Counts 3 -- excuse me -— 4 and 5.

This was just the next day in that other
Albuquerque OfficeMax store located on Wyoming
Avenue.

And, Agent Moon, could I have you start
that, please?

(Whereupon the video recording was played.)

MS. VIERBUCHEN: Now, this one we don't --

we see Ms. Channon coming in. Again, we know that

 

 

Se

PAUL BACA, OFFICIAL COURT REPORTER

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 158 of 191

 

 

10

Tdi

12

13

14

15

16

17

18

19

21

22

23

24

25

Page 1576
she's going to be recycling 20 ink cartridges.

And a.minute later Mr..Channon. comes in as
well.

Again, they're acting as if they don't know
each other. Ms. Channon comes up there. As we know
from the allegations in Count 4, she is presenting
the American Clay Products account registered in
Tempe, Arizona, and she is leaving.

And not a word to her husband, who is right
behind her.

He..then..presents..yet..another..account
registered to Trighm Law account in Plano, Texas. He
recycles 20 ink cartridges.

I think these videos of the defendants show
consciousness of guilt. They know what they're doing
is wrong.

If they didn't believe what they were doing
was wrong, why are they giving-different accounts,
MaxPerks accounts?

Why are -they~pretending~they~ didn't know -
each other?

Why are they leaving the store without
acknowledging each other?

Tt's because they know what they are doing

is wrong.

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 159 of 191

 

 

10

11

ae

13
14
15
16
17

18

19.

20

51

22
23
24

25

Page 1577

And now, this is Exhibit 66. This isa

video that was entered into evidence. It's a

February 9, 2001 [ste]; video;and-we are going to

show this third video evidence -- oops. I gota
little ahead of myself in my excitement.

Exhibit 66. Agent Moon, please play that

for us.
(Whereupon the video recording was played.)
MS. VIERBUCHEN: And now you'll recall in
this video we didn't -- we didn't see Ms. Channon

entering, but we will see that she's already in the
store.

Mr. Channon just walked in with a bag of
ink. If you would pause it for me.

I'd just remind you, do you see the legs to
the right of the cashier? That's Brandi Channon.

So as we know, in this -- in this video
what we are going to see, that they are at another
Albuquerque store and they are presenting yet
different MaxPerks accounts.

And I don't have those off the top of my
head, but I know if we go to Ejournals marked
Exhibits 67 and 68, we're going to know those other
two Group 1 accounts that they used, which were

different than the Group 1 accounts that they used in

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 160 of 191

 

 

10

11

12

13
14
15
16
17
18
19
20

21.

22
23
24
25

Page 1578

the earlier two videos that we just saw.

(Whereupon the video recording was played.)

MS. VIERBUCHEN: So now, again pretending
they're not knowing each other and they're providing
fake identification in the form of yet a third
MaxPerks account.

And if you could hit -- oh, I can hit play.
Tt worked.

(Whereupon the video recording was played.)

MS. VIERBUCHEN: Did you see there Brandi

Channon, a familiar coat that we saw in Government's

_Exhibit 48, that she was wearing. There she is. She

walks right by her husband, not a look or a word.
She knows what she's doing is wrong and so does her
husband.

Now after seeing these three videos, it
doesn't take much imagination, does it, to think what
must have happened on those trips when the Channons
went to California in May of 2010, or when the
Channons went to -- where was it, Texas -- in July of
-2010,. or when the Channons went to. the northeast in
September of 2010.

Recall the testimony from Exhibit 45 --
from Mr. Gardner as to Exhibit 45. OfficeMax records

show that the Group 1 accounts or Group 1 and 2

 

PAUL BACA, OFFICIAL COURT REPORTER

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 161 of 191

 

 

10

11

12

13°

14

15

16

17

18

19

20

21

22

23
24

25

Page 1579

accounts associated with the Channons were used to
make 52 -- were used at 52 stores in California from
May 18 to May 26 of 2010.

‘And we see how that” would have worked,
right, with these videos? Just go into each store,
each giving different cards. You walk right out, you
hit the next store.

And so it doesn't take much imagination to
see how that actually could happen. It shows the
defendants' knowledge and intent, what they're doing
is wrong.

It shows that the defendants are conspiring
“to defraud OfficeMax, and it shows that they are”
working in concert to their mutual benefit to rip
OfficeMax off to the tune of $100,000 so that they
can enjoy those illegal proceeds of their criminal
activities.

Again, I mentioned Government's Exhibit 43,
I mentioned the trip to Texas.

Recall the testimony -- you know you have
the flight records, right? Government's Exhibit 36,

‘I think it is. It's the Southwest business records
that confirm the flight activity to these areas at
the time these Group 1 and Group 2 accounts are being

used.

 

aa as

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 162 of 191

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

2 Bens

24

25

Page 1580

But again, it doesn't take much imagination
to see how the Channons flew out to Texas, hit a
group of stores in the metroplex area, a number of --

a total of 47 stores recycling ink, and over 1,500 in
_ink recycling. ee

And then finally, it doesn't take much to
imagine the trip to the East Coast in September of
2010, where they hit 31 stores in six states.

And this time, what did they do? They
didn't recycle ink, they spent their rewards.

And so what you see here is the rewards
spent on Group 1 accounts totaled $3, and the rewards
spent on this spending spree were -- for Group 2

PACCOUNES. —=. .WAS..fOKWOVEL..S By LOO ce enue niet ue stine ne oie

The defendants are guilty of Count 1.

So whether you call it OfficeMaxing or
whether you call it beating OfficeMax at their own
game, under the law, it's a crime.

THE COURT: All right. Thank you,

Ms. Vierbuchen.

It's about 10:00 -- almost 10:30.

We'll take a break at this time, so I
-expect -- what--l- expect -is;~when we-return tothe. -
courtroom, the -- each defendant -- each defendant's

counsel will have an opportunity to make their

 

 

me

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 163 of 191

BRANDI CHANNON'S
EXHIBIT
13-CR-966-JCH-KK 2255 MOTION

os

 

 
Case 1:19-cv-00201-JCH-SMV...Document 4-2....Filed 03/11/19. Page 164 of 191

Steven Gardner - Direct by Ms. Vierbuchen

 

Page 898
Agent Moon, if you could call up
Government's Exhibit 27, which was previously
admitted.
BY MS. VIERBUCHEN:
Q. And, sir, last week do you recall testifying
concerning this exhibit?
A. Yes, I do.
Q. And do you recall testifying earlier that the

Group 1 and Group 2 accounts at issue in this case

 

claimed approximately $1.9 million in online

11 adjustments?

12 A. Yes.

13 Q. And I believe that you had testified that,

14 assuming that the accounts were maxed out, and

15 because they were teechur accounts, that you

16 estimated reward cards that could be redeemed -- that
17 could be issued based on this amount would have been

18 over $400,000.

 

19 Did I summarize that testimony correctly?
20 A. Yes, you did.

21 Q. Okay. What -- was over 400,000, in fact, in
22 reward card spending issued in this case?

23 A. No.

24 Q. Why not?

25 A. Because we identified the script, or the

BRAND! CHANNON'S
EXHIBIT

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER 283

Lae AEN ET
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 165 of 191

 

From: Goady. Michal

To: SOC Pai

Subject: FYI

Date: Monday, January 14, 2013 12:03:54 PM
Paigte

Hee,

l received this email from Steven Gardner...

i am currently trying to pull some information prior to October of 2009. ft may take some time butt
agree with you d we can getit, it will help with the ink recycle piece. The reason | did mat pull it
sooner is because originally we were not focused on the ink recycle but rather the onine
adjustments, because this was where the major fraud attempt took place. Your observation about
the ink recycling activity decreasing and almost going away during the TCBH event is spot on. My
assumption was that Channon figured he did not need to continue with the ink recycle since this

. «Anew scheme.was going-to-net-bit-about S400K.. Once we shut-it- down he then needed.to po buck
to the old scheme. As for why he may have tapered off in 2011, | am not sure but it may have been
due to the fact | was tracking him and pulling video pretty regularly. He may have gotten wind of
that, which caused him to enlist other people as seen by the his girlfriend and other couple that you
interviewed during the search of his residence. To answer the 1° question about if he was using an
accomplice earber in his scheme (2009) that is definitely possible but | don’t have any video
evidence to support either case. | only know that can fink his debit card to purchases on those

ACLOunts.

FBI ALBUQUERQUE
Special Agent Michael Boady

 

BRAND! CHANNON'S
EXHIBIT

284

‘ 1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 166 of 191

 

Page 120
to. T do see a few hands.
2 We'll start with Ms. Love.
3 . PROSPECTIVE JUROR: Your Honor, do I need

4 to address you again about OfficeMax or the perks?

5 THE COURT: I have a -- I have a couple of
6 questions for you.

7 The attorneys may have additional questions
8 for you on this.

9 But I am wondering -- if I remember what
10. .you said earlier correctly, you said you were a.

11 teacher?

12 PROSPECTIVE JUROR: I am a teacher.

13 THE COURT: You are a teacher.

14 PROSPECTIVE JUROR: I ama teacher, and I
15 participate in the -- participated in the program.
16 IT had an OfficeMax perks card. I don't

17 have it with me, but I did receive rewards for

18 shopping there, and a special discount for educators.
190000... 0... ... THE. COURT +... All. right...0Now, there are.

20 times when people belong to a rewards program but

21 don't really use it.

22 Would you call yourself a regular user of
23 the rewards program?

24 PROSPECTIVE JUROR: Quite honestly,

 

25 Your Honor, they are very expensive, so I only used

BRANDI CHANNON'S
EXHIBIT

 

 

PAUL BACA, OFFICIAL COURT REPORTER 285

eerwusrrennienaenatneninsinaeainmnnacaases
1:33-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 167 of 191

 

 

10

11-

12
13
14
15
16
17
18

19

21

22

23

24

25

Page 121

them when I couldn't get what I needed at Walmart.

THE. COURT:....Okay....... ALL.rightu oo.

So even though you didn't shop at OfficeMax
regularly, did you actually get any kind of discounts
or rewards from the OfficeMax perks?

PROSPECTIVE JUROR: I did receive discounts
on -- I did receive discounts, especially at the
beginning of the year, because they have a teacher
reward program at the beginning of the year where
they would give away, like, Post-its in the shape of
-apples and stuff--like~that.—-L-had-—-~- I-did- receive
those things.

I didn't ever get anything -- any large
discount, other than I think it is like 5 percent on
ink cartridges.

THE COURT: And you did not do that?

PROSPECTIVE JUROR: I did get 5 percent off
of ink cartridges.

THE COURT: All right. You did.
~ “PROSPECTIVE” JUROR? ~"I“-dtdm't~get" ++" T never
purchased any furniture, I didn't purchase computers
there, nothing like that.

THE COURT: All right.

PROSPECTIVE JUROR: Just office supplies.

THE COURT: All right. So do you think

 

 

 

 

ERR Uy

PAUL BACA, OFFICIAL COURT. REPORTER

 
.

&

Case 1:19-cv-00201-JCH-SMV_ Document 4-2 _ File

aN
‘

To

S
| ake ae

A

 

~~

-

BRANDI CHANNON'S

Ane

EXHIBIT

168

“BRE

 

286

of 191

2255 MOTION

13-CR-966-ICH-KK
Channon 2178

1

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 169 of 191
cutup2.png Tuesday, December 4, 2018

         

a

BRANDI CHANNON'S
EXHIBIT

287

‘smsnanamanmsovaneonsnmosonasnsnenssteemmnnimimasnsnasiamiessins
1:13-CR-966-JCH-KK 2255 MOTION

 

 
 

ghee

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 170 of 191

  

 

 

BRANDI CHANNON'S
EXHIBIT

288

‘seveenanavenarananeianantaimnantiimimmnssaaasassananenannisas
1:13-CR-966-JCH-KK 2255 MOTION

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 171 of 191

Diana Parker - Direct by Ms. Kastrin

 

 

 

Page 702
1 A. Yes.
2 -°Q. °° And were: photos~taken-duritng~the~search of the
3 house?
4 A. Yes.
5 MS. KASTRIN: And if I may approach,
6 Your Honor?
7 THE COURT: You may.
8 BY MS. KASTRIN:
9 Q. I'm going to be handing you what has been
10 marked for identification purposes only as
11. Exhibit 149... ov pene nance un nnn a
12 Could you please flip through those without
13 showing those to the jury?
14 A. (Witness complies.)
15 Q. When were these taken?
16 A. On June 28, 2011.
17 Q. Did you take them?
18 A. No. Our professional photographer on our team,
19 Tammy Peter, took the photographs that day.
20 Q. But looking at them, are you able to say that
21 they accurately reflect the way the home looked at
22 different stages of the day?
23 A. Yes.
24 MS. KASTRIN: I would move to admit
25 Government's Exhibit 149, which is a series of
BRANDI! CHANNON'S
—- — EXHIBIT
PAUL BACA, OFFICIAL COURT REPORTER 289

‘sramneeneneeneeminenanaceiainineneeniacinanaiasnesaaaniss
1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 172 of 191

Diana Parker - Direct by Ms. Kastrin

 

 

10
11

12

3

14
15
16
17
18
19
20

21

220

23
24

25

exhibit?

Page 703
photographs.
THE COURT: How many photographs in that
MS. KASTRIN: So we removed some as part of
this. Can I count this, one second?

THE COURT: Sure.

MS. KASTRIN: 27, Your Honor.

MR. ROBERT: Your Honor, may I see the 27
of them? I'm looking at 29 here, and there are a
couple I have a question about.

MS. KASTRIN: Certainly, Your Honor. And I
would just note that these are just a smaller subset
of photos that were previously provided to the
defense.

THE COURT: All right.

Is there objection to Exhibit 149?

MR. ROBERT: Your Honor, there are 27
pieces to Exhibit 149, and I object to two pieces of
it.

THE COURT: All right. ~

MS. KASTRIN: Do you want us to approach?

MR. ROBERT: “May we approach, Your Honor?

THE COURT: Yes, you may.

(Bench discussion: )

MR. ROBERT: This is a photograph of a

 

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 173 of 191

Diana Parker - Direct by Ms. Kastrin

 

Page 704

1 bunch of personal documents including checks with

2 bank numbers and that sort of thing. I don't -- I

3 think that this -- again, the irrelevance of the

4 readable text and the potential of disclosing
5 personal information weighed against the relative .

6 probative value of this would seem to militate

7 against admission of that particular one.

8 THE COURT: All right.

9 MS. KASTRIN: Your Honor, we have to

10 establish that this was the defendants' home.

11 Usually that is done through photos that show
12 personal items of mail that link their names to the
13 address, and that's exactly what this photo does.
14 If they want to stipulate that this was, in
15 fact, their address, then certainly we wouldn't need

16 to bring in a photo of that type.

17 MR. ROBERT: Okay. We'll do that.
18 THE COURT: You'll stipulate?
19 MR. ROBERT: We'll stipulate that that

20 house is their house.

21 MS. KASTRIN: You'll stipulate? Okay.
22---Then we're happy~ to ~-remove~ that pPROtO. ~~ me
23 MR. ROBERT: And then this is the

24 photograph that we were talking about before the jury

25 came in. I just want to renew my objection to that.

 

 

 

 

sou cham aR RE

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 174 of 191

Diana Parker - Direct by Ms. Kastrin

 

 

 

Page 705
MS. KASTRIN: It's redacted on the screen
that will be shown to the jury.
THE COURT: So what's redacted?
MR. ROBERT: I object to that.
THE COURT: Yes, that's the way I recall
it.
MS. KASTRIN: It essentially looks like the
photo that has the yellow Exhibit 19 on it. It still
shows the OfficeMax, it shows the date, it shows the
partial address. And then the contents of the letter
have been blacked out. _
MR. ROBERT: And again, just to reiterate,
‘there's no reason that this couldn't be cropped to.
show simply what the government seeks to show.
And for the purposes of the record, could
we mark this as 149A, just so that the --
MS. KASTRIN: The original unredacted?
MR. ROBERT: No, the redacted photograph.
THE COURT: Well, it has a Bates number on
there. You want it marked as an exhibit as well?
MS. KASTRIN: The Bates number is Channon
agg decsetconte “mut ssn ntaes ce
MR. ROBERT: Will that Bates number be in

the redacted document?

 

mm

PAUL BACA, OFFICIAL COURT REPORTER

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 175 of 191

Diana Parker ~- Direct by Ms. Kastrin

 

10
11
12
13

14

16
17
18
19
20
21
22
23

25

 

15

54

 

Page 706

MS. KASTRIN: It is.

MR. ROBERT: Okay.

MS. KASTRIN: It shows up on the bottom.

And I will just need, assuming that -- I
will need one second to remove this from the 0.
electronic version that we're showing to the jury, or
I can do this with the Elmo, if that would be faster.

THE COURT: I have no idea what would be
faster.

And you renewed your objection. Your
objection is overruled.

I do think that its probative value -- that
the probative value of Channon 2377 outweighs any
danger of unfair prejudice.
cutie -Ugnd of honch wonferencey

.MS..KASTRIN: And so, Your Honor, I don't
know if it was stated on the record. But as amended,
we move to admit Government's Exhibit 149.

THE COURT: And so there is one fewer
photograph in that --

MS. KASTRIN: Than we initially stated. So
I think it's now 26 photographs.

THE COURT: Okay. So Exhibit 149, 26

Shotographs, is admittedp °C

MS. KASTRIN: I would simply like to note,

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 
Case 1:19-cv-00201-JCH-SMV...Document.4-2...Filed 03/11/19. Page 176 of 191

Diana Parker - Direct by Ms. Kastrin

 

Page 707
1 in the removal of one exhibit, that a stipulation has
2 been reached.
3 THE COURT: Okay. Do you want to state --
4 MS. KASTRIN: Yes. And that the
5 stipulation is the home that was searched on June 28,
6. 2011, is the home of the defendants Matthew and

7 Brandi Channon.

8 THE COURT: All right.

9 MR. ROBERT: That is correct, Your Honor.
10 MR. HOTCHKISS: That is correct,

11 Your Honor.

12 THE COURT: So the jury will accept the

13 fact as proven that the search warrant was executed
14 at the home of the defendants in this case, Matthew
15 and Brandi Channon.

16 ~~ MS. ~KASTRIN: So if we could pull up photo
17 number -- the first photo, Bates Number 2175 of

18 Exhibit 149.

19 And if this could be published to the jury.
20 BY MS. KASTRIN:

21 Q. Okay. And so I want to show you this first

22 photograph.

23 If we could go to the second photograph,
24 which is 2178.

25 ~~ s And then the next photograph, which is

 

 

 

 

LLL Te

PAUL BACA, OFFICIAL COURT REPORTER

 

 
. Case 1:19-cv-00201-JCH-SMV....Document.4-2...Filed-03/11/19. Page 177 of 191

Diana Parker - Direct by Ms. Kastrin

 

 

10
11
12
13
14

15

16

17
18
19
20
21
22
23

24

ae"

sorry. That is --

Page 708
2179.
Ms. Parker, what do those photos reflect?
A. Those are the exterior -- some exterior shots
of the house at 7100 Gladden Avenue.

Q. Okay. And if we could move on to the next

photo, which is Bates-labeled 2364.

What does this photograph depict?
A. It is a photograph of the room that we
labeled A. And it's a picture of the desk and our

Evidence Item Number 17.

Q. Okay. And is there a photo on the wall?

A. Yes.

Q. And now, moving on to the next photo, Photo 5.
And that's Bates Number 2366 -- oh, I'm

Now moving on to this one, and this is
2262, I believe.

Do you know what this photo represents?

A. A photograph of the office in that home.
Q. Okay. And moving on to the next photo, which
is 2266.

And what is this photo of?

A. It's one of the two desks with computers in the
office.
Q. Okay. And then the next photo, 2277, on the.

 

 

 

 

 

PAUL BACA, OFFICIAL COURT REPORTER

 
~~

.

\

~
‘ .
a

.
.

o Oo
— LD oS
co
ce
.

“ aw

a
~
oC

CO
: oO

v

a

.
a

a
cay

—

‘

i

\
“ ~
i

aN

.
-

 

‘

BRANDI CHANNON'S

290

1:13-CR-966-JCH-KK 2255 MOTION

a
7
A

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 179 of 191
Case 1:13-cr-00966-JCH Document 28 Filed 06/27/13 Paye 1 of 3

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

Plaintiff,
vs. No. CR 13-966 JH
MATTHEW CHANNON and
BRANDI CHANNON,
Wee Defandantgsc ome memes ae

ORDER CONTINUING TRIAL SETTING
AND EXTENDING THE MOTIONS DEADLINE
AND DESIGNATING CASE COMPLEX
THIS MATTER is before the Court on Defendants’ Joint Unopposed Motion to
Continue The May 2, 2013 Motions Deadline and July 22, 2013 Trial and to Declare this
Case Complex [Doc. 25], filed June 12, 2013. The Court, being fully briefed on the
premises, finds that the motion is well-taken and should be granted. Specifically, the
Court finds that defense counsel were recently appointed on May 24, 2013 (Docs. 23 and
24) to represent the defendants, and have diligently begun to prepare for trial by
conferring between themselves, meeting their clients, reviewing approximately 4000
pages of discovery disclosed by the Government, identifying further discovery to request,
identifying the legal and factual issues in this case, and beginning the defense
investigation. The Court further finds that defense counsel will require additional time to

identify and retain experts, prepare motions, research and prepare a defense, receive,

review, and request any further necessary discovery, conduct negotiations with the

  

BRANDI CHANNON'S
EXHIBIT

291

eaneaenenmmnnnannnmnnnaNeRmNmNNE
1:13-CR-966-JCH-KK 2255 MOTION
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 180 of 191
Case 1:13-cr-00966-JCH Document 28 Filed 06/27/13 Page 2 of 3

_ Government about potential resolution without trial in this case, and prepare for trial.
The Court also finds that this case is complex pursuant to 18 U.S.C. § 3161(h)(B)(ii), and
that the defendants will, therefore, require more than seventy (70) days to prepare for
trial. Furthermore, the Court notes that the Government has no opposition to the
Defendants’s motion; therefore, the Court finds that the Defendants’ joint unopposed
motion to continue trial setting, extend the motion deadline and to declare this case
complex is well taken.

IT IS THEREFORE ORDERED that the Defendants’ Joint Unopposed Motion to
Continue The May 2, 2013 Motions Deadline and July 22, 2013 Trial and to Declare this

"Case Complex Doc. 25], is granted and the trial set before The Honorable Judith C.
Herrera on July 22, 2013 is VACATED and will be reset for October 21, 2013 at 9:00
A.M. before The Honorable Eric F. Melgren, United States District Judge, “Rio
Grande” Courtroom, 3rd Floor, Albuquerque, New Mexico. The period of time from
the entry of this order until the new trial date shall be excluded, pursuant to 18 U.S.C. §
3161 (h)(7)(A), from the time limitations set forth within 18 U.S.C. § 3161(c)(1).
Furthermore, the Court finds that the defendants set forth sufficient reasons in their joint
motion to continue trial [Doc. 25] to satisfy United States v. Toombs, 574 F.3d 1262 (10"

IT IS FURTHER ORDERED that the May 2, 2013 motions deadline is extended
to September 16, 2013.

IT IS FURTHER ORDERED that this case is complex pursuant to 18 U.S.C. §
3161(h)(7)(B)(ii), and all periods of delay from the entry of this Order until the trial of

this case shall be excluded pursuant to 18 U.S.C. §§3161(h)(7)(A) and 3161(h)(7)(B)(ii)
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 181 of 191
Case 1:13-cr-O0966-JCH Document 28 Filed 06/27/13 Page 3 of 3

in computing the time within which the trial of this case must commence under the
Speedy Trial Act. _ -

IT IS FURTHER ORDERED that the parties shall meet and confer and submit a
proposed scheduling order to the Court no later than August 16, 2013.

IT IS FURTHER ORDERED that after weighing the best interests of the public
and of the Defendants with the interests of justice, the Court finds that granting the
continuance will strike a proper balance between the ends of justice and the best interests
of the public and of the Defendants for the reasons stated in the Defendants’ Joint
Unopposed Motion to Continue the May 2, 2013 motions deadline and the July 22, 2013

“trial date, and to declare this case complex (Doc: 25); which outweighs the defendants’

and public’s interests in a speedy trial pursuant to 18 U.S.C. §§3161(h)(7)(A) .

W0= 0. oO

UNITHQJSTATES DISTRICT JUDGE
 

 

 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 182 of 191
Case 1:13-cr-00966-JCH Document 45 Filed 11/14/13 Page 1lof3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,
Plaintiff,
Vv. No. 13-CR-966 JCH

MATTHEW CHANNON and
BRANDI CHANNON,

Defendants.

ORDER GRANTING DEFENDANTS’ JOINT UNOPPOSED MOTION TO CONTINUE THE

PENDING DEADLINES IN THE COURT’S SCHEDULING ORDER AND AMENDED SCHEDULING
cv QRDER oo

1. THIS MATTER having come before the court on the Defendants’ Joint
Unopposed Motion to Continue the Pending Deadlines in the Court’s Scheduling Order
(Doc. 42), and the Court being fully advised on the premises, finds that the motion is
well-taken and should be granted. Specifically, the Court finds that the parties are
continuing to communicate about the disclosure of the computer data still in FBI

custody, the defendants need to seek funds for the purchase of a storage device and

_ Subsequent retention of a computer expert to review the computers. Moreover, the

defendants need additional time to review the large amount of documents obtained
from the execution of the search warrants of the defendants’ residence which was
recently scanned, photographed, and provided to the defense. The defendants’ need for
the continuance outweighs the public’s and the defendants’ interest in a speedy trial. 18

BRANDI CHANNON'S
U.S.C. § 3161(h) and United States v. Toombs, 574 F.3d 1262 (10th Cir. 2009). EXHIBIT

292

-eensrerrrpnenininannstenatetesmmsinesinenanamenSrE
1: 33-CR-966-JCH-KK 2255 MOTION

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 183 of 191
Case 1:13-cr-O0966-JCH Document 45 Filed 11/14/13 Page 2 of 3

IT IS THEREFORE ORDERED that the Defendants’ Joint Unopposed Motion to

Continue the Pending Deadlines in the Court’s Scheduling Order (Doc. 42) is granted.

The deadlines in the Court’s Scheduling Order (Doc. 41), beginning with the deadlines

set for October 28, 2013, are continued to the following dates:

January 27, 2014

February 3, 2014

February 10, 2014

February 17, 2014

February 24, 2014

March 3, 2014

March 17, 2014

March 31, 2014

April 7, 2014

April 11, 2014

Defendants to provide all reciprocal discovery under Rule 16(b)

Parties to file pretrial motions under Rule 12(b)(3);
Government disclosure of expert witnesses and reports;
Responses to pretrial motions

Defendants’ objections to the government's experts
Replies to pretrial motions

Defendants’ disclosure of expert witnesses and reports
Motions in limine

Responses to Motions in Limine

Jury itistructions "Tn

Exhibit lists

Witness lists and Jencks disclosures

Replies to motions in limine

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 184 of 191
Case 1:13-cr-00966-JCH Document 45 Filed 11/14/13 Page 3of3

April 14, 2014 Government objections to defense experts

Voir dire

Deadline to file objections to jury instructions, exhibit lists,

witness lists
May 19, 2014 @9:00 a.m. Jury selection and trial

IT IS FURTHER ORDERED that the parties have a continuing duty to disclose
any additional witness material and evidence if discovered, and that if good cause
exists for not complying with the above-designed schedule the Court be so advised.

Entered this 14th day of November, 2013

one hk.

‘He Honorable Judith Herrera
United States District Court Judge

 

Submitted by:

/s
Amy Sirignano, Esq.
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 185 of 191
Case 1:13-cr-00966-JCH-KK Documeni i90 Filed 06/22/15 Page 6 cf 10

DEFENDANT’S REQUESTED JURY INSTRUCTION NO. 5

The defendant is charged in count 1 with a violation of 18 U.S.C.
section 1349.

_ This law makes it a crime to conspire to commit an offense against
the United States.

To find the defendant guilty of this crime you must be convinced
that the government has proved each of the following beyond a
reasonable doubt:

First, the defendant agreed with at least one other person to
violate the law.

Second, one of the conspirators engaged in at least one overt
act furthering the conspiracy’s objective.

Third, the defendant knew the essential objective of the
conspiracy.

Fourth, the defendant knowingly and voluntarily participated.
Fifth, there was interdependence among the members of the
conspiracy; that is, the members, in some way or manner, intended
to act together for their shared mutual benefit within the scope of

the conspiracy charged.

A conspiracy is an agreement between two or more persons to
accomplish an unlawful purpose. It is a kind of “partnership in
criminal purposes” in which each member becomes the agent or partner
of every other member.

The evidence need not show that the members entered into argu ne
BRANDI CHANNON’S
EXHIBIT

293

  

teteeenaaaaacemiaanenanannasamnanmnnnNNNA
1:13-CR-966-JCH-KK 2255 MOTION
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 186 of 191
Case 1:13-cr-00966-JCH-KK Document 190 Filed 05/22/15 Page 7 of 10

or formal agreement. Nor does the law require proof that the members
agreedonallthedetails. But the evidence must show that the members
of the alleged conspiracy came to a mutual understanding to try to
accomplish a common and unlawful plan.

_ If.you. are.convinced .that..the..charged..conspiracy existed, then
you must next determine whether the defendant was a member of that
conspiracy, that is, whether the defendant knew at least the essential
goals of the conspiracy and voluntarily chose to be part of it. The
law does not require proof that the defendant knew all the other
members of the conspiracy or knew all the details about how activities
were to be carried out. A person may belong to a conspiracy for a
brief period of time or playa minor role. On the other hand, proof
is not sufficient if it merely shows that the defendant knew about
the existence of the conspiracy or was associated with the members
of the conspiracy. Rather, the evidence must show the defendant
knowingly joined the conspiracy with the intent to advance its
purposes.

You are also required to find that interdependence existed among
the members of the conspiracy. This means that the members intended
to act for their shared mutual benefit. To satisfy this element, you
must conclude that the defendant participated in a shared criminal

..purpose and that-his..actions..constituted.anwessential.and integral

step toward the realization of that purpose.

 
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 187 of 191
Case 1:13-cr-00966-JCH-KK Document 190 Filed 06/22/15 Fage 8 of 10

10° Circuit Pattern Jury Instruction 2.19 modified by
10° Circuit Uniform Jury Instruction 2.87.

 

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 188 of 191
Case 1:13-cr-00966-JCH-KK Document 298 Filed 01/22/16 Page 6 of 24

Defendants Matthew Channon and Brandi Channon are charged in Count 1 with a
violation of 18 U.S.C. section 1349.

This law makes it a crime to conspire to commit wire fraud.

To find any defendant guilty of this crime you must be convinced that the government
has proved each of the following beyond a reasonable doubt:

First, the defendant agreed-with-at least one-other-person-to-violate the law;

Second, the defendant knew the essential objective of the conspiracy;

Third, the defendant knowingly and voluntarily participated;

Fourth, the defendant acted with specific intent to obtain money or property by means of
false or fraudulent pretenses, representations or promises; and

Fifth, there was interdependence among the members of the conspiracy; that is, the
members, in some way or manner, intended to act together for their shared mutual benefit within
the scope of the conspiracy charged.

A conspiracy is an agreement between two or more persons to accomplish an unlawful
purpose. It is a kind of “partnership in criminal purposes” in which each member becomes the
agent or partner of every other member.

The evidence need not show that the members entered into an express or formal
agreement. Nor does the law require proof that the members agreed on all the details. But the
evidence must show that the members of the alleged conspiracy came to a mutual understanding
to try to accomplish a common and unlawful plan.

If you are convinced that the charged conspiracy existed, then you must next determine
whether the defendant was a member of that conspiracy, that is, whether the defendant knew at

least the essential goals of the conspiracy and voluntarily chose to be part of it. The law does

6 BRANDI CHANNON'S
EXHIBIT

294

eed
1:13-CR-966-JCH-KK 2255 MOTION

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 189 of 191
| Case 1:13-cr-00966-JCH-KK Document 298 Filed 01/22/16 Page 7 of 24

not require proof that the defendant knew all the other members of the conspiracy or knew all the
details about how activities were to be carried out. A person may belong to a conspiracy for a
brief period of time or play a minor role. On the other hand, proof is not sufficient if it merely
shows that the defendant knew about the existence of the conspiracy or was associated with
members of the conspiracy. Rather, the evidence must show the defendant knowingly joined
the conspiracy with the intent to advance its purposes.

“You are also’ required to find ‘that interdependence existed” among the members of the
conspiracy. This means that the members intended to act for their shared mutual benefit. To
satisfy this element, you must conclude that the defendant participated in a shared criminal
purpose and that his or her actions constituted an essential and integral step toward the

realization of that purpose.
 

Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19 Page 190 of 191

Re: plea discussions

From mchannon <mchannon@hushmail.com>
To Marc Robert <marc_robert@fd.org>
Cc John Robbenhaar <john_robbenhaar@fd.org>

Sent Monday, October 19, 2015 at 9:04 AM
Encrypted No
Signed No

Marc,

Hope your marathon experience went well.

Mare & John,
Thanks for forwarding the information along.

Pardon my skepticism, but this offer looks less like a “fire sale" and more like a "going out of business sale" at the furniture
store that reopens under a different name every month. | would like to know if that is how you guys see it as well. Maybe
it's just an opening volley.

It looks like it's not an 11¢1C and it also looks like a bunch of the horror stories I've read online where the poor sap signs
on the dotted line and the judge gives him 20 years.

Assuming this is a nonseverable plea offer, Brandi would probably not sign off on it no matter how much even | begged
her to, so it's not a decision | can even wrestle over.

Let me know when would be good for a meeting (maybe just the FD office and me). Sooner would probably be better. I'm
open for whenever.

Thanks!
Matt Channon

Sent using Hushmail

On October 18, 2015 at 1:14 PM, "Marc Robert" <Marc_Robert@fd.org> wrote:
Matt:

| talked with P Messec on Friday. | proposed a plea agreement including

the parameters that you had described in your recent e-mail. She responded
with the following proposal. She said that she would discuss a plea
agreement with her superiors after we had reached an informal agreement.
She has set a deadline of this coming Wednesday, October 21, to reach an
agreement. The deadline is based on the hearing on the prosecutors’ motion
to exclude our expert, set for October 28.

For you: a sentencing cap of 18 months, leaving us free to argue for a
variance of whatever magnitude the judge might accept. Of course, we would
argue. fora probation sentence. .......... ne _. {FP BRANDI CHANNON'S
Restitution in an amount to be determined by the judge. The prosecutors _ EXHIBIT
claim that the amount is $105,000, and we believe that, with J McHard's 295

1:13-CR-966-JCH-KK 2255 MOTION

 

 

 
Case 1:19-cv-00201-JCH-SMV Document 4-2 Filed 03/11/19

help, the number will likely be lower. The amended sentencing guidelines
make $95k a significant threshhold. oo ce tne
No forfeiture. If there is no agreement, the financial damage could

include forfeiture and restitution, imposing a double burden on you.
Supervised release (if any time is imposed) or probation of a term to be
determined by the judge.

Amandatory special penalty assessment of $100 for each count included in
the plea agreement (probably one count)

For Brandi: an agreement for no prison time

a misdemeanor, if one can be found that fits the facts.
Restitution jointly and severally with you

No forfeiture

Probation

Special penalty assessment

Let us know what you think. Thanks.

Marc H. Robert

Assistant Federal Public Defender
Albuquerque, New Mexico
505.346.2489 ,

 

Page 191 of 191

 
